Exhibit 10.2

 

AMENDED AND RESTATED CREDIT AGREEMENT

 


Dated as of September 23, 2009

 

among

 

DURATEK, INC.
as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO
as Lenders

 

CITIGROUP GLOBAL MARKETS INC.
as Sole Lead Arranger and Bookrunner

 

and

 

CITICORP NORTH AMERICA, INC.

as Administrative Agent



 

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

ARTICLE 1.

DEFINITIONS

 

Section 1.1

Defined Terms

2

Section 1.2

Defined Agreements as Modified

25

Section 1.3

Computation of Time Periods; Other Definitional Provisions

26

Section 1.4

Accounting Terms

26

Section 1.5

Pro Forma Calculations

26

 

 

 

ARTICLE 2.

 

 

 

LOANS

 

 

 

Section 2.1

The Loans

26

Section 2.2

Manner of Borrowing and Disbursement

26

Section 2.3

Interest

28

Section 2.4

Repayment

29

Section 2.5

[Reserved]

29

Section 2.6

Optional Prepayments and Application of Prepayments

29

Section 2.7

[Reserved]

30

Section 2.8

Mandatory Prepayments

30

Section 2.9

Evidence of Debt

31

Section 2.10

Manner of Payment

32

Section 2.11

Reimbursement

33

Section 2.12

Pro Rata Treatment

34

Section 2.13

Capital Adequacy

34

Section 2.14

Taxes

35

Section 2.15

[Reserved]

37

 

 

 

ARTICLE 3.

 

 

 

CONDITIONS PRECEDENT

 

 

 

Section 3.1

Conditions Precedent

37

 

 

 

ARTICLE 4.

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.1

Representations and Warranties

41

Section 4.2

Survival of Representations and Warranties, Etc.

49

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 5.

 

 

 

GENERAL COVENANTS

 

 

 

Section 5.1

Preservation of Existence and Similar Matters

49

Section 5.2

Business; Compliance with Applicable Law

49

Section 5.3

Maintenance of Properties

50

Section 5.4

Accounting Methods and Financial Records

50

Section 5.5

Insurance

50

Section 5.6

Payment of Taxes and Claims

51

Section 5.7

Visits and Inspections

51

Section 5.8

Payment of Indebtedness; Loans

52

Section 5.9

Use of Proceeds

52

Section 5.10

Real Estate

52

Section 5.11

Indemnity

52

Section 5.12

Interest Rate Hedging

53

Section 5.13

Covenants Regarding Formation of Subsidiaries and the Making of Acquisitions

54

Section 5.14

Maintenance of Rating

55

Section 5.15

Environmental Compliance

55

Section 5.16

Required Consents and Transfer of Licenses in Event of Default

56

Section 5.17

Subordination of Intercompany Loans

56

 

 

 

ARTICLE 6.

 

 

 

INFORMATION COVENANTS

 

 

 

Section 6.1

Quarterly and Interim Financial Statements and Information

57

Section 6.2

Annual Financial Statements and Information

57

Section 6.3

Performance Certificates

57

Section 6.4

Copies of Other Reports

58

Section 6.5

Notice of Litigation and Other Matters

58

 

 

 

ARTICLE 7.

 

 

 

NEGATIVE COVENANTS

 

 

 

Section 7.1

Indebtedness of Parent, EnergySolutions and Their Respective Subsidiaries

59

Section 7.2

Limitation on Liens

62

Section 7.3

Amendment and Waiver

62

Section 7.4

Liquidation, Merger, Disposition of Assets

63

Section 7.5

Limitation on Guarantees

64

Section 7.6

Investments and Acquisitions

64

Section 7.7

Financial Covenants

66

Section 7.8

Affiliate Transactions and Restricted Payments

68

Section 7.9

Real Estate

68

Section 7.10

ERISA Liabilities

68

Section 7.11

Limitation on Preferred Stock

69

Section 7.12

Negative Pledge

69

Section 7.13

Payment Restrictions Affecting Subsidiaries

69

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 7.14

Speculative Transactions

70

Section 7.15

Name, Jurisdiction of Organization and Business

70

Section 7.16

[Reserved]

70

Section 7.17

Permitted Activities of Parent

70

 

 

 

ARTICLE 8.

 

 

 

DEFAULT

 

 

 

Section 8.1

Events of Default

71

Section 8.2

Remedies

73

Section 8.3

Payments Subsequent to Declaration of Event of Default

74

Section 8.4

[Reserved]

74

Section 8.5

Certain Cure Rights

74

 

 

 

ARTICLE 9.

 

 

 

THE AGENTS

 

 

 

Section 9.1

Appointment and Authorization

75

Section 9.2

Interest Holders

75

Section 9.3

Consultation with Counsel

75

Section 9.4

Documents

76

Section 9.5

CNAI and Affiliates

76

Section 9.6

Responsibility of the Administrative Agent and the Collateral Agent

76

Section 9.7

Collateral and Guaranty Matters

76

Section 9.8

Action by the Administrative Agent and the Collateral Agent

77

Section 9.9

Notice of Default or Event of Default

77

Section 9.10

Responsibility Disclaimed

78

Section 9.11

Indemnification

78

Section 9.12

Credit Decision

79

Section 9.13

Successor Agents

79

Section 9.14

Delegation of Duties

80

Section 9.15

Additional Agents

80

Section 9.16

Administrative Agent May File Proofs of Claim

80

Section 9.17

Security Documents

81

 

 

 

ARTICLE 10.

 

CHANGE IN CIRCUMSTANCES
AFFECTING FIXED RATE LOANS

 

 

 

Section 10.1

Eurodollar Basis Determination Inadequate or Unfair

81

Section 10.2

Illegality

82

Section 10.3

Increased Costs

82

Section 10.4

Effect on Other Loans

84

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 11.

 

 

 

MISCELLANEOUS

 

 

 

Section 11.1

Notices

84

Section 11.2

Costs and Expenses

85

Section 11.3

Waivers

86

Section 11.4

Set-Off

87

Section 11.5

Binding Effect and Assignment

87

Section 11.6

Accounting Principles

90

Section 11.7

Counterparts

90

Section 11.8

Governing Law and Jurisdiction

90

Section 11.9

Severability

91

Section 11.10

Interest

91

Section 11.11

Table of Contents and Headings

91

Section 11.12

Amendment and Waiver

91

Section 11.13

Entire Agreement

92

Section 11.14

Other Relationships

93

Section 11.15

Directly or Indirectly

93

Section 11.16

Reliance on and Survival of Various Provisions

93

Section 11.17

Senior Debt

93

Section 11.18

Obligations Several

93

Section 11.19

Confidentiality

93

Section 11.20

[Reserved]

94

Section 11.21

Patriot Act Notice

94

Section 11.22

Performance

94

Section 11.23

The Platform

94

 

 

 

ARTICLE 12.

 

 

 

WAIVER OF JURY TRIAL

 

 

 

Section 12.1

Waiver of Jury Trial

95

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

-

 

Form of EnergySolutions/Parent/Subsidiary Pledge Agreements

Exhibit B

 

-

 

[Reserved]

Exhibit C

 

-

 

Form of Performance Certificate

Exhibit D

 

-

 

Form of Request for Loan

Exhibit E

 

-

 

[Reserved]

Exhibit F

 

-

 

[Reserved]

Exhibit G

 

-

 

Form of Request for Loan Eurodollar Basis

Exhibit H-1

 

-

 

Form of Subsidiary Guaranty

Exhibit H-2

 

-

 

Form of Parent Guaranty

Exhibit I

 

-

 

Form of EnergySolutions Security Agreement

Exhibit J-1

 

-

 

Form of Parent Security Agreement

Exhibit J-2

 

-

 

Form of Subsidiary Security Agreement

Exhibit K

 

-

 

Form of Note

Exhibit L

 

-

 

Form of EnergySolutions Loan Certificate

Exhibit M

 

-

 

Form of Subsidiary Loan Certificate (Corporation)

Exhibit N

 

-

 

Form of Subsidiary Loan Certificate (Partnership)

Exhibit O

 

-

 

Form of Subsidiary Loan Certificate (Limited Liability Company)

Exhibit P

 

-

 

Form of Assignment and Assumption Agreement

Exhibit Q

 

-

 

Form of Subordination Agreement

Exhibit R

 

-

 

Form of Perfection Certificate

Exhibit S

 

-

 

Loan Party Acknowledgment

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1

 

-

 

Subsidiaries and Investments of Parent

Schedule 2

 

-

 

Licenses

Schedule 3

 

-

 

Liens of Record as of the Agreement Date

Schedule 4

 

-

 

Loan Commitments of the Lenders and Such Lenders’ Addresses for Notice

Schedule 5

 

-

 

[Reserved]

Schedule 6

 

-

 

Consents, Applicable Law, Conflicts and Liens

Schedule 7

 

-

 

Issues Pertaining to Necessary Authorizations and Licenses

Schedule 8

 

-

 

Litigation

Schedule 9

 

-

 

Liabilities

Schedule 10

 

-

 

Agreements with Affiliates, Management Agreements

Schedule 11

 

-

 

Real Estate

Schedule 12

 

-

 

[Reserved]

Schedule 13

 

-

 

Employee Relations, Collective Bargaining Agreements, Labor Unions

Schedule 14

 

-

 

Existing Indebtedness

Schedule 15

 

-

 

[Reserved]

Schedule 16

 

-

 

Taxes

Schedule 17

 

-

 

Existing Investments

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 23, 2009, is
made by and among DURATEK, INC., a Delaware corporation (“Duratek”), the Lenders
party hereto from time to time, CITIGROUP GLOBAL MARKETS INC. (“CGMI”), as sole
lead arranger and bookrunner (the “Arranger”), and CITICORP NORTH AMERICA, INC.
(“CNAI”), as administrative agent (the “Administrative Agent”), as collateral
agent (the “Collateral Agent”) and as successor agent (the “Successor Agent”).

 

WITNESSETH:

 

WHEREAS, Duratek, certain lenders thereto (the “Duratek Lenders”), CGMI as sole
lead arranger and bookrunner, CNAI, as administrative agent and collateral
agent, and CALYON NEW YORK BRANCH (“Calyon”), as syndication agent entered into
that certain credit agreement dated as of June 7, 2006, as amended as of
June 19, 2006, as further amended as of February 9, 2007, as further amended as
of June 26, 2007 and as further amended as of November 1, 2007 (the “Original
Duratek Loan Agreement”);

 

WHEREAS, Duratek is a wholly owned subsidiary of EnergySolutions, LLC
(“EnergySolutions”), a Delaware limited liability company, and EnergySolutions
is a subsidiary of EnergySolutions, Inc. (“Parent”), a Delaware corporation; and

 

WHEREAS, the parties hereto desire to amend and restate the Original Duratek
Loan Agreement in its entirety, on the terms and subject to the conditions set
forth herein, to:  (a) allow ZionSolutions, LLC (“ZionSolutions”), a subsidiary
of EnergySolutions, to purchase from Exelon Generation Company, LLC (“Exelon”),
a Pennsylvania limited liability company, certain assets relating to the Zion
Energy Center, Units 1 and 2 and the related transactions, as described in the
Zion Agreements (as defined herein) (the “Zion Acquisition”), located in Zion,
Illinois, (b) permit Duratek to incur additional unsecured debt under certain
circumstances, (c) reset certain financial covenants and (d) make other
amendments as set forth herein (collectively, the “Amendment Transactions”);

 

WHEREAS, the Obligations (as defined in the Original Duratek Loan Agreement,
hereinafter the “Original Duratek Loan Obligations”) of Duratek and the other
Loan Parties under the Original Duratek Loan Agreement and the Security
Documents (as defined in the Original Duratek Loan Agreement, such Security
Documents hereinafter the “Duratek Loan Security Documents”) are secured by
certain collateral (hereinafter the “Duratek Loan Collateral”) and are
guaranteed or supported or otherwise benefited by the Duratek Loan Security
Documents; and

 

WHEREAS, the parties hereto intend that (a) the Original Duratek Loan
Obligations which remain unpaid and outstanding as of the Agreement Date shall
continue to exist under this Agreement on the terms set forth herein and (b) the
Duratek Loan Collateral and the Duratek Loan Security Documents shall continue
to secure, guarantee, support and otherwise benefit the Original Duratek Loan
Obligations, the other Secured Obligations of Duratek and the other Loan Parties
under this Agreement and the other Loan Documents and the Secured Obligations
under and as defined in the Original Duratek Loan Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Original Duratek Loan Agreement is hereby
amended and restated to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE 1.


 


DEFINITIONS


 


SECTION 1.1             DEFINED TERMS.


 

For the purposes hereof, the following terms shall have the following meanings:

 

“Acquisition” shall mean (whether by purchase, exchange, issuance of capital
stock, limited partnership interests, general partnership interests or other
equity or debt securities, merger, reorganization or any other method) (a) any
acquisition by Parent or any of its Subsidiaries of all or substantially all of
any other Person, which Person shall then become consolidated with
EnergySolutions or any such Subsidiary in accordance with GAAP, or (b) any
acquisition by Parent or any of its Subsidiaries of all or substantially all of
the assets of any other Person; provided that Acquisition shall not mean or
include any acquisition of any interest in real property, either individually or
together with the acquisition of other property or assets.

 

“Acquisition Entity” shall mean in respect of any Acquisition of any entity,
collectively, and on a consolidated basis, such entity and all of the other
entities, if any, that are Affiliates or Subsidiaries of such entity and that
are acquired with such entity in one transaction or a series of two or more
related transactions.

 

“Additional Mortgage” shall mean each mortgage, deed of trust, trust deed or
deed to secure debt to be delivered after the Agreement Date pursuant to
Section 5.10 hereof, as the same may hereafter be amended, modified,
supplemented or restated from time to time.

 

“Additional Permitted Debt” shall mean Indebtedness of EnergySolutions or
Duratek that (i) is unsecured, (ii) other than in the case of Indebtedness
incurred pursuant to Section 7.1(w) or, to the extent replacing, renewing,
extending, refinancing or refunding Indebtedness originally incurred pursuant to
Section 7.1(w), Section 7.1(n), is not guaranteed by EnergySolutions, Parent or
any of their Subsidiaries, (iii) matures no earlier than 180 days after the Term
Loan Maturity Date (as such term is defined in the EnergySolutions Credit
Agreement), (iv) requires no payment of principal (whether by way of scheduled
amortization, mandatory redemption, mandatory prepayment, sinking fund or
otherwise) to be made prior to its maturity date (except with respect to an
acceleration after an event of default); provided that in the case of
Indebtedness incurred pursuant to Section 7.1(w) or, to the extent replacing,
renewing, extending, refinancing or refunding Indebtedness originally incurred
pursuant to Section 7.1(w), Section 7.1(n), the terms of such Indebtedness may
require redemptions or offers to purchase upon asset sales and change of control
events on customary terms, and (v) does not require Parent, EnergySolutions or
any of their respective Subsidiaries to maintain any specified financial
condition.

 

“Adjusted Net Income” shall mean, for any fiscal period, as reflected in the
consolidated financial statements or the notes thereto for Parent and its
Subsidiaries, the sum of (i) Net Income, (ii) amortization of intangible assets,
(iii) non-cash charges for equity-based compensation arrangements and
(iv) non-recurring items subject to the consent of the Administrative Agent. 
For the avoidance of doubt, the calculation of clause (ii) above shall not
include charges for impairments of goodwill or intangible assets.

 

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Administrative Agent’s Account” shall mean the account of the Administrative
Agent maintained by the Administrative Agent at its office at 390 Greenwich
Street, New York, NY 10013, Account

 

2

--------------------------------------------------------------------------------


 

No. 36852248 Attention: Christina Quezon, or such other account as the
Administrative Agent shall specify from time to time in writing to the Lenders.

 

“Affiliate” shall mean, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such first
Person.  For purposes of this definition, “control” when used with respect to
any Person includes, without limitation, the direct or indirect beneficial
ownership of more than ten percent (10%) of the voting securities or voting
equity of such Person, or the power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.  Unless
otherwise specified, “Affiliate” shall mean an Affiliate of Parent, and shall
include its Subsidiaries.

 

“Agent Parties” shall have the meaning set forth in Section 11.23.

 

“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent, the Successor Agent and the Syndication Agent.

 

“Agreement” shall mean this credit agreement as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Agreement Date” shall mean the date as of which this Agreement is dated.

 

“Amendment Transactions” shall have the meaning set forth in the recitals to
this Agreement.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including, without limiting the
foregoing, the Licenses and all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.

 

“Applicable Margin” shall mean the interest rate margin applicable to Loans
hereunder as determined in accordance with Section 2.3(f) hereof.

 

“Applicable Section 7.1(w) Prepayment Percentage” means, on any date of
incurrence of Indebtedness pursuant to Section 7.1(w), if (A) the Leverage Ratio
as of the date of such incurrence shall be 2.0:1 or greater on a pro forma basis
for such incurrence, 100% and (B) if the Leverage Ratio as of the date of such
incurrence shall be less than 2.0:1 on a pro forma basis for such incurrence,
50% (in each case, assuming the relevant period for the determination of
Operating Cash Flow for purposes of calculation of such Leverage Ratio is the
four quarter period ending on the Latest Financial Reporting Date).

 

“Approved Fund” shall mean, with respect to any Lender, any fund that invests in
commercial loans and is managed or advised by such Lender or an Affiliate of
such Lender, or by the same investment advisor as such Lender or by an Affiliate
of such investment advisor.

 

“Arranger” shall have the meaning set forth in the preamble to this Agreement.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit P.

 

“Authorized Signatory” shall mean such officers of each Loan Party as may be
duly authorized and designated in writing by such Loan Party to execute
documents, agreements and instruments on behalf of such Loan Party.

 

3

--------------------------------------------------------------------------------


 

“Available Adjusted Net Income” shall mean, for Parent and its Subsidiaries on a
consolidated basis, (i) for fiscal year 2009, (x) the aggregate amount of
Adjusted Net Income for the prior four fiscal quarters minus (y) the aggregate
dividends paid by EnergySolutions pursuant to Section 7.8(a) during such four
fiscal quarters and (ii) for fiscal year 2010 and thereafter, (x) the aggregate
amount of Adjusted Net Income from January 1, 2009 to the applicable calculation
date minus (y) the aggregate dividends paid by EnergySolutions pursuant to
Section 7.8(a) from January 1, 2009 to the applicable calculation date.

 

“Base Rate” shall mean a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:

 

(a)           the rate of interest announced by CNAI, from time to time, as its
prime rate in effect at its principal office in the city of New York; and

 

(b)           a rate of interest that is 1/2 of 1% above the Federal Funds Rate.

 

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to customers in connection with extensions of
credit or to other banks.

 

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (a) the
Base Rate and (b) the Applicable Margin.  The Base Rate Basis shall be adjusted
automatically as of the opening of business on the effective date of each change
in the Base Rate to account for such change and shall also be changed to reflect
adjustments in the Applicable Margin.

 

“Base Rate Loan” shall mean the portion of the Loans as to which Duratek has
elected the Base Rate Basis for the interest rate thereon, in accordance with
the provisions of Section 2.2 hereof, and which shall be in a principal amount
of at least $5,000,000 and in an integral multiple of $1,000,000.

 

“Business Day” shall mean a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Loans, on which dealings are carried on in the
London interbank market.

 

“Calyon” shall have the meaning set forth in the recitals to this Agreement.

 

“Capital Expenditures” shall mean, in respect of any Person, without
duplication, expenditures for (i) the purchase of tangible assets of long-term
use which are capitalized in accordance with GAAP and (ii) Real Property
Acquisitions, to the extent not otherwise included in clause (i); provided that
Capital Expenditures shall not include any expenditures that (a) constitute
Permitted Acquisitions, (b) are made with casualty insurance proceeds to the
extent such proceeds are permitted to be reinvested pursuant to the terms of
this Agreement, (c) are deemed to occur by virtue of the trade-in or other
exchange of existing assets permitted under this Agreement, (d) are made with
the cash proceeds of an asset disposition permitted under this Agreement to
purchase an asset of like kind or function or (e) are expenditures by any
Special Purpose Subsidiary.

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which is required to be capitalized on the
balance sheet of such lessee in accordance with GAAP.

 

“Cash Equivalents” shall mean the Investments described in Section 7.6(a).

 

4

--------------------------------------------------------------------------------


 

“Cash Interest Expense” shall mean, for any period, for Parent and its
Subsidiaries, on a consolidated basis, cash interest paid in respect of
Indebtedness for Money Borrowed (including, without duplication, any net
obligations owing under Hedge Agreements), as determined in accordance with
GAAP, and shall also include the interest component of payments for such period
in respect of Capitalized Lease Obligations.

 

“CGMI” shall have the meaning set forth in the preamble to this Agreement.

 

“Change of Control” shall mean:

 

(a)           (i) that any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Equity Sponsors, is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than the greater of (x) thirty-five percent (35%) of the
shares outstanding and (y) the percentage of the then outstanding voting stock
owned beneficially by the Equity Sponsors directly or indirectly of, in each
case, Parent, or (ii) any Person other than Parent or any Subsidiary that is a
Loan Party has an economic or voting interest in EnergySolutions or Duratek; or

 

(b)           occupation of a majority of the seats (other than vacant seats) on
the board of directors of Parent by Persons who were not Continuing Directors.

 

“CNAI” shall have the meaning set forth in the preamble to this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean any property of any kind provided as collateral for the
Secured Obligations under any of the Security Documents.

 

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Commitment” shall mean, with respect to any Lender at any time, the amount set
forth opposite such Lender’s name on Schedule 4 hereto under the caption “Term
Commitment” or, if such Lender has entered into one or more Assignment and
Assumption Agreement, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 11.5(c).

 

“Communications” shall have the meaning set forth in Section 11.23.

 

“Conduit Lender” shall have the meaning set forth in Section 11.5(h).

 

“Consolidated Subsidiary” shall mean any Subsidiary the income or loss of which
is included in the computation of consolidated Net Income of Parent and its
Subsidiaries.

 

“Continuing Directors” shall mean the directors of Parent and each other
director, if, in each case, such other director’s nomination for election to the
board of directors is recommended by a majority of the then Continuing Directors
or such other director receives the vote of the Equity Sponsors in his or her
election by the stockholders of Parent.

 

“Covered Taxes” shall have the meaning set forth in Section 2.14(a).

 

5

--------------------------------------------------------------------------------


 

“Cure Amount” shall have the meaning set forth in Section 8.5(a).

 

“Cure Right” shall have the meaning set forth in Section 8.5(a).

 

“Debt Service” shall mean, for any period, the amount of Cash Interest Expense,
together with scheduled principal repayments (excluding any repayments made or
required to be made in accordance with Section 2.8 hereof) in respect of
Indebtedness for Money Borrowed, of Parent and its Subsidiaries on a
consolidated basis.  For purposes of this definition, “principal” shall include
the principal component of payments for such period in respect of Capitalized
Lease Obligations.

 

“Default” shall mean any of the events specified in Section 8.1, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event.

 

“Default Rate” shall mean a simple per annum interest rate equal to the sum of
the otherwise applicable Interest Rate Basis plus two percent (2%).  With
respect to amounts (other than principal) bearing interest at the Default Rate,
for purposes of the foregoing sentence, the words “otherwise applicable Interest
Rate Basis” shall be deemed to mean the Base Rate Basis.

 

“Defaulting Lender” shall have the meaning set forth in Section 2.2(e)(iv).

 

“Derivatives Contract” shall mean any forward contract (other than a contract to
purchase inputs or provide services entered into in the ordinary course of the
Permitted Business), futures contract, option (other than an option to purchase
inputs or provide services entered into in the ordinary course of the Permitted
Business), swap, notional principal contract, synthetic position or other
financial contract similar to any of the foregoing.

 

“Dollars” or “$” shall mean the basic unit of the lawful currency of the United
States of America.

 

“Duratek” shall have the meaning set forth in the preamble to this Agreement.

 

“Duratek Acquisition” shall mean EnergySolutions’ acquisition of Duratek as of
June 7, 2006, pursuant to the Duratek Acquisition Agreement.

 

“Duratek Acquisition Agreement” shall mean that certain acquisition agreement
among EnergySolutions, Dragon Merger Corporation and the other parties thereto
dated as of February 6, 2006.

 

“Duratek Loan Documents” shall mean the Agreement, the Security Agreements, the
Pledge Agreements, the guarantees, notes, security documents and all other
material documents and agreement executed or delivered in connection with the
Duratek Loans, as each such document may be amended, restated, amended and
restated, supplemented, or otherwise modified from time to time.

 

“Duratek Loans” shall mean the Loans described in Section 2.1(b).

 

“EnergySolutions” shall have the meaning set forth in the recitals to this
Agreement.

 

“EnergySolutions Credit Agreement” shall mean that Third Amended and Restated
Credit Agreement, dated as of the date hereof, among Parent, EnergySolutions and
the lenders from time to time party thereto, CGMI, as sole lead arranger, CNAI,
as administrative agent, as collateral agent, as the initial revolving issuing
bank and as the initial synthetic issuing bank and as syndication agent.

 

6

--------------------------------------------------------------------------------


 

“EnergySolutions Guaranty” shall mean that certain EnergySolutions Guaranty,
dated as of the Original Agreement Date, in favor of the Collateral Agent, for
itself and for the ratable benefit of the Secured Parties, given by
EnergySolutions.

 

“EnergySolutions Payoff” shall mean any time when the EnergySolutions Term Loans
have been repaid in full and no Indebtedness remains outstanding pursuant to
Section 7.1(o) hereof.

 

“EnergySolutions Pledge Agreement” shall mean that certain Pledge Agreement,
dated as of the Original Agreement Date, between EnergySolutions and the
Collateral Agent.

 

“EnergySolutions Security Agreement” shall mean that certain Security Agreement,
dated as of the Original Agreement Date, between EnergySolutions and the
Collateral Agent.

 

“EnergySolutions Term Loans” shall mean the Term Loans (as defined in the
EnergySolutions Credit Agreement).

 

“Environmental Claim” shall mean any administrative, regulatory or judicial
action (whether by a private party, governmental authority or any other Person)
or cause of action, suit, obligation, liability, loss, proceeding, decree,
judgment, penalty, fine, fee, demand, order, directive, claim (including any
claim involving liability in tort, strict, absolute or otherwise), lien,
accusation, allegation, abatement, notice of noncompliance or violation or legal
or consultant fee or cost of investigation or proceeding (hereinafter “Claim”),
resulting from or based on any Environmental Law or Environmental Permit, or
arising from the actual or alleged presence, Release or threatened Release of
any Hazardous Material, including and regardless of the merit of such Claim, any
Claim for enforcement, clean-up, removal, response, mitigation, remedial or
other activities or damages, contribution, indemnification, cost recovery,
compensation or injunctive or declaratory relief pursuant to any Environmental
Law or any alleged injury or threat of injury to property, health, safety,
natural resources or the environment.

 

“Environmental Clean-up Activities” shall have the meaning set forth in
Section 5.15(c) hereof.

 

“Environmental Law” shall mean any applicable federal, state or local law,
statute, treaty, convention, rule, regulation, ordinance, code, decree,
injunction, criterion, guideline, directive, Environmental Permit, writ, order
or judgment (including common law), and any applicable requirement thereunder,
relating to human health or safety, Hazardous Materials, pollution, noise, the
environment or natural resources, as such laws (and all other items indicated
above) have been or may be amended from time to time.  Environmental Law
includes, but is not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), the Hazardous Materials
Transportation Act, the Resource Conservation and Recovery Act, the Atomic
Energy Act, the Energy Reorganization Act, the Uranium Mill Tailings Radiation
Control Act, the Hazardous Waste Transportation Act, the Energy Policy Act, the
Low-level Radioactive Waste Policy Act, the Nuclear Waste Policy Act, the Utah
Radiation Control Act, the Utah Air Conservation Act, the Utah Solid and
Hazardous Waste Act, the Utah Water Quality Act, the Tennessee Radiological
Health Service Act,  the South Carolina Radiation Control Act, the South
Carolina Radioactive Waste Transportation and Disposal Act, the Tennessee Solid
Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic Substances
Control Act, the Federal Insecticide, Fungicide, and Rodenticide Act, the Oil
Pollution Act of 1990 and the Occupational Safety and Health Act; each as from
time to time amended, and the regulations promulgated thereunder, and all
analogous state and local statutes in any state in which Parent or any of its
Subsidiaries is engaged in a Permitted Business, including any environmental
transfer of ownership notification or approval statutes.

 

“Environmental Permit” shall mean any permit, authorization, approval, license,
registration, consent, order, certificate, waiver, exception, variance,
exemption or filing with or issued by any court or

 

7

--------------------------------------------------------------------------------


 

governmental or regulatory agency, authority, entity, department, commission or
board relating to or required by any Environmental Law.

 

“Environmental Testing” shall have the meaning set forth in
Section 5.15(c) hereof.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“Equity Sponsors” shall mean, collectively, the Primary Equity Sponsors and the
Local Investors.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

 

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of EnergySolutions, that is a member of any group of organizations (within the
meaning of Code Section 414(b), 414(c), 414(m) or 414(o)) of which
EnergySolutions is a member.

 

“ERISA Affiliate Plan” shall mean any employee pension benefit plan (other than
a Multiemployer Plan) as defined in Section 3(2) of ERISA, subject to Title IV
of ERISA or Section 302 of ERISA or Section 412 of the Code maintained by an
ERISA Affiliate or to which an ERISA Affiliate contributed, contributes or is
obligated to contribute.

 

“Eurocurrency Liabilities” shall have the meaning set forth in Regulation D of
the Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Basis” shall mean a simple per annum interest rate (rounded upward,
if necessary, to the nearest one-hundredth (1/100th) of one percent) equal to
the sum of (a) the quotient of (i) the Eurodollar Rate divided by (ii) one minus
the Eurodollar Reserve Percentage, stated as a decimal, plus (b) the Applicable
Margin.  The Eurodollar Basis shall apply to Interest Periods of one (1), two
(2), three (3), six (6) and, if available to all applicable Lenders, nine
(9) and twelve (12) months (each, a “Eurodollar Period”), and, once determined,
shall remain unchanged during the applicable Interest Period, except for changes
to reflect adjustments in the Eurodollar Reserve Percentage and the Applicable
Margin pursuant to Section 2.3(f) hereof.

 

“Eurodollar Loan” shall mean any portion of the Loans as to which Duratek has
elected the Eurodollar Basis for the interest rate thereon, in accordance with
the provisions of Section 2.2 hereof, and which shall be in a principal amount
of at least $5,000,000 and in an integral multiple of $1,000,000.

 

“Eurodollar Period” shall have the meaning set forth in the definition of
“Eurodollar Basis.”

 

“Eurodollar Rate” shall mean, for any Interest Period, an interest rate per
annum equal to (a) the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as
the London interbank offered rate for deposits in Dollars at 11:00 a.m. (London
time) or as soon thereafter as possible, two Business Days before the first day
of such Interest Period for a period equal to such Interest Period (provided
that, if for any reason such rate is not available, the term “Eurodollar Rate”
shall mean, for any Interest Period for any Eurodollar Loan, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Dow
Jones Market Service as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) or as soon thereafter as
possible, two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period; provided, however, if more than one
rate is specified on Reuters

 

8

--------------------------------------------------------------------------------


 

Screen LIBO Page, the applicable rate shall be the arithmetic mean of all such
rates), or (b) if such rate is for any reason not available, the rate per annum
equal to the rate at which the Administrative Agent or its designee is offered
Dollar deposits at or about 11:00 a.m. (London time) two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market for
delivery on the first day of such Interest Period for the number of days
comprised therein and in the amount requested to be outstanding.

 

“Eurodollar Reserve Percentage” for any Interest Period, shall mean the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined) having a term equal to such Interest Period.

 

“Event of Default” shall mean any of the events set forth in Section 8.1,
provided that any requirement for notice or lapse of time or both has been
satisfied.

 

“Excess Cash Flow” shall mean (y) for the first three quarters of each fiscal
year, based upon the unaudited financial statements for such fiscal quarter
required to be provided under Section 6.1 hereof, and (z) for the fourth quarter
of each fiscal year, based on the audited financial statements for such fiscal
year required to be provided under Section 6.2 hereof and calculated, for such
fourth quarter, by subtracting from the annual amount of each element of the
determination of Excess Cash Flow, the aggregate amount of such element utilized
in determining Excess Cash Flow for any of the preceding fiscal periods during
such fiscal year, the remainder, if any, without duplication, of (a) the
operating cash flow of Duratek and its Subsidiaries (which shall be calculated
as the sum of (x) the net income of Duratek and its Subsidiaries on a
consolidated basis determined in accordance with GAAP and (y) any items that
would be added to the net income of Duratek and its Subsidiaries in the
calculation of the operating cash flow of Duratek and its Subsidiaries
(calculated in the same manner, and with the same adjustments, as “Operating
Cash Flow” of EnergySolutions and its Subsidiaries), but excluding costs,
expenses and charges of Duratek and its Subsidiaries identified in clauses
(f) and (g) of the definition of “Operating Cash Flow”) for such fiscal quarter
minus (b) the sum of the following: (i) Capital Expenditures by Duratek and its
Subsidiaries during such fiscal quarter (other than Capital Expenditures that
are financed with the proceeds of Indebtedness); (ii) Tax Distributions made by
Duratek and cash Taxes paid by Duratek and its Subsidiaries during such fiscal
quarter; (iii) Debt Service paid by Duratek and its Subsidiaries for such fiscal
quarter; (iv) to the extent not included in the calculation of Operating Cash
Flow, legal fees and expenses of, or the payment of any judgment against, any
Loan Party paid by Duratek for such fiscal quarter; and (v) cash paid by Duratek
or any of its Subsidiaries in respect of a Permitted Acquisition during such
fiscal quarter; provided that if EnergySolutions is a Subsidiary of Duratek,
(i) “Duratek and its Subsidiaries” shall include Parent and/or its Subsidiaries
but (ii) shall not include EnergySolutions or its Subsidiaries.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Asset Sales” shall mean (i) sales, leases or other dispositions of
inventory in the ordinary course of business and obsolete or worn-out assets,
(ii) any sale or discount, in each case without recourse and in the ordinary
course of business, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction, (iii) any transfer of assets by any
Consolidated Subsidiary of EnergySolutions to EnergySolutions and by any
consolidated subsidiary of Duratek to Duratek and any transfer of assets by
Parent

 

9

--------------------------------------------------------------------------------


 

to any of its Consolidated Subsidiaries, or between any of such Consolidated
Subsidiaries, so long as the security interests granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to the Security Documents in the
assets so transferred shall remain in full force and effect and remain perfected
and of the same priority (to at least the same extent as in effect immediately
prior to such transfer), (iv) personal property with a fair market value in the
aggregate of less than $1,000,000 per year, (v) dispositions of personal
property to the extent that (x) such personal property is exchanged for credit
against the purchase price of replacement personal property performing the same
function or (y) the proceeds of any such disposition are promptly applied to the
purchase price of similar replacement personal property, (vi) sales, transfers,
contributions or dispositions of assets contributed for the purpose of creating
a Special Purpose Subsidiary other than ZionSolutions otherwise permitted herein
not to exceed $10,000,000 per such Special Purpose Subsidiary, (vii) sales,
transfers, contributions or dispositions of assets (A) of a Special Purpose
Subsidiary for the purpose of terminating, liquidating or winding down of such
Special Purpose Subsidiary or (B) pursuant to the Zion Agreements with a fair
market value not exceeding the fair market value of any assets to be disposed of
or transferred pursuant to the Zion Agreements in the forms most recently
delivered to the Administrative Agent prior to the date hereof (without, for the
avoidance of doubt, giving effect to any amendments or modifications thereof
pursuant to clause (o) of the definition of “Zion Agreements”) or
(viii) additional dispositions or transfers of assets in connection with the
Zion Acquisition pursuant to the Zion Agreements with an aggregate fair market
value not exceeding $5,000,000.

 

“Exelon” shall have the meaning set forth in the recitals to this Agreement.

 

“Existing Mortgage” shall mean each mortgage, deed of trust, trust deed or deed
to secure debt listed on Schedule 11 hereto, as the same may have been amended,
modified or supplemented prior to the Agreement Date.

 

“Existing Mortgage Policy” shall mean each mortgagee title insurance policy
issued (or to be issued) in favor of the Collateral Agent in connection with one
or more Existing Mortgages and insuring title to one or more Mortgaged
Properties.

 

“Federal Funds Rate” shall mean, as of any date, the weighted average of the
rates on overnight federal funds transactions with the members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent or its Affiliate from three
(3) federal funds brokers of recognized standing selected by the Administrative
Agent or its Affiliate.

 

“Fee Letter” shall mean that certain agreement dated as of September 12, 2009
setting forth the applicable fees to be paid by EnergySolutions to the
Administrative Agent.

 

“Financial Condition Covenant” shall have the meaning set forth in
Section 8.5(a).

 

“First Lien Leverage Ratio” shall mean, as of any calculation date and for the
relevant period then ended, on a consolidated basis for Parent and its
Subsidiaries, the ratio of Indebtedness of Parent and its Subsidiaries that is
secured on a first lien basis as of such calculation date to the Operating Cash
Flow for such period.

 

“Flood Determination” shall have the meaning set forth in Section 3.1(b)(x)(B).

 

“GAAP” shall have the meaning set forth in Section 1.4.

 

10

--------------------------------------------------------------------------------


 

“Granting Lender” shall have the meaning set forth in Section 11.5(h).

 

“Guarantees” shall mean the Parent Guaranty, the Subsidiary Guaranty, the
EnergySolutions Guaranty and any other Guaranty of the Secured Obligations
whether now or hereafter in existence.

 

“Guarantors” shall mean Parent, EnergySolutions, each Subsidiary Guarantor and
any other Person that Guarantees the Secured Obligations.

 

“Guaranty” or “Guaranteed,” as applied to an obligation, shall mean and include
(a) a guaranty, direct or indirect, in any manner, of all or any part of such
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of all or any part of
such obligation, including, without limiting the foregoing, any reimbursement
obligations with respect to outstanding letters of credit.

 

“Hazardous Material” shall mean any (a) petroleum or petroleum product,
explosive, radioactive material, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, dioxins, furans or lead, or (b) substance, material,
product, derivative, compound, mixture, mineral, chemical, waste, solid, liquid
or gas, in each case whether naturally occurring, human made or the by-product
of any process, (i) that is now or hereafter becomes defined as or included
within the definition of a “hazardous substance,” “hazardous waste,” “hazardous
material,” “radioactive waste,” “mixed waste,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous chemical,” “extremely hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” or any other words of similar meaning under any
Environmental Law, or (ii) exposure to which or the presence, use, generation,
treatment, Release, transport or storage of which is now or hereafter
prohibited, limited, restricted or regulated under any Environmental Law or by
any governmental or regulatory authority.

 

“Hedge Agreements” shall mean interest rate cap, collar or similar agreements,
provided that such agreements are intended to and reasonably would be expected
to reduce EnergySolutions’, Parent’s, or Duratek’s (as the case may be) interest
rate risk with respect to its Obligations permitted under this Agreement.

 

“Holdco” shall mean ENV Holdings LLC.

 

“Indebtedness” of any Person shall mean without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
indebtedness (excluding prepaid interest thereon) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the indebtedness secured thereby has been assumed;
provided that the amount of Indebtedness under this clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby,
(f) all Guarantees by such Person of Indebtedness, (g) all Capitalized Lease
Obligations of such Person and (h) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is directly
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

11

--------------------------------------------------------------------------------


 

“Indebtedness for Money Borrowed” shall mean, as of any date with respect to any
Person, Indebtedness for money borrowed and Indebtedness represented by notes
payable and drafts accepted representing extensions of credit, all obligations
evidenced by bonds, debentures, notes or other similar instruments, any net
obligations of such Person owing under Hedge Agreements, all Indebtedness upon
which interest charges are customarily paid, all Capitalized Lease Obligations,
all unsatisfied reimbursement obligations as of such date in respect of a draw
made on or prior to such date under any letter of credit, all Indebtedness
issued or assumed as full or partial payment for property or services (other
than trade payables arising in the ordinary course of business, but only if and
so long as such accounts are payable on customary trade terms), whether or not
any such notes, drafts, obligations or Indebtedness represents Indebtedness for
money borrowed, and, without duplication, Guarantees of any of the foregoing;
provided Synthetic Letters of Credit (as such term is defined in the
EnergySolutions Credit Agreement) shall be included only to the extent of any
unreimbursed Disbursements (as such term is defined in the EnergySolutions
Credit Agreement).  For purposes of this definition, interest which is accrued
but not paid on the scheduled due date for such interest shall be deemed
Indebtedness for Money Borrowed; provided that no undrawn Letters of Credit (as
such term is defined in the EnergySolutions Credit Agreement) shall constitute
Indebtedness for Money Borrowed.

 

“Indemnified Costs” shall have the meaning set forth in Section 9.11 hereof.

 

“Indemnitee” shall have the meaning set forth in Section 5.11 hereof.

 

“Intercompany Loans” shall have the meaning set forth in Section 7.6(c) hereof.

 

“Interest Coverage Ratio” shall mean, as of any calculation date and for the
four fiscal-quarter period then ended, on a consolidated basis for Parent and
its Subsidiaries, the ratio of Operating Cash Flow to Cash Interest Expense for
such period.

 

“Interest Period” shall mean (a) in connection with any Base Rate Loan, the
period beginning on the date such Loan is made or deemed continued and ending on
the last Business Day of the calendar quarter in which such Loan is made or
deemed continued, provided, however, that if a Base Rate Loan is made or deemed
continued on the last day of any calendar quarter, it shall have an Interest
Period ending on, and its Payment Date shall be, the last day of the following
calendar quarter, and (b) in connection with any Eurodollar Loan, the term of
the related Eurodollar Period selected by Duratek or otherwise determined in
accordance with this Agreement.  Notwithstanding the foregoing, however, (i) any
applicable Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless, with
respect to Eurodollar Loans only, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (ii) any applicable Interest Period, with respect to Eurodollar
Loans only, which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period is to
end shall (subject to clause (i) above) end on the last day of such calendar
month, and (iii) no Interest Period shall extend beyond the Maturity Date with
respect to Interest Periods applicable to Loans or such earlier date as would
interfere with Duratek’s repayment obligations hereunder.  Interest shall be due
and payable with respect to any Loan as provided in Section 2.3 hereof.

 

“Interest Rate Basis” shall mean the Base Rate Basis or the Eurodollar Basis, as
appropriate.

 

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit (other than to customers in the ordinary course of business)
by such Person to, or any Guaranty or other contingent liability with respect to
the capital stock, limited partnership interests, general partnership interests,
or other securities or other equity or ownership interests, Indebtedness or
other obligations of, or any contributions to the capital of, any other Person,
or any ownership, purchase or other acquisition by

 

12

--------------------------------------------------------------------------------


 

such Person of any interest in any Indebtedness, capital stock, limited
partnership interests, general partnership interests, or other securities or
other equity or ownership interests of any such other Person, other than an
Acquisition.  “Investment” shall also include the total cost of any future
commitment or other obligation binding on any Person to make an Investment or
any subsequent Investment.

 

“Lenders” shall mean each financial institution listed on the signature
page hereto as a Lender or any other Person that has become a party to the
Original Duratek Loan Agreement in accordance with Section 11.5 thereof and that
becomes a Lender hereunder pursuant to Section 11.5, for so long as such Lender
or Person, as the case may be, shall be a party to this Agreement.

 

“Leverage Ratio” shall mean, as of any calculation date and for the relevant
period then ended, on a consolidated basis for Parent and its Subsidiaries, the
ratio of Indebtedness for Money Borrowed as of such calculation date to the
Operating Cash Flow for such period.

 

“LGB” shall mean Lindsay Goldberg & Bessemer L.P. and its Affiliates.

 

“Licenses” shall mean any permits or licenses held by EnergySolutions, Parent or
any of their respective Subsidiaries, all of which are listed as of the
Agreement Date on Schedule 2 hereto.

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment, charge, security interest, title retention agreement, levy,
execution, seizure, attachment, garnishment or other encumbrance of any kind in
respect of such property, whether created by statute, contract, the common law
or otherwise, and whether or not choate, vested or perfected; provided, however,
that “Lien” shall not include any license, sublicense, lease or sublease of or
with respect to any personal property.

 

“Loan Documents” shall mean this Agreement (including the Original Duratek Loan
Agreement), any Notes, the Security Documents, the Guarantees, the Fee Letter,
all Requests for Loans and all other material documents and agreements executed
or delivered by a Loan Party in connection with this Agreement.

 

“Loan Parties” shall mean, collectively, Duratek, each Subsidiary Guarantor,
EnergySolutions and Parent.

 

“Loans” shall mean, collectively, the amounts advanced by the Lenders to Duratek
in an aggregate amount of $240,000,000, as set forth on Schedule 4 attached
hereto.

 

“Local Investors” shall mean, collectively, Peterson Partners IV, L.P. and its
Affiliates.

 

“Majority Lenders” shall mean, at any time, Lenders owed or holding at least a
majority in interest of the sum, without duplication, of (a) the aggregate
principal amount of the Loans (as defined in the EnergySolutions Credit
Agreement) outstanding at such time, (b) the aggregate Available Amount (as
defined in the EnergySolutions Credit Agreement) of all Revolving Letters of
Credit (as defined in the EnergySolutions Credit Agreement) outstanding at such
time, (c) the aggregate amount of Synthetic Deposits (as defined in the
EnergySolutions Credit Agreement) at such time, (d) the aggregate Unused
Revolving Commitments (as defined in the EnergySolutions Credit Agreement) at
such time and (e) the aggregate principal amount of the Loans outstanding at
such time; provided, however, that (I) if any Lender (as defined in the
EnergySolutions Credit Agreement) shall be a Defaulting Lender (as defined in
the EnergySolutions Credit Agreement) at such time, there shall be excluded from
the determination of Majority Lenders at such time (i) the aggregate principal
amount of the Loans (as defined in the EnergySolutions Credit Agreement) owing
to such Lender (in its capacity as a Lender) and outstanding at such time,
(ii) such Lender’s Pro Rata Share (as defined in the EnergySolutions Credit
Agreement) of the aggregate

 

13

--------------------------------------------------------------------------------


 

Available Amount of all Revolving Letters of Credit outstanding at such time and
(iii) the Unused Revolving Commitment of such Lender at such time and (II) if
any Lender shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Majority Lenders at such time the aggregate principal
amount of the Loans owing to such Lender (in its capacity as a Lender) and
outstanding at such time.  For purposes of this definition, the aggregate
principal amount of (x) Letter of Credit Loans (as defined in the
EnergySolutions Credit Agreement) owing to the Revolving Issuing Bank (as
defined in the EnergySolutions Credit Agreement) and (y) the Available Amount
(as defined in the EnergySolutions Credit Agreement) of each Revolving Letter of
Credit (as defined in the EnergySolutions Credit Agreement) shall be deemed
“owed to” the Revolving Lenders (as defined in the EnergySolutions Credit
Agreement) ratably in accordance with their respective Revolving Commitments (as
defined in the EnergySolutions Credit Agreement).

 

“Material Adverse Change” shall mean (A) as of the Original Agreement Date, any
effect on, or change, event, occurrence or state of facts that (i) is material
and adverse to the business, properties, assets, liabilities (contingent or
otherwise), results of operations or financial condition of EnergySolutions and
its Subsidiaries taken as a whole, or (ii) prevents EnergySolutions from
performing its obligations under the Duratek Acquisition Agreement or from
consummating the Transactions (as defined in the Duratek Acquisition Agreement;
provided, however, that none of the following will be taken into account in
determining whether there has been a Material Adverse Change on June 7, 2006: 
(w) conditions affecting any of the industries in which EnergySolutions operates
generally (provided that any such condition does not disproportionately affect
EnergySolutions or its Subsidiaries), (x) conditions affecting the economy or
capital markets (provided that any such condition does not disproportionately
affect EnergySolutions or its Subsidiaries), (y) any failure, in and of itself,
by EnergySolutions to meet any internal or published projections, forecasts or
revenue or earnings predictions or projections (it being understood that the
facts or circumstances giving rise to or contributing to such failure may be
taken into account in determining whether there has been a Material Adverse
Change) or (z) any effect, change, event, occurrence or state of facts resulting
from, or attributable to, the announcement or consummation of the Merger (as
defined in the Duratek Acquisition Agreement) and (B) thereafter, any act,
omission, event, development or circumstance that in the Administrative Agent’s
reasonable judgment has had or could reasonably be expected to have a material
adverse effect on or affecting (a) the Amendment Transactions, (b) the Duratek
Acquisition, (c) the business, assets, property, liabilities (fixed or
contingent), condition (financial or otherwise), operations, business or
prospects of EnergySolutions, Parent and their Subsidiaries, taken as a whole or
(d) the validity, enforceability or priority of any of the Loan Documents or the
liens thereunder or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

 

“Maturity Date” shall mean the earlier of (a) June 7, 2013 or (b) the date on
which the payment of all outstanding Obligations shall be due (whether by
acceleration or otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, a subsidiary of Moody’s
Corporation.

 

“Mortgage” shall mean each Existing Mortgage, as modified by the applicable
Mortgage Amendment, and each Additional Mortgage, if any, as the same may
hereafter be further amended, modified, supplemented or restated from time to
time.

 

“Mortgage Amendment” shall mean (i) an amendment to an Existing Mortgage, dated
as of the Agreement Date (or such later date as the Collateral Agent may agree
to in its sole discretion), duly executed and delivered by the applicable Loan
Party for the benefit of the Collateral Agent, as mortgagee, in form and
substance reasonably satisfactory to the Collateral Agent and appropriate for
recording and/or filing in the appropriate real property records to perfect and
protect the lien created by such Existing Mortgage as modified by such Mortgage
Amendment, and (ii) any future amendments to the Mortgages.

 

14

--------------------------------------------------------------------------------


 

“Mortgage Policy” shall mean (i) each Existing Mortgage Policy together with any
and all endorsements thereto issued, or to be issued, in favor of the Collateral
Agent, (ii) each mortgagee title insurance policy issued, or to be issued, in
favor of the Collateral Agent in connection with any Additional Mortgage and
(iii) each endorsement issued to any Existing Mortgage Policy or mortgage title
insurance policy issued after the date hereof in connection with any Mortgage
Amendment, as provided for herein.

 

“Mortgaged Property” shall mean (a) as of the Agreement Date, the real property
designated as “Mortgaged Property” on Schedule 11 hereto and (b) thereafter, all
of the real property referred to in clause (a) together with any and all real
property which is encumbered by an Additional Mortgage.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Necessary Authorizations” shall mean all approvals and licenses from, and all
filings and registrations with, any governmental or other regulatory authority,
including, without limiting the foregoing, the Licenses and all grants,
approvals, licenses, filings and registrations necessary in order to enable
Parent or any of its Subsidiaries to own, construct, maintain and operate its
Permitted Business and to make and hold Investments in other Persons who own,
construct, maintain and operate their respective Permitted Businesses.

 

“Net Income” shall mean, for Parent and its Subsidiaries on a consolidated
basis, for any period, net income determined in accordance with GAAP.

 

“Net Proceeds” shall mean, with respect to any sale, lease, transfer, swap or
other disposition of assets or securities by any of the Loan Parties or any of
their Subsidiaries, the aggregate amount of cash received for such assets or
securities (including, without limitation, any payments received for
non-competition covenants, consulting or management fees, and any portion of the
amount received evidenced by a buyer promissory note or other evidence of
Indebtedness), net of (a) amounts reserved, if any, for taxes payable with
respect to any such sale (after application of any available losses, credits or
other offsets), (b) reasonable and customary transaction fees, commissions,
discounts, costs and out-of-pocket expenses properly attributable to such
transaction and payable by such Loan Party or any of its Subsidiaries (other
than to an Affiliate if not on an arms’-length basis) in connection with such
sale, lease, transfer or other disposition of assets or securities, (c) until
actually received by such Loan Party or any of its Subsidiaries, any portion of
the amount received held in escrow or evidenced by a buyer promissory note, or a
non-compete agreement or covenant, management agreement or consulting agreement,
for which compensation is paid over time, (d) the principal amount of any
Indebtedness for Money Borrowed (other than the Loans) that is secured by the
asset subject to such sale, lease, transfer, swap or other disposition and that
is repaid in connection therewith, and (e) any reserve for adjustments in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any pension and other post-employment benefit liabilities
associated with such asset or assets and retained by such Loan Party or any of
its Subsidiaries after such sale, lease, transfer, swap or other disposition so
long as such reserve is required by law.  Upon receipt by the Loan Parties or
any of their Subsidiaries of amounts referred to in clause (c) of the preceding
sentence or to the extent the amounts referred to in clause (a) and clause
(e) of the preceding sentence exceed the amounts actually so required, such
amounts shall then be deemed to be “Net Proceeds.”  With respect to any
incurrence of Indebtedness for Money Borrowed incurred by, or any issuance or
sale of equity interests issued by, any Loan Party, “Net Proceeds” shall mean
the aggregate amount of such Indebtedness for Money Borrowed or the aggregate
cash received in connection with such issuance or sale of equity interests net
of any reasonable fees, commissions, discounts, costs and out-of-pocket expenses
associated with the incurrence of such Indebtedness for Money Borrowed or such
issuance or sale of equity interests.

 

“Non-Consenting Lender” shall have the meaning set forth in Section 11.12.

 

15

--------------------------------------------------------------------------------


 

“Non-U.S. Jurisdiction” shall mean each jurisdiction of organization of a
Subsidiary of EnergySolutions or Parent other than the United States (or any
State thereof) or the District of Columbia.

 

“Non-U.S. Subsidiary” shall mean any Subsidiary that is or becomes organized
under the laws of a Non-U.S. Jurisdiction.

 

“Notes” shall mean those certain term promissory notes in the aggregate original
principal amount of $240,000,000, one issued to each of the Lenders listed on
Schedule 4 hereto that requests a promissory note, by Duratek in the amount of
each of such Lenders’ Loan to Duratek, each one substantially in the form of
Exhibit K attached hereto, and any extensions, modifications, renewals,
endorsements or replacements of or amendments to any of the foregoing.

 

“Obligations” shall mean (a) all payment and performance obligations of every
kind, nature and description of the Loan Parties (including any interest on the
Loans accruing after commencement of any bankruptcy or insolvency proceeding
with respect to any Loan Party regardless of whether such interest is allowed in
such proceeding) to the Administrative Agent, any other Agents, the Lenders or
Affiliates of the Lenders in connection with this Agreement and the other Loan
Documents (including any interest, fees and other charges on the Loans or
otherwise under the Loan Documents that would accrue but for the filing of a
bankruptcy action with respect to any Loan Party, whether or not such claim is
allowed in such bankruptcy action), as they may be amended from time to time, or
as a result of making the Loans, whether such obligations are direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, arising by operation of law or otherwise, now
existing or hereafter arising, and (b) the obligation of any Loan Party to pay
an amount equal to the amount of any and all damages which the Lenders, the
Administrative Agent or any other Agent or any of them may suffer by reason of a
breach by any Loan Party of any obligation, covenant or undertaking with respect
to this Agreement or any other Loan Document.

 

“Operating Cash Flow” shall mean, for any fiscal period, for Parent and its
Subsidiaries on a consolidated basis, or for any Acquisition Entity, as
applicable, Net Income for such period (after eliminating any extraordinary
gains and losses, including gains and losses from the sale of assets, and
minority interests, and equity in earnings (losses) of non-consolidated
entities), plus cash (except for extraordinary cash) received from
non-consolidated joint ventures by Parent and its Subsidiaries in such period
plus, to the extent deducted or accrued in determining Net Income, the sum of
each of the following for such period: (a) depreciation, amortization and other
non-cash charges (including, without limitation, accretion charges and
compensation expenses for equity grants issued) (but excluding non-cash charges
that constitute an accrual of a reserve for future cash payments), (b) Cash
Interest Expense, (c) Permitted Advisory Fees, (d) income tax expense, (e) fees
and expenses incurred by Parent and its Subsidiaries in connection with the
Amendment Transactions and the Duratek Acquisition; provided that no costs and
expenses incurred by Parent or its Subsidiaries to Guaranty the payment or
performance of a Special Purpose Subsidiary or the Zion Acquisition or
EnergySolutions’ decommissioning obligations related thereto shall be included
in this clause (e), (f) costs and expenses relating to unrealized synergies
expected to be achieved by Parent and its Subsidiaries, incurred in connection
or as a result of the Duratek Acquisition, not to exceed the Restructuring Cost
Cap in any four-quarter fiscal period, (g) cash charges incurred to effectuate
the savings identified in clause (f) not to exceed $15,000,000 in the aggregate
from the date of the Original Credit Agreement through September 30, 2008 and
(h) fees and expenses incurred by Parent and its Subsidiaries in connection with
the initial public offering of the shares of common stock of Parent (including,
without limitation, any advisory and underwriting fees and expense to terminate
excess performance bonus plans of certain of its current and former senior
management); provided that for purposes of the covenants set forth in
Section 7.7 hereof, if either Parent or any of its respective Subsidiaries makes
any Acquisition during a period in which Operating Cash Flow is to be determined
hereunder, such Operating

 

16

--------------------------------------------------------------------------------


 

Cash Flow will be determined on a pro forma basis as if such Acquisition were
consummated on the first day of the relevant period.

 

“Original Agreement Date” shall mean June 7, 2006.

 

“Original Duratek Loan Agreement” shall have the meaning set forth in the
recitals to this Agreement.

 

“Other Taxes” shall have the meaning set forth in Section 2.14(b).

 

“Parent” shall have the meaning set forth in the recitals to this Agreement.

 

“Parent Guaranty” shall mean that certain Guaranty Agreement, dated as of
November 20, 2007, between Parent and the Collateral Agent.

 

“Parent Pledge Agreement” shall mean that certain Pledge Agreement, dated as of
November 20, 2007, between Parent and the Collateral Agent.

 

“Parent Security Agreement” shall mean that certain Security Agreement, dated as
of November 20, 2007, between Parent and the Collateral Agent.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law on October 26, 2001.

 

“Payment Date” shall mean, with respect to any Loan, the last day of any
Interest Period applicable to such Loan and the date of payment in full of such
Loan.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

 

“Performance Certificate” shall mean a certificate of an executive officer of
EnergySolutions as to its financial performance, in substantially the form
attached as Exhibit C hereto.

 

“Permitted Acquisition” shall mean (i) the U.K. Acquisition and (ii) an
Acquisition by Parent or any of its Subsidiaries of any Person (a) primarily
engaged in a Permitted Business, (b) who Guarantees the Secured Obligations and
(iii) an Acquisition by Parent or any of its Subsidiaries of a Special Purpose
Subsidiary.

 

“Permitted Advisory Fees” shall mean management fees to be paid to some or all
of the Equity Sponsors in an annual amount up to the greater of (a) $3 million,
or (b) 3% of Operating Cash Flow, if and to the extent that before and after
giving effect to any such payment, Parent and its Subsidiaries are in current
and pro forma covenant compliance with the financial covenants set forth in
Section 7.7 hereof.

 

“Permitted Asset Sale” shall mean the sale by Parent or any of its Subsidiaries
of any part of its or their assets as and to the extent permitted under
Section 7.4(a) hereof.

 

“Permitted Business” shall mean (i) all existing business operations of Parent
and its Subsidiaries (including, without limitation, Duratek and its
Subsidiaries) conducted prior to or as of the Agreement Date, as well as those
reasonably related thereto (in the discretion of EnergySolutions), including
environmental services, and (ii) any reasonably related business in respect of
the use and management of

 

17

--------------------------------------------------------------------------------


 

radioactive material and radioactive waste in accordance with Applicable Law,
the Licenses and the Necessary Authorizations.

 

“Permitted Investments” shall mean Investments described in and permitted to be
made under Section 7.6(c) hereof.

 

“Permitted Liens” shall mean, as applied to any Person:

 

(a)           any Lien in favor of the Administrative Agent (for itself and for
the ratable benefit of the Secured Parties) given to secure the Secured
Obligations;

 

(b)           (i) Liens on real estate for real estate taxes not yet delinquent
and (ii) Liens for taxes, assessments, judgments, governmental charges or levies
or claims not overdue for a period of not more than thirty (30) days or the
nonpayment of which is being diligently contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside on such Person’s
books, but only so long as no foreclosure, distraint, sale or similar
proceedings have been commenced with respect thereto and remain unstayed for a
period of thirty (30) days after their commencement;

 

(c)           Liens of landlords, carriers, warehousemen, mechanics, laborers
and materialmen incurred in the ordinary course of business for sums not yet
overdue by more than thirty (30) days or being diligently contested in good
faith, if reserves or appropriate provisions shall have been made therefor;

 

(d)           Liens incurred in the ordinary course of business in connection
with worker’s compensation, unemployment insurance and social security
insurance;

 

(e)           restrictions on the transfer of assets imposed by any of the
Licenses as now in effect or by any Environmental Laws, any state laws and any
regulations thereunder;

 

(f)            easements, rights-of-way, restrictions and other similar
encumbrances on the use of real property which do not interfere with the
ordinary conduct of the business of such Person, or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness or other extensions of
credit and which do not in the aggregate materially detract from the value of
such properties or materially impair their use in the operation of the business
of such Person;

 

(g)           purchase money security interests which are perfected
automatically by operation of law, only for the period (not to exceed twenty
(20) days) of automatic perfection under the law of the applicable jurisdiction,
and limited to Liens on assets so purchased;

 

(h)           cash collateralization of the mark-to-market value of the
Obligations under Secured Hedge Agreements in an aggregate amount not to exceed
$2,000,000;

 

(i)            any Liens of record listed on Schedule 3 attached hereto;

 

(j)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, and (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

 

18

--------------------------------------------------------------------------------


 

(k)           Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding leases entered into by the Loan Parties or any of
their Subsidiaries in the ordinary course of business;

 

(1)           Liens existing on property at the time of its acquisition or
existing on the property of any Person that becomes a Subsidiary; provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof) and
(iii) the Indebtedness secured thereby is permitted under Section 7.1 hereof;

 

(m)          leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business and not interfering in any material respect
with the business of Parent or its Subsidiaries;

 

(n)           any interest or title of a lessor, sublessor, licensee,
sublicensee, licensor or sublicensor under any lease or license agreement
granted in the ordinary course of business;

 

(o)           other Liens securing Indebtedness outstanding in an aggregate
amount not to exceed $5,000,000;

 

(p)           Liens on the Collateral securing obligations under the
EnergySolutions Credit Agreement; provided that such Liens are pari passu to the
Liens securing the Secured Obligations in accordance with the terms of the
Security Documents;

 

(q)           on or after the Agreement Date, Liens (x) on the assets or
properties of, or on any general or limited partnership interest, limited
liability, membership interest in, or ownership of any shares of capital stock,
or other securities of, ZionSolutions and (y) on the Collateral securing the
Zion Credit Support Obligation; provided that, in the case of the foregoing
clause (y), Liens on Collateral securing the Zion Credit Support Obligation may
be granted either (A) under the Security Documents pursuant to joinder and
similar agreements reasonably satisfactory to the Collateral Agent or
(B) pursuant to security documentation and intercreditor agreements reasonably
satisfactory to the Collateral Agent (and the Lenders specifically authorize the
Administrative Agent and/or the Collateral Agent to enter into such joinder and
similar agreements and/or such intercreditor agreements, as the case may be);

 

(r)            in addition to the Liens permitted pursuant to clause (q) above,
Liens on the assets or properties of, or on any general or limited partnership
interest, limited liability, membership interest in, or ownership of any shares
of capital stock, or other securities of, any Special Purpose Subsidiary
incurred as a result of the formation or acquisition of such Special Purpose
Subsidiary (i) pursuant to the SPS Project Documentation and (ii) in an
aggregate amount not to exceed $20,000,000 per Special Purpose Subsidiary and
$50,000,000 in the aggregate; and

 

(s)           (i) on or after the Agreement Date, easements granted pursuant to
the Zion Agreements and (ii) easements granted solely for the purpose of
securing the availability of capacity at EnergySolutions’ Class A low level
radioactive disposal site in Clive, Utah for the disposal of Class A low level
radioactive waste in connection with contracts entered into by Special Purpose
Subsidiaries to decommission non-operating nuclear power generation facilities
or to secure performance thereof; provided the aggregate area of any easement
granted pursuant to this clause (s) shall not exceed 10% of the availability at
such Clive, Utah disposal site for the disposal of Class A low level radioactive
waste as of the Agreement Date.

 

19

--------------------------------------------------------------------------------


 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to refund, refinance,
replace, defease or discharge other Indebtedness; provided that:

 

(1)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on the
Indebtedness and the amount of all fees, expenses and premiums incurred in
connection therewith);

 

(2)           such Permitted Refinancing Indebtedness has a final maturity date
not earlier than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

(3)           if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Obligations,
such Permitted Refinancing Indebtedness is subordinated in right of payment to,
the Obligations on terms at least as favorable to the Lenders as those contained
in the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; and

 

(4)           such Indebtedness is incurred either by Parent or by the
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

 

“Permitted Restricted Payments” shall include (i) Permitted Advisory Fees,
(ii) Tax Distributions, (iii) Restricted Payments that do not exceed
$15,000,000, in the aggregate, from the Agreement Date and (iv) after the
consummation of the initial public offering of the shares of common stock of
Parent, to the holders of Equity Interests of Parent, the dividends specified in
Section 7.8(a).

 

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, unincorporated
organization, government or any agency or political subdivision thereof, or any
other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA, subject to Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code maintained by EnergySolutions,
Parent or any Subsidiary or to which EnergySolutions, Parent or any Subsidiary
contributed, contributes or is obligated to contribute.

 

“Platform” shall have the meaning set forth in Section 11.23.

 

“Pledge Agreements” shall mean the EnergySolutions Pledge Agreement, the
Subsidiary Pledge Agreement and any additional pledge agreement substantially in
the form of Exhibit A attached hereto that secures the Secured Obligations
whether now or hereafter in existence.

 

“Primary Equity Sponsors” shall mean LGB and WPG.

 

“Property” shall mean property now or hereafter owned, operated or leased by
EnergySolutions or its respective Subsidiaries.

 

“Real Property Acquisition” shall mean (whether by purchase, exchange, issuance
of capital stock, limited partnership interests, general partnership interests
or other equity or debt securities, merger,

 

20

--------------------------------------------------------------------------------


 

reorganization or any other method), the acquisition by EnergySolutions or any
of its respective Subsidiaries of any interest in real property, whether done
and made individually or as part of a transaction including assets or property
other than real property.

 

“Register” shall have the meaning set forth in Section 11.5(c) hereof.

 

“Release” shall mean the release, deposit, disposal or leakage at, into, upon or
under any land, water or air, or otherwise into the environment or into the
indoor air, including by means of burial, disposal, discharge, emission,
injection, spillage, leakage, seepage, leaching, dumping, pumping, pouring,
escaping, emptying, migrating, placement and the like (including the disposal of
barrels, containers and other closed receptacles containing Hazardous
Materials).

 

“Remedial Action” shall mean all actions, including, without limitation, any
capital expenditures, undertaken to (i) clean up, remove, treat or in any other
way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations or post-remedial monitoring and care; or (iv) bring facilities on
any property owned, operated or leased by the Loan Parties and the facilities
located and operations conducted thereon into compliance with all Environmental
Laws and Environmental Permits.

 

“Reportable Event” shall have the meaning set forth in Section 4043 of ERISA and
any regulations promulgated thereto.

 

“Request for Loan” shall mean a certificate designated as a “Request for Loan”
signed by an Authorized Signatory  and which shall be in substantially the form
of Exhibit D attached hereto.

 

“Request for Loan Eurodollar Basis” shall mean a certificate designated as a
“Request for Loan Eurodollar Basis” signed by an Authorized Signatory requesting
that a portion of the Loans complying with the requirements of this Agreement
applicable to Eurodollar Loans bear interest at the Eurodollar Basis, which
shall be in substantially the form of Exhibit G attached hereto and shall, among
other matters, (a) specify the applicable Interest Period and the requested
commencement date thereof, and (b) state that there shall not exist, on the
first day of the requested Interest Period, both before and after giving effect
to such request, a Default.

 

“Restricted Payment” shall mean (a) any direct or indirect cash distribution,
cash dividend or other cash payment by EnergySolutions, Parent or any of their
Subsidiaries to any Person (other than to Parent or any other Subsidiary) on
account of any general or limited partnership interest in, membership interest
in, or ownership of any shares of capital stock or other securities of,
EnergySolutions, Parent or any of their Subsidiaries; or (b) any payment by
EnergySolutions, Parent or any of their Subsidiaries to a Person other than
EnergySolutions, Parent or any of their Subsidiaries under any management or
consulting agreement, or other similar agreement or arrangement not entered into
in the ordinary course of business.

 

“Restructuring Cost Cap” shall mean $20,000,000 for the four-quarter period
ended September 30, 2006.  For each successive four-quarter period thereafter,
“Restructuring Cost Cap” shall be reduced by $2,500,000.  For the avoidance of
doubt, the “Restructuring Cost Cap” shall be $17,500,000 for the four-quarter
period ended December 31, 2006 and $0 for the four-quarter period ended
September 30, 2008.

 

21

--------------------------------------------------------------------------------


 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between any Loan Party and any Secured Party.

 

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of EnergySolutions and the
other Loan Parties under each Secured Hedge Agreement entered into with any
counterparty that is a Secured Party.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, each other
Agent, the Lenders and each counterparty to a Hedge Agreement if at the date of
entering into such Hedge Agreement such Person was a Lender or an Affiliate of a
Lender and such Person executes and delivers to the Administrative Agent a
letter agreement in form and substance acceptable to the Administrative Agent
pursuant to which such person (i) appoints the Collateral Agent as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Sections 11.2 and 11.9 as if it were a Lender.

 

“Security Agreements” shall mean the EnergySolutions Security Agreement, the
Parent Security Agreement, the Subsidiary Security Agreement and any additional
security agreement substantially in the form of Exhibits I, J-1 and J-2 attached
hereto that secures the Secured Obligations whether now or hereafter in
existence.

 

“Security Documents” shall mean the Pledge Agreements, the Guarantees, the
Security Agreements, the Mortgages, any other agreement or instrument providing
collateral for the Secured Obligations whether now or hereafter in existence,
and any filings, instruments, agreements and documents related thereto or to
this Agreement and providing the Collateral Agent, for itself and for the
benefit of the Secured Parties, with collateral for the Secured Obligations.

 

“Security Interest” shall mean all Liens in favor of the Collateral Agent, for
itself and for the benefit of the Secured Parties, created hereunder or under
any of the Security Documents to secure the Secured Obligations.

 

“Solvent” shall mean, with respect to any Loan Party, that as of the date of
determination, both (i)(a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Agreement Date or with
respect to any transaction contemplated or undertaken after the Agreement Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances. 
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).

 

“SPA” shall mean that certain Share Purchase Agreement between British Nuclear
Fuels plc, EnergySolutions EU Limited and EnergySolutions, dated June 6, 2007.

 

22

--------------------------------------------------------------------------------


 

“Special Purpose Subsidiary” shall mean (i) ZionSolutions and (ii) no more than
five (5) other Subsidiaries, each of which Subsidiary referred to in this clause
(ii) shall (x) other than with respect to directors’ qualifying shares or de
minimis non-economic interests held by the transferor of the assets to such
Subsidiary pursuant to the applicable SPS Project Documentation (as defined
below), be a Person whose Equity Interests are wholly-owned by EnergySolutions
or a Subsidiary Guarantor, (y) have been designated with reasonable prior notice
by EnergySolutions to the Administrative Agent as a Special Purpose Subsidiary
and (z) have been formed for the purpose of entering into one or more contracts
(such contracts and all related documentation referred to in this clause (ii),
the “SPS Project Documentation”) to decommission nuclear or other types of power
facilities whereby any such Subsidiary purchases and/or leases all or part of
the assets of such facilities in part to succeed to licenses or permits granted
in respect of such facilities by the United States Nuclear Regulatory Commission
or any other federal or state governmental entity.

 

“Subordination Agreement” shall mean a Subordination Agreement in the form
attached hereto as Exhibit Q.

 

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect its board of directors,
regardless of the existence at the time of a right of the holders of any class
or classes of securities of such corporation to exercise such voting power by
reason of the happening of any contingency, or any partnership of which more
than fifty percent (50%) of the outstanding partnership interests, are at the
time owned directly or indirectly by such Person, or by one or more Subsidiaries
of such Person, or by such Person and one or more Subsidiaries of such Person,
or (b) any other entity which is directly or indirectly controlled or capable of
being controlled by such Person, or by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person.  “Subsidiaries”
as used herein, unless otherwise indicated, shall mean all Subsidiaries of
Parent (including EnergySolutions), including Subsidiaries of any Subsidiaries
of Parent.  The Subsidiaries of Parent as of the Agreement Date are set forth on
Schedule 1 attached hereto.

 

“Subsidiary Guarantor” shall mean each domestic Subsidiary that Guarantees the
Secured Obligations in accordance with the terms of this Agreement.

 

“Subsidiary Guaranty” shall mean each subsidiary guaranty given by each
Subsidiary Guarantor, substantially in the form of Exhibit H-1 attached hereto.

 

“Subsidiary Pledge Agreement” shall mean (i) that certain Subsidiary Pledge
Agreement, dated as of February 27, 2006, as amended and restated as of the
Original Agreement Date, between the respective Subsidiaries of EnergySolutions
party thereto and the Collateral Agent and (ii) any additional pledge agreement
substantially in the form of Exhibit A attached hereto executed by a new
Subsidiary in accordance with Section 5.13.

 

“Subsidiary Security Agreement” shall mean (i) that certain Subsidiary Security
Agreement, dated as February 27, 2006, as amended and restated as of the
Original Agreement Date, between the respective Subsidiaries party thereto and
the Collateral Agent and (ii) each additional subsidiary security agreement
executed by a new Subsidiary in accordance with Section 5.13, substantially in
the form of Exhibit J attached hereto.

 

“Successor Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

23

--------------------------------------------------------------------------------


 

“Syndication Date” shall have the meaning set forth in Section 11.5(b).

 

“Tax Distributions” shall mean, for any period in which EnergySolutions is
treated as a disregarded entity or a partnership for federal, applicable state
and/or local income tax purposes, distributions paid to direct or indirect
members of EnergySolutions for the purpose of funding each such member’s income
tax liability attributable to such Person’s direct or indirect distributive
share of the taxable income of EnergySolutions for such period, in an aggregate
amount (for all such members) equal to the product of (a) the taxable income
allocable to the members for such period less  the cumulative amount of net
taxable loss allocated to such members of EnergySolutions for all prior taxable
periods (as if such periods were one combined period), to the extent such prior
net losses are of a character (i.e., ordinary or capital) that would have
allowed such losses to be offset against the current period’s income and (b) the
Assumed Tax Rate (as defined below), plus any previously undistributed amounts
permitted under the foregoing formula.  If EnergySolutions is a corporation for
U.S. federal, applicable state and/or local income tax purposes and a member of
a group filing consolidated, combined or unitary tax returns of which
EnergySolutions is not the common parent, EnergySolutions may make payments to
the parent of such group in respect of EnergySolutions’ share of taxable income,
provided, however, that the amount of such payments in respect of any tax period
does not exceed the lesser of (i) the actual tax liability of the consolidated
group or (ii) the amount that EnergySolutions would have been required to pay in
respect of federal, state or local income taxes (as the case may be) for such
year if EnergySolutions paid such taxes directly as a stand-alone taxpayer at
the Assumed Tax Rate, less, in each case, any such taxes payable directly by
EnergySolutions.  Each Tax Distribution shall be designated as such, and with
respect to a particular fiscal quarter of EnergySolutions’ fiscal year, in such
EnergySolutions’ books and records.  “Assumed Tax Rate” shall mean the highest
hypothetical combined marginal effective U.S. federal, state and local income
tax rate prescribed for an individual or corporation resident of New York, New
York or Salt Lake City, Utah applicable to the character of the net taxable
income (i.e., capital gains, dividends and/or ordinary income) allocable to the
direct or indirect members of EnergySolutions in the relevant taxable year
(taking into account the deductibility of state and local income taxes as
applicable at the time for U.S. federal income tax purposes).

 

“Taxes” shall have the meaning set forth in Section 2.14(a).

 

“Term Facility” shall mean, at any time, the aggregate amount of the Term Loans
outstanding under the EnergySolutions Credit Agreement.

 

“Type” refers to the distinction between Loans bearing interest at the Base Rate
and Loans bearing interest at the Eurodollar Rate.

 

“U.K. Acquisition” shall mean the acquisition by EnergySolutions, Parent and
their Subsidiaries of 100% of the capital stock of Reactor Sites Management
Company Limited that was consummated on June 27, 2007 in accordance with the SPA
and all other related documentation (without amendment, modification or waiver
thereof which is materially adverse to the Lenders (as reasonably determined by
the Arranger) without the prior consent of the Arranger).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“WPG” shall mean Western Pacific Group, L.C., Creamer Investments, Inc. and/or
any of their respective Affiliates.

 

24

--------------------------------------------------------------------------------


 

“Zion Acquisition” shall have the meaning set forth in the recitals to this
Agreement.

 

“Zion Agreements” shall mean collectively the following documents (each in the
form most recently delivered to the Administrative Agent prior to the Agreement
Date):  (a) the ZionSolutions Limited Liability Company Agreement entered into
by members of ZionSolutions, (b) the Asset Sale Agreement (and the amendment
thereto dated as of August 17, 2009), (c) an Assignment and Assumption Agreement
to be entered into by and between Exelon and ZionSolutions, (d) a Bill of Sale
to be entered into by and between Exelon and ZionSolutions, (e) a Lease
Agreement to be entered into by and between Exelon and ZionSolutions, (f) a Put
Option Agreement to be entered into by and between Exelon and ZionSolutions,
(g) a Pledge Agreement made by EnergySolutions in favor of Exelon, (h) the
Guaranty made as of December 11, 2007 by Parent in favor of Exelon, (i) an
Irrevocable Easement for Disposal Capacity to be made by EnergySolutions to a
certain trustee named thereto, (j) a Disposal Services Agreement to be entered
into by and between EnergySolutions and a certain trustee named thereto, (k) a
Leased Personnel Agreement to be entered into by Exelon and ZionSolutions,
(l) the Performance Guaranty made as of December 11, 2007 by EnergySolutions in
favor of Exelon, (m) a Trust Agreement by and among EnergySolutions, a trustee
named thereto and other parties party thereto in connection with a backup
non-qualified decommissioning, (n) a Credit Support Agreement among Exelon,
EnergySolutions and Parent and (o) all amendments or modifications to any of the
agreements listed in the foregoing clauses (a) through (n), to the extent such
amendments or modifications are delivered to the Administrative Agent ten
(10) Business Days prior to becoming effective and, to the extent such
amendments or waivers could reasonably be expected to adversely affect the
interests of the Lenders in any material respect, the Administrative Agent has
consented thereto in writing (it being understood that any modification,
amendment or waiver of any Zion Agreement that increases the amount of
Indebtedness of Parent, EnergySolutions or their respective Subsidiaries
pursuant to such Zion Agreement shall be deemed to adversely affect the
interests of the Lenders in a material respect).  All capitalized terms in this
paragraph not otherwise defined herein shall have the meanings ascribed to such
terms in that certain Asset Sale Agreement, dated December 11, 2007, by and
among Exelon, ZionSolutions, EnergySolutions and Parent.

 

“Zion Credit Support Obligation” shall mean any letter of credit, performance or
fidelity bond or related obligation in favor of third party support providers
relating to the Zion Acquisition; provided that the aggregate amount of all such
letters of credit, performance and fidelity bonds and related obligations shall
not at any time exceed $50,000,000 minus the aggregate amount of the Zion
Incremental Facility Commitment at such time; provided further that, to the
extent secured by all or any portion of the Collateral, all such letters of
credit, performance and fidelity bonds and related obligations shall mature,
expire or otherwise terminate prior to the Term Loan Maturity Date.

 

“Zion Incremental Facility Commitment” shall mean commitments issued pursuant to
Section 2.15(a) of the EnergySolutions Credit Agreement.

 

“Zion Incremental Facility Commitment Cap” shall at any time mean $50,000,000
minus the aggregate amount of the Zion Credit Support Obligation at such time.

 

“ZionSolutions” shall mean ZionSolutions, LLC, a Delaware limited liability
company, organized for the purpose of consummating the Zion Acquisition and
whose Equity Interests shall be (other than with respect to directors’
qualifying shares or de minimis non-economic interests held by Exelon or its
Affiliates) wholly-owned by EnergySolutions or a Subsidiary Guarantor.

 


SECTION 1.2             DEFINED AGREEMENTS AS MODIFIED.


 

Each definition of an agreement or instrument in this Article 1 shall include
such agreement or instrument as amended, modified, renewed or restated from time
to time in accordance herewith.


 


25

--------------------------------------------------------------------------------



 


SECTION 1.3             COMPUTATION OF TIME PERIODS; OTHER DEFINITIONAL
PROVISIONS.


 

In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.  All notices shall be required to be in writing.

 


SECTION 1.4             ACCOUNTING TERMS.


 

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.1(k) (“GAAP”).

 


SECTION 1.5             PRO FORMA CALCULATIONS.


 

For purposes of computing each of the Leverage Ratio and the Interest Coverage
Ratio for any purpose hereunder, such ratio (and any financial calculations or
components required to be made or included therein) shall be determined, with
respect to the relevant period, after giving pro forma effect to the Duratek
Acquisition, each Permitted Acquisition and disposition of a Person, line of
business or division consummated during such period (including, in each case,
any incurrence, assumption, refinancing or repayment of Indebtedness for Money
Borrowed), as if such Duratek Acquisition, Permitted Acquisition, disposition or
related transactions had been consummated on the first day of such period, in
each case, either (i) prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended, or (ii)(a) that have been certified by a
financial officer of EnergySolutions as having been prepared in good faith based
upon reasonable assumptions and (b) are reasonably acceptable to the
Administrative Agent.

 


ARTICLE 2.


 


LOANS


 


SECTION 2.1             THE LOANS.


 


(A)           [RESERVED].


 


(B)           THE LOANS.   THE LENDERS WHO HAVE AGREED TO MAKE LOANS AGREE,
SEVERALLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS AS SET FORTH ON
SCHEDULE 4 HEREOF AND NOT JOINTLY, UPON THE TERMS AND SUBJECT TO THE CONDITIONS
OF THIS AGREEMENT, TO LEND TO DURATEK, ON THE ORIGINAL AGREEMENT DATE, AN
AGGREGATE AMOUNT EQUAL TO $240,000,000.  AFTER THE AGREEMENT DATE, THE LOANS
WILL BEAR INTEREST AT THE EURODOLLAR BASIS OR THE BASE RATE BASIS AS PROVIDED IN
SECTION 2.2 HEREO.  AMOUNTS BORROWED UNDER THIS SECTION 2.1(B) AND REPAID OR
PREPAID MAY NOT BE REBORROWED.


 


(C)           [RESERVED].


 


SECTION 2.2             MANNER OF BORROWING AND DISBURSEMENT.


 


(A)           CHOICE OF INTEREST RATE, ETC.  (I)  ANY LOAN SHALL, AT THE OPTION
OF DURATEK, BEAR INTEREST AS A BASE RATE LOAN, OR, SUBJECT TO
SECTION 2.2(A)(II) AND ARTICLE 10 HEREOF, A EURODOLLAR LOAN.  ANY NOTICE GIVEN
TO THE ADMINISTRATIVE AGENT IN CONNECTION WITH A REQUESTED LOAN HEREUNDER SHALL
BE GIVEN TO THE


 


26

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT PRIOR TO 12:30 P.M. (NEW YORK TIME) IN ORDER FOR SUCH
BUSINESS DAY TO COUNT TOWARD THE MINIMUM NUMBER OF BUSINESS DAYS REQUIRED.


 

(ii)            (A)  On the date on which the aggregate unpaid principal amount
of any Eurodollar Loan shall be reduced, by payment or prepayment or otherwise,
to less than $5,000,000, such Eurodollar Loan shall automatically, on the last
day of the then existing Interest Period therefor, be continued as a Base Rate
Loan.

 

(B)           If Duratek shall fail to select the duration of any Interest
Period for any Eurodollar Loan in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.1, the Administrative Agent
will forthwith so notify Duratek and the Lenders which have made such Eurodollar
Loan, whereupon each such Eurodollar Loan shall automatically, on the last day
of the then existing Interest Period therefor, be continued as a Base Rate Loan.

 

(C)           Upon the occurrence and during the continuance of any Default,
(1) each Eurodollar Loan will automatically, on the last day of the then
existing Interest Period therefor, be continued as a Base Rate Loan, and (2) the
obligation of the Lenders to continue any Eurodollar Loan shall be suspended.

 


(B)           BASE RATE LOANS.


 

(i)            Initial Loans.  The initial Base Rate Loans were issued on the
Original Agreement Date.

 

(ii)           [Reserved].

 

(iii)          Continuations of Base Rate Loans.  Upon at least one (1), with
respect to items (B) and (C) of this sentence, or three (3), with respect to
item (A) of this sentence, Business Days’ irrevocable prior written notice to
the Administrative Agent, Duratek shall specify whether all or a portion of each
Base Rate Loan outstanding on the related Payment Date (A) is to be continued in
whole or in part as one or more Eurodollar Loans for the Interest
Period(s) selected, (B) is to be continued in whole or in part as one or more
Base Rate Loans, or (C) is to be repaid and not reborrowed.

 


(C)           EURODOLLAR LOANS.


 

(i)            Initial Loans.  Duratek shall give the Administrative Agent in
the case of any initial Eurodollar Loan at least three (3) Business Days’
irrevocable prior written notice in the form of a Request for Loan or Request
for Loan Eurodollar Basis, or telephonic notice followed immediately by a
Request for Loan or Request for Loan Eurodollar Basis; provided, however, that
Duratek’s failure to confirm any telephonic notice with a Request for Loan or
Request for Loan Eurodollar Basis shall not invalidate any notice so given.  The
Administrative Agent, whose determination shall be conclusive absent manifest
error, shall determine the available Eurodollar Basis and shall notify Duratek
of such Eurodollar Basis.  Duratek shall promptly notify the Administrative
Agent by telephone or telecopy, and shall immediately confirm any such
telephonic notice in writing, of its selection of a Eurodollar Basis and
Interest Period for such Loan; provided, however, that Duratek’s failure to
confirm any such telephonic notice in writing shall not invalidate any notice so
given.

 

(ii)           [Reserved].

 

(iii)          Continuations of Eurodollar Loans.  Upon at least one (1), with
respect to items (B) and (C) of this sentence, or three (3), with respect to
item (A) of this sentence, Business Days’ irrevocable prior written notice to
the Administrative Agent, Duratek shall specify whether all or a portion of each

 

27

--------------------------------------------------------------------------------


 

Eurodollar Loan outstanding on the related Payment Date (A) is to be continued
in whole or in part as one or more Eurodollar Loans for the Interest
Period(s) selected, (B) is to be continued in whole or in part as a Base Rate
Loan, or (C) is to be repaid and not reborrowed.

 


(D)           [RESERVED].


 


(E)           DISBURSEMENT.


 

(i)            [Reserved].

 

(ii)           Unless the Administrative Agent shall have received notice from a
Lender prior to 2:30 p.m. (New York time) on the date of any Loan that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Loan, the Administrative Agent may assume that such Lender has
made or will make such portion available to the Administrative Agent on the date
of such Loan and the Administrative Agent may in its sole discretion and in
reliance upon such assumption, make available to Duratek on such date a
corresponding amount.  If and to the extent the Lender does not make such
ratable portion available to the Administrative Agent, such Lender agrees to
repay to the Administrative Agent on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to Duratek until the date such amount is repaid to the Administrative Agent, at
the Federal Funds Rate for the first three (3) days and thereafter at the
Federal Funds Rate plus one percent (1%).

 

(iii)          If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
portion of the applicable Loan for purposes of this Agreement.  If such Lender
does not repay such corresponding amount immediately upon the Administrative
Agent’s demand therefor, the Administrative Agent shall notify Duratek and
Duratek shall immediately pay such corresponding amount to the Administrative
Agent, together with interest thereon.  The failure of any Lender to fund its
portion of any Loan shall not relieve any other Lender of its obligation
hereunder to fund its respective portion of the Loan on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.

 

(iv)          In the event that, at any time when Duratek is not in Default and
has satisfied all applicable conditions set forth in Article 3 hereof, a Lender
for any reason fails, refuses, or has given notice to the Administrative Agent
and/or Duratek that it refuses to fund its portion of a Loan (a “Defaulting
Lender”), then, until such time as such Defaulting Lender has funded its portion
of such Loan, or all other Lenders have received payment in full (whether by
repayment or prepayment) of the principal and interest due in respect of such
Loan, such Defaulting Lender shall not have the right (i) to vote regarding any
issue on which voting is required or advisable under this Agreement or any other
Loan Document, and such Lender’s interest in any Loans shall not be counted as
outstanding for purposes of determining “Majority Lenders” hereunder or (ii) to
receive payments of principal, interest or fees from Duratek in respect of its
unfunded portion of Loans.  The provisions of this Section 2.2(e)(iv) are not in
lieu of any other claim Duratek may have against such Defaulting Lender.

 


SECTION 2.3             INTEREST.


 


(A)           ON BASE RATE LOANS.  INTEREST ON EACH BASE RATE LOAN SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365/366 DAYS FOR THE ACTUAL NUMBER OF DAYS
ELAPSED AND SHALL BE PAYABLE AT THE BASE RATE BASIS FOR SUCH BASE RATE LOAN, IN
ARREARS ON THE APPLICABLE PAYMENT DATE FOR THE PERIOD THROUGH THE DATE
IMMEDIATELY PRECEDING SUCH PAYMENT DATE.  INTEREST ON BASE RATE LOANS THEN
OUTSTANDING SHALL ALSO BE DUE AND PAYABLE ON THE MATURITY DATE.


 


28

--------------------------------------------------------------------------------



 


(B)           ON EURODOLLAR LOANS.  INTEREST ON EACH EURODOLLAR LOAN SHALL BE
COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED
AND SHALL BE PAYABLE AT THE EURODOLLAR BASIS FOR SUCH EURODOLLAR LOAN, IN
ARREARS ON THE APPLICABLE PAYMENT DATE FOR THE PERIOD THROUGH THE DAY
IMMEDIATELY PRECEDING SUCH PAYMENT DATE, AND, IN ADDITION, IF THE INTEREST
PERIOD FOR A EURODOLLAR LOAN EXCEEDS THREE (3) MONTHS, INTEREST ON SUCH
EURODOLLAR LOAN SHALL ALSO BE DUE AND PAYABLE IN ARREARS ON EVERY THREE-MONTH
ANNIVERSARY OF THE FIRST DAY OF SUCH INTEREST PERIOD.  INTEREST ON EURODOLLAR
LOANS THEN OUTSTANDING SHALL ALSO BE DUE AND PAYABLE ON THE MATURITY DATE.


 


(C)           INTEREST IF NO NOTICE OF SELECTION OF INTEREST RATE BASIS.  WITH
RESPECT TO ANY LOAN, IF DURATEK FAILS TO GIVE THE ADMINISTRATIVE AGENT TIMELY
NOTICE OF ITS SELECTION OF A EURODOLLAR BASIS, OR IF FOR ANY REASON A
DETERMINATION OF A EURODOLLAR BASIS FOR ANY LOAN IS NOT TIMELY CONCLUDED, THE
BASE RATE BASIS SHALL APPLY TO SUCH LOAN.


 


(D)           INTEREST UPON DEFAULT.  IMMEDIATELY UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT HEREUNDER, ALL OVERDUE PRINCIPAL IN RESPECT OF THE LOANS,
TOGETHER WITH ACCRUED AND UNPAID OVERDUE INTEREST, PREMIUM AND OTHER UNPAID
SUMS, SHALL BEAR INTEREST AT THE DEFAULT RATE.  SUCH INTEREST SHALL BE PAYABLE
ON DEMAND AND SHALL ACCRUE UNTIL THE EARLIEST OF (A) WAIVER OR CURE (TO THE
SATISFACTION OF THE LENDERS REQUIRED UNDER SECTION 11.12 HEREOF TO WAIVE OR
CURE) OF SUCH EVENT OF DEFAULT, OR (B) AGREEMENT BY THE MAJORITY LENDERS TO
RESCIND THE CHARGING OF INTEREST AT THE DEFAULT RATE, OR (C) PAYMENT IN FULL OF
THE OBLIGATIONS.


 


(E)           EURODOLLAR LOANS.  AT NO TIME MAY THE NUMBER OF OUTSTANDING
EURODOLLAR LOANS EXCEED EIGHT (8).


 


(F)            APPLICABLE MARGIN.  THE APPLICABLE MARGIN SHALL BE (I) 3.75% FOR
EURODOLLAR LOANS (OR 3.25% WHEN THE LEVERAGE RATIO AS OF THE MOST RECENTLY
COMPLETED FISCAL QUARTER IS LESS THAN 2.0 TO 1.0) AND (II) 2.25% FOR BASE RATE
LOANS (OR 1.75% WHEN THE LEVERAGE RATIO AS OF THE MOST RECENTLY COMPLETED FISCAL
QUARTER IS LESS THAN 2.0 TO 1.0).


 


SECTION 2.4             REPAYMENT.


 


(A)           [RESERVED].


 


(B)           COMMENCING SEPTEMBER 30, 2006 AND AT THE END OF EACH CALENDAR
QUARTER FOR THE NEXT 26 CALENDAR QUARTERS, THE OUTSTANDING PRINCIPAL BALANCE OF
THE LOANS SHALL BE REPAID IN AN AMOUNT EQUAL TO THE PRODUCT OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOANS AS OF THE OPENING OF BUSINESS ON SEPTEMBER 30,
2006 MULTIPLIED BY 0.25%.  ON JUNE 7, 2013, THE OUTSTANDING PRINCIPAL BALANCE OF
THE LOANS, IF ANY, SHALL BE REPAID IN FULL.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION 2.4, ANY UNPAID PRINCIPAL AND INTEREST OF THE LOANS
SHALL BE DUE AND PAYABLE IN FULL ON THE MATURITY DATE.


 


SECTION 2.5             [RESERVED].


 


SECTION 2.6             OPTIONAL PREPAYMENTS AND APPLICATION OF PREPAYMENTS.


 


(A)           OPTIONAL PREPAYMENT OF LOANS.  SUBJECT TO SECTION 2.6(B), THE
PRINCIPAL AMOUNT OF ANY BASE RATE LOAN MAY BE PREPAID IN FULL OR IN PART AT ANY
TIME, WITHOUT PENALTY OR PREMIUM AND WITHOUT REGARD TO THE PAYMENT DATE FOR SUCH
LOAN, UPON NOT LESS THAN ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT OF SUCH PREPAYMENT.  SUBJECT TO SECTION 2.6(B) AND
SECTION 2.11, EURODOLLAR LOANS MAY BE PREPAID PRIOR TO THE DUE DATE THEREOF,
UPON NOT LESS THAN THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT.  PARTIAL PREPAYMENTS SHALL BE IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $1,000,000 AND IN AN INTEGRAL MULTIPLE OF $500,000.  A NOTICE OF
PREPAYMENT SHALL BE IRREVOCABLE.


 


29

--------------------------------------------------------------------------------



 


(B)           APPLICATION OF PREPAYMENT.  EACH PREPAYMENT OF THE LOANS SHALL BE
APPLIED (I) FIRST, IN DIRECT ORDER OF MATURITIES, TO THE NEXT FOUR SCHEDULED
PRINCIPAL REPAYMENT INSTALLMENTS OF THE LOANS AND (II) SECOND, TO THE OTHER
PRINCIPAL REPAYMENT INSTALLMENTS OF THE LOANS ON A PRO RATA BASIS.  THE
PREPAYMENT OF ANY PRINCIPAL AMOUNT OF LOANS SHALL BE MADE WITH ACCRUED INTEREST
TO THE DATE OF SUCH PREPAYMENT ON THE AGGREGATE PRINCIPAL AMOUNT PREPAID AND
DURATEK SHALL REIMBURSE THE LENDERS AND THE ADMINISTRATIVE AGENT, ON DEMAND, FOR
ANY LOSS OR OUT-OF-POCKET EXPENSE INCURRED BY ANY LENDER OR THE ADMINISTRATIVE
AGENT IN CONNECTION WITH SUCH PREPAYMENT, AS SET FORTH IN SECTION 2.11 HEREOF. 
ANY PREPAYMENT UNDER THIS AGREEMENT SHALL NOT AFFECT DURATEK’S OBLIGATION TO
CONTINUE MAKING PAYMENTS UNDER ANY SECURED HEDGE AGREEMENTS, WHICH SHALL REMAIN
IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH PREPAYMENT, SUBJECT TO THE TERMS
OF SUCH SECURED HEDGE AGREEMENTS.


 


SECTION 2.7             [RESERVED].


 


SECTION 2.8             MANDATORY PREPAYMENTS.


 


(A)           IN ADDITION TO THE SCHEDULED REPAYMENTS PROVIDED FOR IN
SECTION 2.4 HEREOF, DURATEK SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO 100% OF
THE NET PROCEEDS (W) FROM ANY SALE OR DISPOSITION BY DURATEK OR ANY OF ITS
SUBSIDIARIES OF ANY INTEREST IN ANY LOAN PARTY (OTHER THAN FROM A SALE TO
ANOTHER LOAN PARTY), (X) EXCEPT AS SET FORTH BELOW, FROM ANY PERMITTED ASSET
SALES BY DURATEK OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY EXCLUDED ASSET
SALES) AND (Y) EXCEPT AS SET FORTH IN SECTION 5.5(E) HEREOF, RECEIVED BY DURATEK
OR ANY OF ITS SUBSIDIARIES AS A RESULT OF A CASUALTY OR CONDEMNATION; PROVIDED
THAT IF ENERGYSOLUTIONS IS A SUBSIDIARY OF DURATEK, EACH REFERENCE TO DURATEK
AND/OR ITS SUBSIDIARIES SHALL INCLUDE PARENT AND/OR ITS SUBSIDIARIES.  SUCH
AMOUNT SHALL BE APPLIED ON THE THIRD BUSINESS DAY FOLLOWING RECEIPT THEREOF BY
DURATEK OR THE AFFECTED SUBSIDIARY IN ACCORDANCE WITH SECTION 2.6(B).  DURATEK
SHALL ALSO PREPAY THE LOANS, WITH APPLICATION THERETO IN ACCORDANCE WITH
SECTION 2.6(B), IN RESPECTIVE AMOUNTS EQUAL TO THE AFTER-TAX AMOUNT OF ANY
REFUND, PURCHASE PRICE ADJUSTMENT, CLAIM OR CREDIT ARISING UNDER ANY AGREEMENT
GOVERNING OR RELATING TO ANY ACQUISITION OF ANY ASSETS OR BUSINESS. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY NET PROCEEDS REALIZED OR
RECEIVED WITH RESPECT TO ANY PERMITTED ASSET SALES (OTHER THAN ANY EXCLUDED
ASSET SALES), AT THE OPTION OF DURATEK, AND SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, DURATEK MAY REINVEST ALL OR ANY
PORTION OF SUCH NET PROCEEDS IN ASSETS USED OR USEFUL FOR ITS BUSINESS WITHIN
THREE HUNDRED SIXTY-FIVE (365) DAYS FOLLOWING RECEIPT OF SUCH NET PROCEEDS;
PROVIDED, HOWEVER, THAT (I) IF THE PROPERTY SUBJECT TO SUCH ASSET SALE
CONSTITUTED COLLATERAL UNDER THE SECURITY DOCUMENTS, THEN ANY CAPITAL ASSETS
PURCHASED WITH THE NET PROCEEDS THEREOF PURSUANT TO THIS SUBSECTION SHALL BE
MORTGAGED OR PLEDGED, AS THE CASE MAY BE, TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, AND (II) IF ANY NET PROCEEDS ARE NO LONGER
INTENDED TO BE SO REINVESTED AT ANY TIME AFTER DELIVERY OF A NOTICE OF
REINVESTMENT ELECTION, AN AMOUNT EQUAL TO ANY SUCH NET PROCEEDS SHALL BE
IMMEDIATELY APPLIED TO THE PREPAYMENT OF THE LOANS IN ACCORDANCE WITH
SECTION 2.6(B).  FOR THE PURPOSES OF THIS SECTION 2.8(A), IF ENERGYSOLUTIONS IS
A SUBSIDIARY OF DURATEK, ALL REFERENCES TO DURATEK AND/OR ITS SUBSIDIARIES
(I) SHALL INCLUDE PARENT AND/OR ITS SUBSIDIARIES BUT (II) SHALL NOT INCLUDE
ENERGYSOLUTIONS AND/OR ITS SUBSIDIARIES.


 


(B)           IN ADDITION TO THE SCHEDULED REPAYMENTS PROVIDED FOR IN
SECTION 2.4 HEREOF, DURATEK SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO ONE
HUNDRED PERCENT (100%) OF THE NET PROCEEDS RECEIVED AFTER THE ORIGINAL AGREEMENT
DATE FROM ANY INDEBTEDNESS FOR MONEY BORROWED INCURRED BY DURATEK OR ANY OF ITS
SUBSIDIARIES, EXCEPT FOR INDEBTEDNESS FOR MONEY BORROWED (I) PERMITTED BY
SECTION 7.1 HEREOF OR (II) INCURRED IN CONNECTION WITH ANY PERMITTED INVESTMENTS
OR PERMITTED ACQUISITIONS PERMITTED UNDER SECTION 7.6 HEREOF (INCLUDING ANY
INDEBTEDNESS ASSUMED BY ENERGYSOLUTIONS OR ITS RESPECTIVE SUBSIDIARIES IN
CONNECTION WITH ANY SUCH PERMITTED INVESTMENT OR PERMITTED ACQUISITION), TO THE
EXTENT THAT UPON CONSUMMATION OF ANY SUCH PERMITTED INVESTMENT OR PERMITTED
ACQUISITION SUCH NET PROCEEDS WERE INVESTED IN, OR USED TO ACQUIRE, SUCH
PERMITTED INVESTMENT OR PERMITTED ACQUISITION, OTHER THAN, IN THE CASE OF
CLAUSES (I)

 

30

--------------------------------------------------------------------------------



 


AND (II), ANY ADDITIONAL PERMITTED DEBT INCURRED PURSUANT TO
SECTION 7.1(W)(A) (TO THE EXTENT REQUIRED TO BE USED TO PREPAY LOANS PURSUANT TO
SUCH SECTION).  SUCH AMOUNT SHALL BE APPLIED ON THE THIRD BUSINESS DAY FOLLOWING
RECEIPT THEREOF BY ENERGYSOLUTIONS, PARENT OR THE AFFECTED SUBSIDIARY IN
ACCORDANCE WITH SECTION 2.6(B).  FOR THE PURPOSES OF THIS SECTION 2.8(B), IF
ENERGYSOLUTIONS IS A SUBSIDIARY OF DURATEK, ALL REFERENCES TO DURATEK AND/OR ITS
SUBSIDIARIES (I) SHALL INCLUDE PARENT AND/OR ITS SUBSIDIARIES BUT (II) SHALL NOT
INCLUDE ENERGYSOLUTIONS AND/OR ITS SUBSIDIARIES.


 


(C)           IN ADDITION TO THE SCHEDULED REPAYMENTS PROVIDED FOR IN
SECTION 2.4 HEREOF, FOR EACH FISCAL QUARTER DURING THE TERM HEREOF (COMMENCING
WITH THE FISCAL QUARTER ENDED SEPTEMBER 30, 2006), ON OR PRIOR TO THE FIFTH
BUSINESS DAY FOLLOWING DELIVERY OF THE FINANCIAL STATEMENTS REQUIRED BY SECTIONS
6.1 AND 6.2 HEREOF FOR THE MOST RECENTLY COMPLETED FISCAL QUARTER, (X) SO LONG
AS THE LEVERAGE RATIO AS OF THE END OF THE MOST RECENTLY COMPLETED FISCAL
QUARTER IS EQUAL TO OR GREATER THAN 3.0 TO 1.0, DURATEK SHALL PREPAY THE LOANS
IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) FIFTY PERCENT (50%) OF EXCESS
CASH FLOW FOR THE MOST RECENTLY COMPLETED FISCAL QUARTER AND (II) AN AMOUNT
EQUAL TO THE OPTIONAL PREPAYMENTS MADE PURSUANT TO SECTION 2.6 IN SUCH FISCAL
PERIOD, (Y) IF THE LEVERAGE RATIO AS OF THE END OF THE MOST RECENTLY COMPLETED
FISCAL QUARTER IS LESS THAN 3.0 TO 1.0 AND GREATER THAN 1.0 TO 1.0, DURATEK
SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN
(I) TWENTY-FIVE PERCENT (25%) OF EXCESS CASH FLOW FOR THE MOST RECENTLY
COMPLETED FISCAL QUARTER AND (II) AN AMOUNT EQUAL TO THE OPTIONAL PREPAYMENTS
MADE PURSUANT TO SECTION 2.6 IN SUCH FISCAL PERIOD AND (Z) IF THE LEVERAGE RATIO
AS OF THE END OF THE MOST RECENTLY COMPLETED FISCAL QUARTER IS LESS THAN OR
EQUAL TO 1.0 TO 1.0, DURATEK SHALL NOT BE REQUIRED PREPAY THE LOANS.    FOR THE
PURPOSES OF THIS SECTION 2.8(C), IF ENERGYSOLUTIONS IS A SUBSIDIARY OF DURATEK,
ALL REFERENCES TO DURATEK AND/OR ITS SUBSIDIARIES (I) SHALL INCLUDE PARENT
AND/OR ITS SUBSIDIARIES BUT (II) SHALL NOT INCLUDE ENERGYSOLUTIONS AND/OR ITS
SUBSIDIARIES.


 


(D)           ANY PREPAYMENT PURSUANT TO THIS SECTION 2.8 SHALL BE MADE IN THE
MANNER SET FORTH IN SECTION 2.6(B).


 


SECTION 2.9             EVIDENCE OF DEBT.


 


(A)           THE LOANS SHALL BE REPAYABLE IN ACCORDANCE WITH THE TERMS AND
PROVISIONS SET FORTH HEREIN.  UPON THE REQUEST OF ANY LENDER, NOTES SHALL BE
ISSUED BY DURATEK AND PAYABLE TO THE ORDER OF SUCH LENDER REFLECTING SUCH
LENDER’S LOANS.  THE NOTES ISSUED BY DURATEK TO THE LENDERS SHALL BE DULY
EXECUTED AND DELIVERED BY ONE OR MORE AUTHORIZED SIGNATORIES.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF DURATEK TO SUCH LENDER
RESULTING FROM EACH LOAN OWING TO SUCH LENDER FROM TIME TO TIME, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO
TIME HEREUNDER.


 


(C)           THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 11.5(C) SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR
EACH LENDER, IN WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE DATE
AND AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE OF SUCH LOAN AND, IF
APPROPRIATE, THE INTEREST PERIOD APPLICABLE THERETO, (II) THE TERMS OF EACH
ASSIGNMENT AND ASSUMPTION AGREEMENT DELIVERED TO AND ACCEPTED BY IT, (III) THE
AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM DURATEK TO EACH LENDER HEREUNDER, AND (IV) THE AMOUNT OF ANY SUM RECEIVED
BY THE ADMINISTRATIVE AGENT FROM DURATEK HEREUNDER AND EACH LENDER’S SHARE
THEREOF.


 


(D)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SECTION 2.9(C) ABOVE, AND BY EACH LENDER IN ITS ACCOUNT OR
ACCOUNTS PURSUANT TO SECTION 2.9(B) ABOVE, SHALL BE PRIMA FACIE EVIDENCE OF THE
AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM DURATEK TO, IN THE CASE OF THE REGISTER, EACH LENDER AND, IN THE CASE OF
SUCH ACCOUNT OR

 

31

--------------------------------------------------------------------------------


 


ACCOUNTS, SUCH LENDER, UNDER THIS AGREEMENT, ABSENT MANIFEST ERROR; PROVIDED,
HOWEVER, THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR SUCH LENDER TO MAKE AN
ENTRY, OR ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR SUCH
ACCOUNT OR ACCOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF
DURATEK UNDER THIS AGREEMENT.


 


SECTION 2.10           MANNER OF PAYMENT.


 


(A)           EACH PAYMENT (INCLUDING ANY PREPAYMENT) BY DURATEK ON ACCOUNT OF
THE PRINCIPAL OF OR INTEREST ON THE LOANS, COMMITMENT FEES AND ANY OTHER AMOUNT
OWED TO THE LENDERS, THE ADMINISTRATIVE AGENT OR ANY OF THEM UNDER THIS
AGREEMENT SHALL BE MADE NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON THE DATE
SPECIFIED FOR PAYMENT UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT AT THE
ADMINISTRATIVE AGENT’S ACCOUNT, FOR THE ACCOUNT OF THE LENDERS, OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IN LAWFUL MONEY OF THE UNITED STATES
OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS WITHOUT SET-OFF OR COUNTERCLAIM.  ANY
PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M. (NEW YORK TIME)
SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY.  RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY PAYMENT HEREUNDER AT OR PRIOR TO 2:00 P.M. (NEW YORK
TIME) ON ANY BUSINESS DAY SHALL BE DEEMED TO CONSTITUTE RECEIPT ON SUCH BUSINESS
DAY.  IN THE CASE OF A PAYMENT FOR THE ACCOUNT OF A LENDER, THE ADMINISTRATIVE
AGENT WILL PROMPTLY THEREAFTER (AND, IF SUCH AMOUNT IS RECEIVED BEFORE 2:00 P.M.
(NEW YORK TIME), ON THE SAME DAY) DISTRIBUTE THE AMOUNT SO RECEIVED IN LIKE
FUNDS TO SUCH LENDER.  IF THE ADMINISTRATIVE AGENT SHALL NOT HAVE RECEIVED ANY
PAYMENT FROM DURATEK AS AND WHEN DUE, THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY THE LENDERS ACCORDINGLY.  ONLY UPON ITS ACCEPTANCE OF AN ASSIGNMENT AND
ASSUMPTION AGREEMENT AND RECORDING OF THE INFORMATION CONTAINED THEREIN IN THE
REGISTER PURSUANT TO SECTION 11.5(C), FROM AND AFTER THE EFFECTIVE DATE OF SUCH
ASSIGNMENT AND ASSUMPTION AGREEMENT, THE ADMINISTRATIVE AGENT SHALL MAKE ALL
PAYMENTS HEREUNDER AND UNDER THE NOTES IN RESPECT OF THE INTEREST ASSIGNED
THEREBY TO THE LENDER ASSIGNEE THEREUNDER, AND THE PARTIES TO SUCH ASSIGNMENT
AND ASSUMPTION AGREEMENT SHALL MAKE ALL APPROPRIATE ADJUSTMENTS IN SUCH PAYMENTS
FOR PERIODS PRIOR TO SUCH EFFECTIVE DATE DIRECTLY BETWEEN THEMSELVES.


 


(B)           DURATEK AGREES TO PAY PRINCIPAL, INTEREST, FEES AND ALL OTHER
OBLIGATIONS DUE HEREUNDER, UNDER THE FEE LETTER, UNDER ANY NOTES OR UNDER THE
OTHER LOAN DOCUMENTS WITHOUT SET-OFF OR COUNTERCLAIM OR ANY DEDUCTION WHATSOEVER
(OTHER THAN ANY DEDUCTIONS OR WITHHOLDINGS REQUIRED BY LAW ON ACCOUNT OF TAXES).


 


(C)           PRIOR TO THE ACCELERATION OF THE LOANS UNDER SECTION 8.2 HEREOF,
IF SOME BUT LESS THAN ALL AMOUNTS DUE FROM DURATEK ARE RECEIVED BY THE
ADMINISTRATIVE AGENT WITH RESPECT TO THE OBLIGATIONS, THE ADMINISTRATIVE AGENT
SHALL DISTRIBUTE SUCH AMOUNTS IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)            FIRST, TO THE PAYMENT OF ALL OF THE FEES, INDEMNIFICATION
PAYMENTS, COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE
AGENT (SOLELY IN ITS CAPACITY AS THE ADMINISTRATIVE AGENT) UNDER OR IN RESPECT
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH DATE, RATABLY BASED UPON
THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH FEES, INDEMNIFICATION PAYMENTS,
COSTS AND EXPENSES OWING TO THE ADMINISTRATIVE AGENT ON SUCH DATE;

 

(II)           SECOND, TO THE PAYMENT OF ALL OF THE INDEMNIFICATION PAYMENTS,
COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE LENDERS UNDER OR IN RESPECT
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH DATE, RATABLY BASED UPON
THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH INDEMNIFICATION PAYMENTS, COSTS AND
EXPENSES OWING TO THE LENDERS ON SUCH DATE;

 

(III)          THIRD, TO THE PAYMENT OF FEES AND ALL OF THE ACCRUED AND UNPAID
INTEREST AND ANY PREMIUMS ON THE OBLIGATIONS OF DURATEK UNDER OR IN RESPECT OF
THE LOAN DOCUMENTS THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE
LENDERS, RATABLY BASED UPON THE RESPECTIVE

 

32

--------------------------------------------------------------------------------


 

AGGREGATE AMOUNTS OF ALL SUCH INTEREST OWING TO THE ADMINISTRATIVE AGENT AND THE
LENDERS ON SUCH DATE;

 

(IV)          FOURTH, RATABLY TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF ALL OF
THE OUTSTANDING LOANS THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND
THE LENDERS ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF
ALL SUCH PRINCIPAL OWING TO THE ADMINISTRATIVE AGENT AND THE LENDERS ON SUCH
DATE AND AMOUNTS PAYABLE UNDER SECURED HEDGE AGREEMENTS WITH LENDERS AND/OR
THEIR AFFILIATES (OR PERSONS THAT WERE LENDERS OR AFFILIATES OF LENDERS AT THE
TIME ANY SUCH SECURED HEDGE AGREEMENT WAS ENTERED INTO);

 

(V)           FIFTH, TO THE PAYMENT OF ALL OTHER SECURED OBLIGATIONS OF THE LOAN
PARTIES OWING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS OR SECURED HEDGE
AGREEMENTS THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE
AMOUNTS OF ALL SUCH SECURED OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES ON SUCH DATE; AND

 

(VI)          SIXTH, THE BALANCE, IF ANY, TO THE PERSON LAWFULLY ENTITLED
THERETO (INCLUDING THE APPLICABLE LOAN PARTY OR ITS SUCCESSORS OR ASSIGNS) OR AS
A COURT OF COMPETENT JURISDICTION MAY DIRECT.

 


(D)           IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS OF THE LOAN PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS UNDER
CIRCUMSTANCES FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE LOANS TO WHICH, OR
THE MANNER IN WHICH, SUCH FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY,
BUT SHALL NOT BE OBLIGATED TO, IN THE CASE OF THE LOANS, FOR APPLICATION TO SUCH
PRINCIPAL REPAYMENT INSTALLMENTS THEREOF, AS THE ADMINISTRATIVE AGENT SHALL
DIRECT, AND IN OTHER CASES, ELECT TO, DISTRIBUTE SUCH FUNDS TO EACH OF THE
LENDERS IN ACCORDANCE WITH SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE
PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING AT SUCH TIME, IN REPAYMENT OR
PREPAYMENT OF SUCH OF THE OUTSTANDING LOANS OR OTHER OBLIGATIONS THEN OWING TO
SUCH LENDER.


 


(E)           SUBJECT TO ANY CONTRARY PROVISIONS IN THE DEFINITION OF “INTEREST
PERIOD,” IF ANY PAYMENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
IS SPECIFIED TO BE MADE ON A DAY WHICH IS NOT A BUSINESS DAY, IT SHALL BE MADE
ON THE NEXT BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN COMPUTING INTEREST AND FEES, IF ANY, IN CONNECTION WITH SUCH
PAYMENT; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT OF
INTEREST ON OR PRINCIPAL OF EURODOLLAR LOANS TO BE MADE IN THE NEXT FOLLOWING
CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING BUSINESS DAY.


 


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
DURATEK PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ANY LENDER HEREUNDER
THAT DURATEK WILL NOT MAKE SUCH PAYMENT IN FULL, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT DURATEK HAS MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON
SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION,
CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO
THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE EXTENT DURATEK SHALL NOT HAVE SO
MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT, EACH SUCH LENDER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO
SUCH LENDER TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH
AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 


SECTION 2.11           REIMBURSEMENT.


 


(A)           WHENEVER ANY LENDER SHALL SUSTAIN OR INCUR ANY LOSSES OR
OUT-OF-POCKET EXPENSES IN CONNECTION WITH (I) FAILURE BY DURATEK TO BORROW ANY
EURODOLLAR LOAN AFTER HAVING GIVEN NOTICE OF ITS INTENTION


 


33

--------------------------------------------------------------------------------



 


TO BORROW IN ACCORDANCE WITH SECTION 2.2 HEREOF (WHETHER BY REASON OF DURATEK’S
ELECTION NOT TO PROCEED OR THE NON-FULFILLMENT OF ANY OF THE CONDITIONS SET
FORTH IN ARTICLE 3), OR (II) PAYMENT OF ANY EURODOLLAR LOAN IN WHOLE OR IN PART
PURSUANT TO SECTION 2.2(A)(II), 2.6, 2.8 OR 10.2, ACCELERATION OF THE MATURITY
OF THE LOANS PURSUANT TO SECTION 8.2 OR FOR ANY OTHER REASON, DURATEK AGREES TO
PAY TO SUCH LENDER, UPON DEMAND, AN AMOUNT SUFFICIENT TO COMPENSATE SUCH LENDER
FOR ALL SUCH LOSSES AND REASONABLE OUT-OF-POCKET EXPENSES.  SUCH LENDER’S GOOD
FAITH DETERMINATION OF THE AMOUNT OF SUCH LOSSES OR OUT-OF-POCKET EXPENSES, AS
SET FORTH IN WRITING PURSUANT TO SECTION 2.11(B) HEREOF, AND ACCOMPANIED BY
CALCULATIONS IN REASONABLE DETAIL DEMONSTRATING THE BASIS FOR ITS DEMAND, SHALL
BE PRESUMPTIVELY CORRECT, ABSENT MANIFEST ERROR.


 


(B)           LOSSES SUBJECT TO REIMBURSEMENT HEREUNDER SHALL BE (I) ANY LOSS
INCURRED BY ANY LENDER IN CONNECTION WITH THE RE-EMPLOYMENT OF FUNDS PREPAID,
REPAID, NOT BORROWED, OR PAID, AS THE CASE MAY BE, AND THE AMOUNT OF SUCH LOSS
SHALL BE THE EXCESS, IF ANY, OF (1) THE INTEREST OR OTHER COST TO SUCH LENDER OF
THE DEPOSIT OR OTHER SOURCE OF FUNDING USED TO MAKE ANY SUCH EURODOLLAR LOAN
(BUT SPECIFICALLY EXCLUDING ANY APPLICABLE MARGIN) FOR THE REMAINDER OF ITS
INTEREST PERIOD, OVER (2) THE INTEREST EARNED (OR TO BE EARNED) BY SUCH LENDER
UPON THE RE-LENDING OR OTHER REDEPLOYMENT OF THE AMOUNT OF SUCH EURODOLLAR LOAN
FOR THE REMAINDER OF ITS PUTATIVE INTEREST PERIOD OR (II) ANY OTHER EXPENSES
INCURRED BY ANY LENDER OR ANY PARTICIPANT OF SUCH LENDER PERMITTED HEREUNDER IN
CONNECTION WITH THE RE-EMPLOYMENT OF FUNDS PREPAID, REPAID, NOT BORROWED, OR
PAID, AS THE CASE MAY BE.


 

For the avoidance of doubt, nothing in this Section 2.11 shall be construed to
apply to Taxes that are neither Covered Taxes nor Other Taxes.

 


SECTION 2.12           PRO RATA TREATMENT.


 


(A)           LOANS.  EACH LOAN FROM THE LENDERS SHALL BE MADE PRO RATA ON THE
BASIS OF THE RESPECTIVE COMMITMENTS OF THE LENDERS.


 


(B)           PAYMENTS.  EXCEPT AS SPECIFICALLY PROVIDED IN
SECTION 2.2(E)(IV) OR ARTICLE 10 HEREOF OR ELSEWHERE IN THIS AGREEMENT, EACH
PAYMENT AND PREPAYMENT OF PRINCIPAL OF THE LOANS AND EACH PAYMENT OF INTEREST ON
THE LOANS, SHALL BE MADE TO THE LENDERS PRO RATA ON THE BASIS OF THEIR
RESPECTIVE UNPAID PRINCIPAL AMOUNTS OUTSTANDING IMMEDIATELY PRIOR TO SUCH
PAYMENT OR PREPAYMENT.  IF ANY LENDER SHALL OBTAIN ANY PAYMENT (WHETHER
INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF, OR OTHERWISE) ON
ACCOUNT OF ANY LOANS MADE BY IT IN EXCESS OF ITS RATABLE SHARE OF SUCH LOANS,
SUCH LENDER SHALL FORTHWITH PURCHASE FROM THE OTHER LENDERS SUCH INTERESTS
(WHETHER BY PURCHASING A PARTICIPATION OR BY ASSIGNMENT) IN THE APPLICABLE LOANS
MADE BY THEM AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE
EXCESS PAYMENT RATABLY WITH EACH OF THEM; PROVIDED, HOWEVER, THAT IF ALL OR ANY
PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM SUCH PURCHASING
LENDER, SUCH PURCHASE FROM EACH LENDER SHALL BE RESCINDED AND EACH SUCH LENDER
SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE TO THE EXTENT OF SUCH
RECOVERY; PROVIDED FURTHER, HOWEVER, THAT, SO LONG AS THE OBLIGATIONS UNDER THE
LOAN DOCUMENTS SHALL NOT HAVE BEEN ACCELERATED, ANY EXCESS PAYMENT RECEIVED BY
ANY LENDER IN RESPECT OF ANY TYPE OF LOANS SHALL BE SHARED ON A PRO RATA BASIS
ONLY WITH OTHER LENDERS TO WHICH LOANS OF SUCH TYPE ARE OWING.  DURATEK AGREES
THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER LENDER PURSUANT TO
THIS SECTION 2.12(B) MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL
ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SET-OFF) WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF DURATEK IN
THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 2.13           CAPITAL ADEQUACY.


 

If, after the Agreement Date, the adoption or effectiveness of any Applicable
Law regarding the capital adequacy of banks or bank holding companies, or any
change or effectiveness in Applicable Law

 

34

--------------------------------------------------------------------------------


 

(whether adopted before or after the Agreement Date) or any change in the
interpretation or administration or effectiveness thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender with any directive issued
or adopted after the Agreement Date regarding capital adequacy (whether or not
having the force of law) of any such governmental authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on any Lender’s capital, as a consequence of its obligations hereunder with
respect to the Loans, to a level below that which it could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy immediately before such adoption,
change or compliance and assuming that such Lender’s capital was fully utilized
prior to such adoption, change or compliance) by an amount reasonably deemed by
such Lender to be material, then such Lender shall promptly notify Duratek of
such adoption, compliance or change.  Upon demand by such Lender, Duratek shall
promptly pay to such Lender such additional amounts as shall be sufficient to
compensate such Lender for such reduced return, together with interest on such
amount from the fourth (4th) day after the date of demand until payment in full
thereof at the Default Rate.  A certificate of such Lender setting forth the
amount to be paid to such Lender by Duratek as a result of any event referred to
in this paragraph and supporting calculations in reasonable detail shall be
conclusive, absent manifest error.  For the avoidance of doubt, this
Section 2.13 shall not apply to Taxes.

 


SECTION 2.14           TAXES.


 


(A)           SUBJECT TO THE EXCLUSIONS AND LIMITATIONS OF THIS SECTION 2.14 AND
SUBJECT TO THE LENDERS’ COMPLIANCE WITH SECTION 2.14(F), ANY AND ALL PAYMENTS BY
ANY LOAN PARTY HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL BE MADE FREE
AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY AND ALL PRESENT OR
FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS (“TAXES”)
IMPOSED OR ASSESSED ON OR WITH RESPECT TO PAYMENTS MADE UNDER THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS BY THE UNITED STATES OF AMERICA OR ANY POLITICAL
SUBDIVISIONS THEREOF OR THEREIN OR ANY OTHER JURISDICTION (INCLUDING NON-U.S.
JURISDICTIONS), AND ALL LIABILITIES WITH RESPECT HERETO OR THERETO (BUT
EXCLUDING ANY TAX IMPOSED ON OR MEASURED BY THE NET INCOME OR PROFITS OF A
LENDER OR FRANCHISE TAXES IMPOSED IN LIEU OF NET INCOME TAXES ON OVERALL GROSS
RECEIPTS, OR ANY OTHER SIMILAR TAXES IMPOSED, IN EACH CASE, AS A RESULT OF SUCH
LENDER BEING ORGANIZED IN, HAVING ITS PRINCIPAL OFFICE OR APPLICABLE LENDING
OFFICE IN, ENGAGING IN A TRADE OR BUSINESS IN, OR HAVING A PRESENT OR FORMER
CONNECTION WITH THE JURISDICTION IMPOSING SUCH TAX (OTHER THAN ANY SUCH TRADE OR
BUSINESS, OR CONNECTION ARISING OR DEEMED TO ARISE SOLELY OR PRIMARILY FROM ANY
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (ALL SUCH NON-EXCLUDED TAXES,
LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES BEING REFERRED TO
COLLECTIVELY AS “COVERED TAXES”).


 

If any Loan Party shall be required by law to withhold or deduct any Covered
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to any Lender, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions or withholdings on
account of Covered Taxes (including deductions applicable to additional sums
payable under this Section 2.14(a)) such Lender receives an amount equal to the
sum it would have received had no such deductions or withholdings of Covered
Taxes been made, (ii) the applicable Loan Party shall make such deductions or
withholdings, and (iii) the applicable Loan Party shall pay the full amount of
Covered Taxes deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.

 


(B)           DURATEK AGREES TO PAY ANY PRESENT OR FUTURE RECORDATION, TRANSFER,
MORTGAGE, STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES (INCLUDING ANY INTEREST AND PENALTIES RELATED THERETO)
IMPOSED BY THE UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION THEREOF OR
ANY OTHER JURISDICTION (INCLUDING NON-U.S. JURISDICTIONS) THAT ARISE FROM THE
EXECUTION, DELIVERY, REGISTRATION OF, PERFORMANCE UNDER, OR ENFORCEMENT OF, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


35

--------------------------------------------------------------------------------



 


(C)           WITHOUT DUPLICATION OF ITS OBLIGATION TO PAY INCREASED AMOUNTS ON
ACCOUNT OF COVERED TAXES AND OTHER TAXES PURSUANT TO SECTIONS 2.14(A) AND (B),
RESPECTIVELY, DURATEK SHALL INDEMNIFY EACH LENDER FOR THE FULL AMOUNT OF COVERED
TAXES AND OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY COVERED TAXES OR OTHER
TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.14)
PAID BY SUCH LENDER AND ANY PENALTIES, INTEREST AND EXPENSES ARISING THEREFROM
OR WITH RESPECT THERETO, WHETHER OR NOT SUCH COVERED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY ASSERTED.  PAYMENT BY DURATEK PURSUANT TO THIS
INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS FROM THE DATE SUCH LENDER
(AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR (SUBMITTED THROUGH THE
ADMINISTRATIVE AGENT).  A LENDER’S FAILURE TO PROVIDE NOTICE TO DURATEK SHALL
NOT RELIEVE DURATEK OF ANY OF ITS OBLIGATIONS UNDER THIS SECTION 2.14. 
NOTWITHSTANDING THE FOREGOING, WHERE NOTICE IS NOT GIVEN WITHIN ONE HUNDRED
TWENTY (120) DAYS AFTER THE LENDER HAS ACTUAL NOTICE OF THE ASSERTION OF TAXES
AND DURATEK DOES NOT OTHERWISE HAVE NOTICE OF SUCH ASSERTION, NO INDEMNIFICATION
SHALL BE REQUIRED FOR PENALTIES, ADDITIONS TO TAX, EXPENSES, AND INTEREST
ACCRUING ON SUCH COVERED TAXES OR OTHER TAXES FROM THE DATE ONE HUNDRED TWENTY
(120) DAYS AFTER THE LENDER HAS ACTUAL NOTICE OF THE ASSERTION OF SUCH TAXES
UNTIL THE DATE SUCH NOTICE WAS ACTUALLY RECEIVED BY DURATEK.


 


(D)           WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY PAYMENT OF COVERED
TAXES OR OTHER TAXES BY ANY LOAN PARTY, SUCH LOAN PARTY SHALL FURNISH TO THE
ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 11.1 HEREOF, THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF.  THE
APPLICABLE LOAN PARTY SHALL COMPENSATE EACH LENDER TO THE EXTENT THAT SUCH
LENDER IS REQUIRED TO PAY ANY COVERED TAXES OR OTHER TAXES (OR APPLICABLE
PENALTIES, INTEREST AND EXPENSES) AS A RESULT OF ANY FAILURE BY SUCH LOAN PARTY
TO SO FURNISH SUCH COPY OF SUCH RECEIPT.


 


(E)           THE AGREEMENTS AND OBLIGATIONS OF THE LOAN PARTIES CONTAINED IN
THIS SECTION 2.14 SHALL SURVIVE THE INDEFEASIBLE PAYMENT IN FULL OF THE
OBLIGATIONS.


 


(F)            NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS AGREEMENT,
TO THE EXTENT THAT SUCH PERSON IS AT SUCH TIME LEGALLY ENTITLED TO DO SO, ON THE
DATE A PERSON BECOMES AN AGENT OR LENDER HEREUNDER AND AT SUCH OTHER TIMES AS
REASONABLY REQUESTED BY DURATEK OR THE ADMINISTRATIVE AGENT IN WRITING, SUCH
PERSON MUST PROVIDE TO DURATEK AND THE ADMINISTRATIVE AGENT TWO PROPERLY
COMPLETED AND DULY EXECUTED ORIGINALS OF EACH OF THE FOLLOWING, AS APPLICABLE: 
(I) FORM W-8ECI (IN THE CASE OF A NON-U.S. PERSON CLAIMING EXEMPTION FROM
WITHHOLDING BECAUSE THE INCOME IS EFFECTIVELY CONNECTED WITH A U.S. TRADE OR
BUSINESS), (II) FORM W-8BEN (IN THE CASE OF A NON-U.S. PERSON CLAIMING EXEMPTION
FROM, OR REDUCTION OF, WITHHOLDING TAX UNDER AN INCOME TAX TREATY OR UNDER THE
PORTFOLIO INTEREST EXEMPTION), (III) WITH RESPECT TO ANY INTEREST IN THIS
AGREEMENT IN WHICH A PARTICIPATION HAS BEEN SOLD, A FORM W-8IMY ALONG WITH
ACCOMPANYING FORM W-8BEN (CLAIMING EXEMPTION FROM WITHHOLDING UNDER THE
PORTFOLIO INTEREST EXEMPTION), (IV) ANY OTHER APPLICABLE FORM, CERTIFICATE OR
DOCUMENT NECESSARY TO ESTABLISH SUCH NON-U.S. PERSON’S ENTITLEMENT TO EXEMPTION
FROM UNITED STATES FEDERAL WITHHOLDING TAX OR REDUCED RATE WITH RESPECT TO ALL
PAYMENTS TO BE MADE TO SUCH NON-U.S. PERSON UNDER THIS AGREEMENT, OR
(V) FORM W-9 (CLAIMING EXEMPTION FROM BACKUP WITHHOLDING TAX), OR ANY SUCCESSOR
FORMS.  EACH AGENT AND LENDER AGREES THAT FROM TIME TO TIME AFTER THE ORIGINAL
AGREEMENT DATE, WHEN A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS THE
PREVIOUS CERTIFICATION OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, SUCH
AGENT OR LENDER WILL, TO THE EXTENT THAT SUCH AGENT OR LENDER IS AT SUCH TIME
LEGALLY ENTITLED TO DO SO, DELIVER TO DURATEK AND THE ADMINISTRATIVE AGENT TWO
NEW ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF THE APPLICABLE CERTIFICATION
FORM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.14, A LENDER
SHALL NOT BE ENTITLED TO PAYMENT ON ACCOUNT OF OR INDEMNIFICATION FOR COVERED
TAXES THAT ARE U.S. FEDERAL WITHHOLDING TAXES THAT ARE IMPOSED PURSUANT TO A LAW
IN EFFECT AT THE TIME SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT, EXCEPT, IN
THE CASE OF AN ASSIGNEE TO THE EXTENT THAT SUCH LENDER’S ASSIGNOR (IF ANY) WAS
ENTITLED, AT THE TIME OF ASSIGNMENT, TO RECEIVE ADDITIONAL AMOUNTS FROM THE LOAN
PARTIES WITH RESPECT TO SUCH TAX PURSUANT TO SECTION 2.14(A) AND A LENDER SHALL
NOT BE ENTITLED TO A PAYMENT ON ACCOUNT OF OR INDEMNIFICATION FOR SUCH


 


36

--------------------------------------------------------------------------------



 


COVERED TAXES TO THE EXTENT SUCH TAXES RESULT FROM THE FAILURE OF SUCH LENDER TO
COMPLY WITH THE DOCUMENTATION REQUIREMENTS OF THIS SECTION 2.14(F).


 


(G)           IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS GOOD
FAITH SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY COVERED TAXES OR
OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A LOAN PARTY OR WITH RESPECT
TO WHICH THE LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.14, IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH LOAN
PARTY UNDER THIS SECTION 2.14 WITH RESPECT TO THE COVERED TAXES OR OTHER TAXES
GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH AGENT OR
SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE LOAN
PARTY, UPON THE REQUEST OF SUCH AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT
PAID OVER TO SUCH LOAN PARTY TO SUCH AGENT OR SUCH LENDER IN THE EVENT SUCH
AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL
AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE LOAN PARTY OR ANY OTHER PERSON. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT WILL ANY LENDER BE
REQUIRED TO PAY ANY AMOUNT TO A LOAN PARTY THE PAYMENT OF WHICH WOULD PLACE SUCH
LENDER IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN SUCH LENDER WOULD HAVE
BEEN IN IF THE ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF ANY COVERED
TAXES OR OTHER TAXES HAD NEVER BEEN PAID.


 


(H)           EACH LENDER AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING
RISE TO THE OPERATION OF SECTION 2.14 (A), SECTION 2.14(C) OR SECTION 10.3 WITH
RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED BY ENERGYSOLUTIONS, USE REASONABLE
EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER) TO DESIGNATE
ANOTHER LENDING OFFICE FOR ANY LOANS AFFECTED BY SUCH EVENT WITH THE OBJECT OF
AVOIDING THE CONSEQUENCES OF SUCH EVENT; PROVIDED THAT SUCH DESIGNATION IS MADE
ON TERMS THAT, IN THE GOOD FAITH SOLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER
AND ITS LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE, AND PROVIDED FURTHER THAT NOTHING IN THIS SECTION 2.14 SHALL
AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE LOAN PARTY OR THE RIGHTS OF ANY
LENDER PURSUANT TO SECTION 2.14(A), SECTION 2.14(C) OR SECTION 10.3.


 


SECTION 2.15           [RESERVED].


 


ARTICLE 3.

CONDITIONS PRECEDENT


 


SECTION 3.1             CONDITIONS PRECEDENT.


 


(A)           ORIGINAL AGREEMENT DATE.  THE OBLIGATION OF ANY LENDER TO MAKE
LOANS ON THE ORIGINAL AGREEMENT DATE WAS SUBJECT TO THE SATISFACTION, OR WAIVER
IN ACCORDANCE WITH SECTION 11.12 OF THE ORIGINAL DURATEK LOAN AGREEMENT, OF ALL
OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 3.1 OF THE ORIGINAL DURATEK
LOAN AGREEMENT.


 


(B)           AGREEMENT DATE.  THE EFFECTIVENESS OF THE AGREEMENT ON THE
AGREEMENT DATE IS SUBJECT TO THE SATISFACTION OF ALL CONDITIONS PRECEDENT SET
FORTH BELOW:


 

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:

 

(A)          this Agreement, duly executed by (i) the Loan Parties, the
Administrative Agent and the other parties hereto, and (ii) such other
documentation as the Administrative Agent shall reasonably determine necessary
to evidence the Loans and the guarantee

 

37

--------------------------------------------------------------------------------


 

and security thereof, in each case in form and substance satisfactory to the
Administrative Agent;

 

(B)           the loan certificate of EnergySolutions, in substantially the form
attached hereto as Exhibit L, including a certificate of incumbency with respect
to each Authorized Signatory, together with appropriate attachments which shall
include without limitation, the following items:  (A) a copy of the Articles of
Organization of EnergySolutions, certified to be true, complete and correct by
the Utah Department of Commerce, and a true, complete and correct copy of the
operating agreement of EnergySolutions, (B) certificates of good standing for
EnergySolutions issued by the Secretary of State or similar state official for
each state in which EnergySolutions is required to qualify or has qualified to
do business, (C) a true, complete and correct copy of the appropriate
authorizing resolutions of EnergySolutions, authorizing EnergySolutions to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party, and (D) a true, complete and correct copy of any agreement
in effect with respect to the voting rights, ownership interests or management
of EnergySolutions;

 

(C)           the results of a recent lien search in each relevant jurisdiction
(including, without limitation, in the United States Patent and Trademark Office
and the United States Copyright Office) with respect to EnergySolutions and each
Guarantor, and such search shall reveal no liens on any of the outstanding
shares issued by EnergySolutions and no liens on any of the assets of
EnergySolutions or any Guarantor, other than liens permitted by the Loan
Documents;

 

(D)          legal opinions of (i) Weil, Gotshal & Manges LLP, counsel to
EnergySolutions, (ii) Parr Waddoups Brown Gee & Loveless, Utah counsel to
EnergySolutions, and (iii) Morgan, Lewis & Bockius LLP, special counsel to
EnergySolutions and its Subsidiaries; each as counsel to EnergySolutions and its
Subsidiaries, addressed to each Lender, the Administrative Agent and the
Collateral Agent, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, and dated as of the Agreement Date;

 

(E)           a completed Perfection Certificate substantially in the form of
Exhibit R to this Agreement, executed by an Authorized Signatory of each Loan
Party, together with all attachments contemplated thereby;

 

(F)           a loan certificate from Parent and each other Loan Party, in
substantially the form of Exhibit M, N or O, as applicable, including a
certificate of incumbency with respect to each officer or partner authorized to
execute Loan Documents on behalf of such Person, together with appropriate
attachments which shall include, without limitation, the following items:  (A) a
copy of the certificate or articles of incorporation of such Person or
certificate of formation of such Subsidiary, as applicable, certified to be
true, complete and correct by the Secretary of State of the jurisdiction of
incorporation or of formation of such Subsidiary, (B) certificates of good
standing for such Person issued by the Secretary of State or similar state
official of each state in which such Person is organized or required to qualify
to do business, (C) a true, complete and correct copy of the by-laws, operating
agreement or partnership agreement, as applicable, of such Person, and (D) a
true, complete and correct copy of the resolutions of such Person authorizing it
to execute, deliver and perform the Loan Documents to which it is a party;

 

38

--------------------------------------------------------------------------------


 

(G)           copies of reasonably satisfactory insurance brokers’ letters,
binders or certificates covering the assets of EnergySolutions and its
Subsidiaries, and otherwise meeting and covering the requirements of Section 5.5
hereof;

 

(H)          [Reserved]; and

 

(I)            evidence that all other recordings and filings of or with respect
to each Security Document shall have been completed and that all other actions
that the Administrative Agent may reasonably deem necessary or desirable in
order to perfect and protect the liens and security interests created under the
Security Documents shall have been taken, completed or otherwise provided for in
a manner reasonably satisfactory to the Administrative Agent (including, without
limitation, receipt of duly executed payoff letters and UCC-3 termination
statements) and the Administrative Agent shall have received such assurances,
including, without limitation, title insurance and opinions of counsel, as the
Administrative Agent may deem appropriate to establish the Loan Parties’ title
to, and the due creation and perfection of the Administrative Agent’s liens on
and security interests in, the Collateral and the absence of any unpermitted
liens on or interests in the Collateral, in form and substance satisfactory to
the Administrative Agent.

 

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL REASONABLE
COSTS, FEES, EXPENSES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE
AGREEMENT DATE, INCLUDING REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES
(INCLUDING THE REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF CAHILL
GORDON & REINDEL LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT) REQUIRED TO BE
REIMBURSED OR PAID BY ENERGYSOLUTIONS, AND FOR WHICH INVOICES HAVE BEEN
PRESENTED TO DURATEK ON OR PRIOR TO THE AGREEMENT DATE.

 

(III)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT ALL MATERIAL NECESSARY AUTHORIZATIONS, INCLUDING ALL
MATERIAL NECESSARY CONSENTS TO THE EXECUTION, DELIVERY AND PERFORMANCE BY
ENERGYSOLUTIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND BY THE RESPECTIVE SUBSIDIARIES OF THE LOAN DOCUMENTS TO WHICH THEY ARE
PARTIES, HAVE BEEN OBTAINED OR MADE, ARE IN FULL FORCE AND EFFECT AND ARE NOT
SUBJECT TO ANY PENDING OR THREATENED REVERSAL OR CANCELLATION, AND SHALL HAVE
RECEIVED A CERTIFICATE OF AN AUTHORIZED SIGNATORY SO STATING.

 

(IV)          ALL FINANCING STATEMENTS, THE DEED OF TRUST, MORTGAGES AND OTHER
DOCUMENTS RELATING TO THE PERFECTION OF THE LENDER’S LIENS ON AND SECURITY
INTERESTS IN THE COLLATERAL SHALL REMAIN FILED OR RECORDED AS PROVIDED PURSUANT
TO THE ORIGINAL DURATEK LOAN AGREEMENT AND THE SECURITY DOCUMENTS.

 

(V)           ALL INTERCOMPANY INDEBTEDNESS OF THE LOAN PARTIES SHALL HAVE BEEN
SUBORDINATED TO THEIR RESPECTIVE OBLIGATIONS HEREUNDER, ON TERMS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 

(VI)          THE LENDERS SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE, SIGNED BY
THE CHIEF FINANCIAL OFFICER OF ENERGYSOLUTIONS AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, TOGETHER WITH SUCH OTHER EVIDENCE
REASONABLY REQUESTED BY THE LENDERS, CONFIRMING THE SOLVENCY OF ENERGYSOLUTIONS
AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS.

 

(VII)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A LOAN PARTY
ACKNOWLEDGMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT S, DATED AS
OF THE AGREEMENT DATE WHEREBY EACH LOAN PARTY (I) RATIFIES AND AFFIRMS ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS EXECUTED BY SUCH

 

39

--------------------------------------------------------------------------------


 

LOAN PARTY, (II) ACKNOWLEDGES, RENEWS AND EXTENDS ITS CONTINUED LIABILITY UNDER
ALL SUCH LOAN DOCUMENTS AND AGREES SUCH LOAN DOCUMENTS REMAIN IN FULL FORCE AND
EFFECT AND (III) AGREES THAT THE SECURITY DOCUMENTS SECURE ALL OBLIGATIONS OF
THE LOAN PARTIES UNDER THE AGREEMENT AND OTHER LOAN DOCUMENTS.

 

(VIII)        THE FOLLOWING STATEMENTS SHALL BE TRUE (AND EACH OF THE GIVING OF
THE APPLICABLE REQUEST FOR LOAN AND THE ACCEPTANCE BY DURATEK OF THE PROCEEDS OF
SUCH LOAN SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY ENERGYSOLUTIONS AND
DURATEK THAT BOTH ON THE DATE OF SUCH NOTICE AND ON THE DATE OF SUCH LOAN OR
ISSUANCE OR RENEWAL SUCH STATEMENTS ARE TRUE):

 

(A)          All of the representations and warranties of the Loan Parties under
this Agreement and the other Loan Documents, which, pursuant to Section 4.2
hereof, are made at and as of the time of such Loan, shall be true and correct
at such time in all material respects as if made at such time (except to the
extent they expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date), both before
and after giving effect to the application of the proceeds of such Loan, and
after giving effect to any updates to information provided to the Lenders in
accordance with the terms of such representations and warranties; and

 

(B)           No Default has occurred and is continuing, or would result from
such Loan or issuance or renewal or from the application of the proceeds
therefrom.

 

(IX)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ANY SUCH ADDITIONAL
DOCUMENTARY INFORMATION REASONABLY REQUESTED AND REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT CONFIRMING THE SATISFACTION OF ANY OF THE FOREGOING
CONDITIONS IN THIS SECTION 3.1 IF, IN THE GOOD FAITH JUDGMENT OF ADMINISTRATIVE
AGENT, SUCH REQUEST IS WARRANTED UNDER THE CIRCUMSTANCES.

 

(X)            THE COLLATERAL AGENT SHALL HAVE RECEIVED:

 

(A)          with respect to each Mortgaged Property, a Mortgage Amendment;

 

(B)           with respect to each Mortgaged Property, a copy of the Existing
Mortgage Policy and an unconditional and irrevocable commitment to issue, upon
recordation of the applicable Mortgage Amendment(s), an endorsement with respect
thereto assuring the Collateral Agent that such Existing Mortgage, as amended by
the applicable Mortgage Amendment, is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Collateral Agent for the benefit
of the Secured Parties free and clear of all defects and encumbrances and liens
except as expressly permitted by Section 7.2, and otherwise in form and
substance reasonably satisfactory to the Collateral Agent, together with a
completed Federal Emergency Management Agency Standard Flood Hazard
Determination (“Flood Determination”) with respect to each Mortgaged Property;
and

 

(C)           with respect to each Mortgage Amendment delivered pursuant to
Section 3.1(b)(x)(A), opinions of local counsel to the Loan Parties, which
opinions (x) shall be addressed to the Agent and each of the Lenders and be
dated the Agreement Date, (y) shall cover the enforceability of the applicable
Existing Mortgage, as amended by the applicable Mortgage Amendment, and such
other matters incident to the transactions contemplated herein as the Collateral
Agent may reasonably request and (z) shall be in form and substance reasonably
satisfactory to the Collateral Agent.  If delivery of the Mortgage Amendments,
Existing Mortgage Policies and endorsements thereto and/or local opinions
pursuant to this Section 3.1(x) cannot be accomplished on or prior to the

 

40

--------------------------------------------------------------------------------


 

Agreement Date without undue burden or expense, then delivery of such documents
and instruments shall not constitute a condition precedent to effectiveness of
this Agreement.  To the extent that any such documents are not delivered on or
prior to the Agreement Date, then EnergySolutions and/or Parent, at its sole
cost and expense, will (or will cause its respective Subsidiaries to) deliver or
cause to be delivered such documents and instruments on or prior to the date
that is thirty (30) days after the Agreement Date.

 


ARTICLE 4.


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1             REPRESENTATIONS AND WARRANTIES.


 

Each of EnergySolutions and Duratek hereby agrees, represents and warrants in
favor of the Administrative Agent and each Lender that:

 

(a)           Organization; Ownership; Power; Qualification.  EnergySolutions is
a limited liability company, or, to the extent permitted by Section 7.4(b)(v), a
corporation, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization.  EnergySolutions has the limited
liability company power, or corporate power, as applicable, and authority to own
its properties and to carry on its business as now being and hereafter proposed
to be conducted.  Each Subsidiary and Parent is a corporation, limited liability
company or a partnership (as the case may be) duly organized, validly existing
and in good standing under the laws of the state of its incorporation,
organization or formation (as the case may be), and has the necessary power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted.  EnergySolutions, Parent and each of their
respective Subsidiaries are duly qualified, in good standing and authorized to
do business in each jurisdiction (other than their respective jurisdictions of
incorporation, organization or formation) in which the character of their
respective properties or the nature of their respective businesses makes such
qualification or authorization prudent, except where the failure to be so
qualified and in good standing would not reasonably be expected to result in a
Material Adverse Change.

 

(b)           Authorization; Enforceability.  EnergySolutions has the power and
has taken all necessary action to authorize it to borrow hereunder, to execute,
deliver and perform this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms, and to consummate the
transactions contemplated hereby and thereby.  This Agreement has been duly
executed and delivered by EnergySolutions and is, and each of the other Loan
Documents to which EnergySolutions is party is, a legal, valid and binding
obligation of EnergySolutions enforceable against EnergySolutions in accordance
with its terms, subject, as to enforcement of remedies, to the following
qualifications:  (i) an order of specific performance and an injunction are
discretionary remedies and, in particular, may not be available where damages
are considered an adequate remedy at law, (ii) enforcement may be limited by
bankruptcy, insolvency, liquidation, reorganization, reconstruction and other
similar laws affecting enforcement of creditors’ rights generally (insofar as
any such law relates to the bankruptcy, insolvency or similar event of
EnergySolutions), and (iii) enforcement may be subject to general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and may be limited by public policies which may affect the
enforcement of certain rights or remedies provided for in this Agreement or the
Security Documents.

 

(c)           Subsidiaries and Parent; Authorization; Enforceability. 
EnergySolutions’ Subsidiaries, Parent’s Subsidiaries and all Investments of
EnergySolutions and its direct and indirect

 

41

--------------------------------------------------------------------------------


 

ownership thereof are set forth as of the Agreement Date on Schedule 1, and
except as set forth on Schedule 1 attached hereto, EnergySolutions and Duratek
have the unrestricted right to vote the issued and outstanding shares of their
corporate Subsidiaries, and the right to vote their partnership and membership
interests in such partnership and limited liability company Subsidiaries in
accordance with the terms of the applicable partnership agreement or operating
agreement, shown thereon; such shares of such corporate Subsidiaries have been
duly authorized and issued and are fully paid and nonassessable.  Each of
EnergySolutions, Parent and their respective Subsidiaries has the necessary
power and authority, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents to which it is a party
in accordance with their respective terms and to consummate the transactions
contemplated by this Agreement and by such Loan Documents.  Each of the Loan
Documents to which a Loan Party is party is a legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject, as to enforcement of remedies, to the following
qualifications:  (i) an order of specific performance and an injunction are
discretionary remedies and, in particular, may not be available where damages
are considered an adequate remedy at law, (ii) enforcement may be limited by
bankruptcy, insolvency, liquidation, reorganization, reconstruction and other
similar laws affecting enforcement of creditors’ rights generally (insofar as
any such law relates to the bankruptcy, insolvency or similar event of such
Subsidiary), and (iii) enforcement may be subject to general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and may be limited by public policies which may affect the
enforcement of certain rights or remedies provided for in such Loan Documents.

 

(d)           Consents, Applicable Law, Conflicts and Liens.  Except as set
forth on Schedule 6 hereto (as such schedule was delivered on the Original
Agreement Date), the execution, delivery and performance, in accordance with
their respective terms, by EnergySolutions of this Agreement and any Notes, and
by EnergySolutions, Parent and their respective Subsidiaries of each of the
other Loan Documents to which they are respectively party, and the consummation
of the transactions contemplated hereby and thereby, do not and will not
(i) require any material consent or approval, governmental or otherwise, not
already obtained, (ii) violate any Applicable Law respecting EnergySolutions,
Parent or their respective Subsidiaries, (iii) conflict with, result in a breach
of or constitute a default under the certificate or articles of incorporation or
by-laws, operating agreement or partnership agreement, as the case may be, as
such documents are amended, of EnergySolutions, of Parent or of any of their
respective Subsidiaries, or under any material indenture, agreement, or other
instrument, to which EnergySolutions, Parent or any of their respective
Subsidiaries is a party or by which any of them or their respective properties
may be bound, (iv) conflict with, result in a breach of, or constitute a default
or violation of, the terms and conditions of any of the Necessary
Authorizations, except in the case of any conflict, breach, default or violation
of any of the Environmental Permits not reasonably expected to result,
individually or in the aggregate with all other exceptions to the
representations and warranties in Section 4.1(aa)(i) hereof, in a Material
Adverse Change or (v) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
EnergySolutions, Parent or any of their respective Subsidiaries except for
Permitted Liens.

 

(e)           Business.  Parent is a direct or indirect holding company for each
of EnergySolutions and Duratek, together with its Subsidiaries, and each is
engaged in the business of owning, operating and investing in the Permitted
Businesses.

 

(f)            Licenses, Etc.  The Necessary Authorizations have been duly
authorized by the grantors thereof and are in full force and effect. 
EnergySolutions and the Subsidiaries are in compliance in all material respects
with all of the provisions of the Necessary Authorizations. 

 

42

--------------------------------------------------------------------------------


 

Except as set forth on Schedule 7 attached hereto (as such schedule was
delivered on the Original Agreement Date), EnergySolutions and the Subsidiaries
have secured all Necessary Authorizations and all such Necessary Authorizations
are in full force and effect. Except as set forth on Schedule 7 attached hereto
(as such schedule was delivered on the Original Agreement Date), none of the
material Necessary Authorization is the subject of any pending or, to
EnergySolutions’ or Duratek’s knowledge, threatened revocation.

 

(g)           Compliance with Law.  EnergySolutions, Parent and their respective
Subsidiaries are in compliance with all Applicable Law except to the extent the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

(h)           Title to Assets.  Each of EnergySolutions, Parent and each of
their respective Subsidiaries has (i) good, defensible, insurable, legal and
beneficial fee simple title to (in the case of fee interests in real property),
(ii) valid and enforceable leasehold interests in (in the case of leasehold
interests in real or personal property) and (iii) good and defensible title to
(in the case of all other personal property), all of its properties and assets. 
None of such properties or assets held by Parent, EnergySolutions or their
respective Subsidiaries is subject to any Liens, except for Permitted Liens. 
Except for financing statements evidencing Permitted Liens, no financing
statement under the Uniform Commercial Code as in effect in any jurisdiction and
no other filing which names Parent, EnergySolutions or their respective
Subsidiaries as debtor or which covers or purports to cover any of the assets of
Parent, EnergySolutions or their respective Subsidiaries is currently effective
and on file in any state or other jurisdiction, and none of Parent,
EnergySolutions or their respective Subsidiaries has signed any such financing
statement or filing or any security agreement authorizing any secured party
thereunder to file any such financing statement or filing.

 

(i)            Litigation.  There is no action, suit, revocation, proceeding or
investigation pending against, or, to EnergySolutions’ knowledge, threatened
against or in any other manner relating adversely to, Parent, EnergySolutions or
their respective Subsidiaries or any of their respective properties, including
without limitation any of the Necessary Authorization, in any court or before
any arbitrator of any kind or before or by any governmental body, except as
described on Schedule 8 attached hereto  (as such schedule was delivered on the
Original Agreement Date) or as subsequently disclosed to the Administrative
Agent and the Lenders pursuant to Section 6.5 hereof; and no such action, suit,
proceeding or investigation could reasonably be expected to have an adverse
outcome which (i) calls into question the validity of this Agreement or any
other Loan Document, (ii) challenges the continued possession and use of any
License by Parent, EnergySolutions or their respective Subsidiaries or any
Person in which EnergySolutions has, directly or indirectly, an Investment and
such challenge could result in a Default pursuant to Section 8.1(k) hereof, or
(iii) except as expressly set forth on Schedule 8 (or as disclosed pursuant to
Section 6.5), could have a Material Adverse Change.

 

(j)            Taxes.  Except as set forth on Schedule 16 (as such schedule was
delivered on the Original Agreement Date), as of the Agreement Date all federal,
material state and other material tax returns (including information returns) of
Parent, EnergySolutions and each of their respective Subsidiaries required by
law to be filed have been duly filed and all federal, state and other Taxes,
including, without limitation, withholding taxes, assessments and other
governmental charges or levies required to be paid by Parent, EnergySolutions or
their respective Subsidiaries or imposed upon Parent, EnergySolutions or their
respective Subsidiaries or any of their respective properties, income, profits
or assets, which are due and payable, have been paid, except (x) any such taxes
(i) the payment of which Parent, EnergySolutions or any of their respective

 

43

--------------------------------------------------------------------------------


 

Subsidiaries is diligently contesting in good faith by appropriate proceedings,
(ii) for which adequate reserves in accordance with GAAP have been provided on
the books of Parent, EnergySolutions or their respective Subsidiaries and
(iii) as to which no Lien other than a Permitted Lien has attached and no
foreclosure, distraint, sale or similar proceedings have been commenced and
(y) except to the extent the failure of such tax returns to have been so filed
or such taxes to have been paid would not reasonably be expected to have a
Material Adverse Change.  Each of Parent, EnergySolutions, Duratek or their
respective Subsidiaries has made adequate provision in accordance with GAAP for
all taxes not yet due and payable, except as could not reasonably be likely to,
individually or in the aggregate, have a Material Adverse Change.  Each of
Parent, EnergySolutions, Duratek or their respective Subsidiaries is unaware of
any proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Change.  None of Parent, EnergySolutions, Duratek or their respective
Subsidiaries has ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6662(d)(2)(C)(iii) of
the Code or within the meaning of Section 6111(c) or Section 6111(d) of the Code
as in effect immediately prior to the enactment of the American Jobs Creation
Act of 2004, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as could not reasonably
be likely to, individually or in the aggregate, have a Material Adverse Change.

 

(k)           Financial Statements.  EnergySolutions has furnished or caused to
be furnished to the Administrative Agent and the Lenders its (or its
predecessor’s) audited financial statements on a consolidated basis with its
Subsidiaries for the fiscal year ended December 31, 2007, which, together with
other financial statements furnished to the Administrative Agent and the Lenders
subsequent to the Agreement Date, are complete and correct in all material
respects and present fairly in accordance with GAAP the financial position of
EnergySolutions and its Subsidiaries on a consolidated basis on and as at such
dates and the results of operations for the periods then ended.  Except as
provided on Schedule 9 attached hereto (as such schedule was delivered on the
Original Agreement Date), none of EnergySolutions or any of its Subsidiaries has
any material liabilities, contingent or otherwise, other than (i) as disclosed
in the financial statements referred to in the preceding sentence or those
delivered pursuant to Sections 6.1 or 6.2, (ii) those that would not reasonably
be expected to have a Material Adverse Change and (iii) as set forth or referred
to in this Agreement.

 

(l)            No Adverse Change.  Since December 31, 2007, there has occurred
no event which has had or which could reasonably be expected to have a Material
Adverse Change.

 

(m)          ERISA.  EnergySolutions and each Subsidiary and each of their
respective Plans are in compliance in all respects with ERISA and the Code,
including Section 4980 B of the Code, except as could not reasonably be expected
to have a Material Adverse Change.  Neither Parent nor any of its Subsidiaries
has incurred any accumulated funding deficiency within the meaning of
Section 412 of the Code with respect to any Plan.  No ERISA Affiliate has
incurred any accumulated funding deficiency within the meaning of Section 412 of
the Code with respect to any ERISA Affiliate Plan, except as could not
reasonably be expected to have a Material Adverse Change.  No Reportable Event,
for which the 30-day notice requirement has not been waived, has occurred and is
continuing with respect to any Plan, except as could not reasonably be expected
to result in a Material Adverse Change.  No Plan or trust created thereunder, or
party in interest (as defined in Section 3(14) of ERISA), or any fiduciary (as
defined in Section 3(21) of ERISA), has engaged in a “prohibited transaction”
(as such term is defined in Section 406 of ERISA or Section 4975 of the Code)
which would reasonably be expected to subject Parent or any of its Subsidiaries
to a tax or penalty in any amount on “prohibited transactions” imposed by
Section 

 

44

--------------------------------------------------------------------------------


 

502 of ERISA or Section 4975 of the Code or an obligation to indemnify any other
person for such tax or penalty, except as could not reasonably be expected to
result in a Material Adverse Change.  None of EnergySolutions, any Subsidiary or
any of their ERISA Affiliates (i) has incurred or reasonably expects to incur
any liability with respect to a withdrawal from any Multiemployer Plan, except
as could not reasonably be expected to have a Material Adverse Change, or
(ii) has received any notice concerning a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA, except as could not reasonably be expected to have
a Material Adverse Change.

 

(n)           Compliance with Regulations T, U and X.  None of Parent,
EnergySolutions or any of their respective Subsidiaries is engaged principally
in or has as one of its important activities the business of purchasing or
carrying, or extending credit for the purpose of purchasing or carrying, any
margin stock within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System; nor will any proceeds of the Loans be
used for such purpose.

 

(o)           Investment Company Act.  None of Parent, EnergySolutions or any of
their respective Subsidiaries is required to register under the provisions of
the Investment Company Act of 1940, as amended, and neither the entering into or
performance by Parent, EnergySolutions or any of their respective Subsidiaries
of this Agreement nor the issuance of any Notes violates any provision of such
Act or requires any consent, approval or authorization of, or registration with,
the Securities and Exchange Commission or any other governmental or public body
or authority pursuant to any provisions thereof.

 

(p)           Governmental Regulation.  Except as set forth on Schedule 6 hereto
(as such schedule was delivered on the Original Agreement Date), none of Parent,
EnergySolutions or any of their respective Subsidiaries is required to obtain
any consent, approval, authorization, permit or license which has not already
been obtained from, or effect any filing or registration which has not already
been effected with, any federal, state or local regulatory authority in
connection with the execution and delivery of this Agreement.  None of Parent,
EnergySolutions or any of their respective Subsidiaries is required to obtain
any consent, approval, authorization, permit or license which has not already
been obtained from, or effect any filing or registration which has not already
been effected with, any federal, state or local regulatory authority in
connection with the performance, in accordance with their respective terms, of
this Agreement or any other Loan Document.

 

(q)           Absence of Default, Etc.  Parent, EnergySolutions and all of their
respective Subsidiaries are in compliance in all respects with all of the
provisions of their respective certificates or articles of organization or
incorporation and by-laws, operating agreement or partnership agreements, as the
case may be, and no event has occurred or failed to occur (including, without
limitation, any matter which could create a Default hereunder by cross-default)
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes, or with the passage of time or giving of notice or both would
constitute, (i) an Event of Default or (ii) a material default by Parent,
EnergySolutions or any of their respective Subsidiaries under any material
agreement or other instrument relating to Indebtedness of Parent,
EnergySolutions or any of their respective Subsidiaries in the amount of
$5,000,000 or more, any of the Necessary Authorizations, or any judgment, decree
or order in the amount of $5,000,000 or more to which Parent, EnergySolutions or
any of their respective Subsidiaries is a party or by which Parent,
EnergySolutions or any of their respective Subsidiaries or any of their
respective properties may be bound or affected.  None of Parent, EnergySolutions
or any of their respective Subsidiaries is a party to or

 

45

--------------------------------------------------------------------------------


 

bound by any contract or agreement continuing after the Agreement Date, or bound
by any Applicable Law, that could have a Material Adverse Change or result in
the loss of any License.

 

(r)            Accuracy and Completeness of Information.  All information,
reports, prospectuses and other papers and data relating to Parent,
EnergySolutions or any of their respective Subsidiaries and furnished by or on
behalf of Parent, EnergySolutions or any of their respective Subsidiaries to the
Administrative Agent or the Lenders were, taken as a whole, at the time
furnished, true, complete and correct in all material respects to the extent
necessary to give the Administrative Agent and the Lenders true and accurate
knowledge of the subject matter.  No fact or situation is currently known to
EnergySolutions which has had or could reasonably be expected to have a Material
Adverse Change.

 

(s)           Agreements with Affiliates and Management Agreements.  Except as
set forth on Schedule 10 attached hereto (as such schedule was delivered on the
Original Agreement Date) or otherwise permitted hereunder, none of Parent,
EnergySolutions or any of their respective Subsidiaries has (i) any written
agreements or binding arrangements of any kind with any Affiliate or (ii) any
material management or consulting agreements of any kind.

 

(t)            Priority.  The Security Interest is a valid and perfected first
priority security interest in the Collateral in favor of the Administrative
Agent, for itself and for the ratable benefit of the Secured Parties, securing,
in accordance with the terms of the Security Documents and subject to the
outstanding Obligations, and the Collateral is subject to no Liens other than
Permitted Liens.  The Liens created by the Security Documents are enforceable as
security for the outstanding Secured Obligations in accordance with their terms
with respect to the Collateral subject, as to enforcement of remedies, to the
following qualifications:  (i) an order of specific performance and an
injunction are discretionary remedies and, in particular, may not be available
where damages are considered an adequate remedy at law, (ii) enforcement may be
limited by bankruptcy, insolvency, liquidation, reorganization, reconstruction
and other similar laws affecting enforcement of creditors’ rights generally
(insofar as any such law relates to the bankruptcy, insolvency or similar event
of Parent, EnergySolutions or any of their respective Subsidiaries, as the case
may be), and (iii) enforcement may be subject to general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law) and may be limited by Applicable Law that may affect the enforcement
of certain rights or remedies provided for in such Loan Documents.

 

(u)           Indebtedness.  Except as permitted pursuant to Section 7.1 hereof,
none of Parent, EnergySolutions or any of their respective Subsidiaries has
outstanding, as of the Agreement Date, and after giving effect to the initial
Loans hereunder on the Agreement Date, any Indebtedness for Money Borrowed other
than the Duratek Loans, the Indebtedness existing as of the Original Agreement
Date and set forth on Schedule 14 and the Indebtedness for Money Borrowed
evidenced by this Agreement or any of the other Loan Documents.

 

(v)           Investments.  All Investments of EnergySolutions and all of its
Subsidiaries are shown as of the Agreement Date on Schedule 1 attached hereto.

 

(w)          Real Estate.  As of the Agreement Date, other than as listed and
described on Schedule 11 attached hereto, none of EnergySolutions or any of its
Subsidiaries currently owns, leases or has previously owned or leased any real
property.

 

(x)            Intellectual Property.  Parent, EnergySolutions and each of their
respective Subsidiaries own, possess or have the right to use all licenses and
rights to all patents, trademarks,

 

46

--------------------------------------------------------------------------------


 

trademark rights, trade names, trade name rights, service marks and copyrights
necessary to conduct their business in all respects as now conducted, without
known conflict with any patent, trademark, trade name, service mark, license or
copyright of any other Person, except to the extent that the failure to so own,
possess or have the right to use the same could not reasonably be expected to
result in a Material Adverse Change, and such intellectual property of Parent,
EnergySolutions or any of their respective Subsidiaries is not subject to any
Lien, other than any Permitted Liens.  All such licenses and rights with respect
to patents, trademarks, trademark rights, trade names, trade name rights,
service marks and copyrights are in full force and effect in all respects,
except to the extent that the failure to so be in full force and effect could
not reasonably be expected to result in a Material Adverse Change, and are not
subject to any pending or, to the knowledge of EnergySolutions and Parent,
threatened attack or revocation.

 

(y)           Patriot Act.  None of Parent, EnergySolutions or any of their
respective Subsidiaries is in material violation of any laws relating to
terrorism or money laundering, including, without limitation, the Patriot Act.

 

(z)            Solvency.  As of the Agreement Date, the Loan Parties, taken as a
whole, are and, both before and after the making of any Loan hereunder on such
date, will be Solvent.

 

(aa)         Environmental Matters.  (i) Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Change:

 

(A)               THE OPERATIONS OF ENERGYSOLUTIONS, DURATEK AND THE PROPERTY
ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL
PERMITS IN ALL MATERIAL RESPECTS, INCLUDING, WITHOUT LIMITATION, OBTAINING,
MAINTAINING AND TIMELY APPLYING TO OBTAIN, AMEND OR RENEW ENVIRONMENTAL PERMITS
NECESSARY FOR OPERATIONS OF ENERGYSOLUTIONS AND ITS RESPECTIVE SUBSIDIARIES, AND
ENERGYSOLUTIONS AND ITS RESPECTIVE SUBSIDIARIES HAVE NO LIABILITY UNDER SUCH
ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS;

 

(B)                NEITHER ENERGYSOLUTIONS NOR ANY OF ITS RESPECTIVE
SUBSIDIARIES NOR ANY REAL PROPERTY CURRENTLY OR PREVIOUSLY OWNED, OPERATED OR
LEASED BY ENERGYSOLUTIONS OR ITS RESPECTIVE SUBSIDIARIES OR ANY PREDECESSOR OF
ENERGYSOLUTIONS OR ITS RESPECTIVE SUBSIDIARIES IS SUBJECT TO ANY PENDING
ENVIRONMENTAL CLAIM OR GOVERNMENTAL INVESTIGATION OR, TO ENERGYSOLUTIONS’
KNOWLEDGE, THREATENED ENVIRONMENTAL CLAIM OR GOVERNMENTAL INVESTIGATION, IN EACH
CASE, RELATED TO ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS INCLUDING, WITHOUT
LIMITATION, ANY SUCH ENVIRONMENTAL CLAIM OR GOVERNMENTAL INVESTIGATION TO REVOKE
ENVIRONMENTAL PERMITS NECESSARY FOR OPERATIONS OF ENERGYSOLUTIONS OR ITS
RESPECTIVE SUBSIDIARIES;

 

(C)                EACH OF ENERGYSOLUTIONS AND DURATEK HAS OBTAINED AND
CURRENTLY MAINTAINS ALL FUNDS REQUIRED BY APPLICABLE ENVIRONMENTAL LAW TO SECURE
ANY OBLIGATIONS OF ENERGYSOLUTIONS AND DURATEK FOR CLOSURE AND POST-CLOSURE CARE
OF THE PROPERTY;

 

(D)               NO LIEN HAS BEEN PLACED UPON OR, TO ENERGYSOLUTIONS’ OR
DURATEK’S KNOWLEDGE, IS THREATENED TO BE PLACED UPON THE PROPERTY UNDER ANY
ENVIRONMENTAL LAW;

 

(E)                NEITHER ENERGYSOLUTIONS, DURATEK NOR ANY OF THEIR PAST OR
CURRENT FACILITIES OR OPERATIONS, NOR ANY PREDECESSOR OF ENERGYSOLUTIONS OR
DURATEK, NOR ANY OWNER OF PREMISES LEASED OR OPERATED BY ENERGYSOLUTIONS OR
DURATEK, IS SUBJECT TO ANY OUTSTANDING SETTLEMENT OR ORDER, WRIT, INJUNCTION,
RULING, ASSESSMENT, JUDGMENT, PLAN, ARBITRATION AWARD OR DECREE FROM ANY PERSON
(I) IDENTIFYING OR ALLEGING NONCOMPLIANCE WITH OR LIABILITY UNDER ANY

 

47

--------------------------------------------------------------------------------


 

ENVIRONMENTAL LAWS, (II) REQUIRING REMEDIAL ACTION OR (III) REQUIRING PAYMENT OF
ANY ENVIRONMENTAL CLAIM;

 

(F)                THERE IS NO ENVIRONMENTAL CLAIM PENDING AGAINST OR TO
ENERGYSOLUTIONS’ OR DURATEK’S KNOWLEDGE THREATENED AGAINST, AFFECTING OR
INVOLVING ANY PERSON WHOSE LIABILITY FOR SUCH ENVIRONMENTAL CLAIM
ENERGYSOLUTIONS OR DURATEK HAS ASSUMED CONTRACTUALLY OR BY OPERATION OF LAW;

 

(G)                NEITHER ENERGYSOLUTIONS NOR TO ENERGYSOLUTIONS’ KNOWLEDGE ANY
PREDECESSOR OF ENERGYSOLUTIONS, NOR TO ENERGYSOLUTIONS’ KNOWLEDGE ANY OWNER OF
PREMISES LEASED OR OPERATED BY ENERGYSOLUTIONS OR ANY OF ITS PREDECESSORS, HAS
FILED ANY NOTICE UNDER ANY ENVIRONMENTAL LAW REPORTING A RELEASE OF HAZARDOUS
MATERIAL THAT IS NOT OTHERWISE AUTHORIZED UNDER APPLICABLE ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS; NEITHER DURATEK NOR TO DURATEK’S KNOWLEDGE ANY
PREDECESSOR OF DURATEK, NOR TO DURATEK’S KNOWLEDGE ANY OWNER OF PREMISES LEASED
OR OPERATED BY DURATEK OR ANY OF ITS PREDECESSORS, HAS FILED ANY NOTICE UNDER
ANY ENVIRONMENTAL LAW REPORTING A RELEASE OF HAZARDOUS MATERIAL THAT IS NOT
OTHERWISE AUTHORIZED UNDER APPLICABLE ENVIRONMENTAL LAWS OR ENVIRONMENTAL
PERMITS;

 

(H)               EXCEPT AS AUTHORIZED UNDER THE ENVIRONMENTAL PERMITS, IN THE
ORDINARY COURSE OF THE PERMITTED BUSINESS, THERE HAVE BEEN NO RELEASES OF
HAZARDOUS MATERIALS AT, ON OR UNDER ANY PROPERTY NOW OR PREVIOUSLY OWNED,
OPERATED OR LEASED BY ENERGYSOLUTIONS, DURATEK OR ANY OF THEIR PREDECESSORS THAT
HAVE GIVEN OR COULD GIVE RISE TO REMEDIAL ACTION UNDER ANY ENVIRONMENTAL LAW;

 

(I)                 NO PROPERTY NOW OR PREVIOUSLY OWNED OR LEASED BY
ENERGYSOLUTIONS OR DURATEK (COLLECTIVELY, “SITE”) IS LISTED OR PROPOSED FOR
LISTING ON THE NATIONAL PRIORITIES LIST PURSUANT TO CERCLA, ON THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY INFORMATION SYSTEM LIST OR ON
ANY SIMILAR STATE LIST OF SITES REQUIRING INVESTIGATION OR CLEANUP
(COLLECTIVELY, “LIST”) AND NO SUCH SITE OF ANY PREDECESSOR OF ENERGYSOLUTIONS OR
ANY OF ITS RESPECTIVE SUBSIDIARIES IS LISTED OR, TO ENERGYSOLUTIONS’ KNOWLEDGE,
PROPOSED FOR LISTING ON ANY SUCH LIST; AND

 

(J)                 TO ENERGYSOLUTIONS’ AND DURATEK’S KNOWLEDGE, THERE IS NO
PROPOSED RULE OR INTRODUCED LEGISLATION (INCLUDING ANY PROPOSED RULE OR
INTRODUCED LEGISLATION UNDER DISCUSSION BY ANY APPLICABLE STATE OR LOCAL
GOVERNMENTAL AUTHORITY) RELATING TO APPLICABLE ENVIRONMENTAL LAWS, THE
ENFORCEMENT OF APPLICABLE ENVIRONMENTAL LAWS, OR THE GRANT OR INTERPRETATION OF
APPLICABLE ENVIRONMENTAL PERMITS, THAT WOULD RESULT IN MATERIAL EXPENDITURES OR
CHANGES IN THE OPERATIONS OF THE PERMITTED BUSINESS.

 

(II)           SAVE AND EXCEPT THOSE REPRESENTATIONS AND WARRANTIES IN
SECTION 4.1(D)(IV) WITH RESPECT TO ENVIRONMENTAL PERMITS, THE REPRESENTATIONS
AND WARRANTIES OF THIS SECTION 4.1(AA) ARE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO ANY NECESSARY AUTHORIZATION
ADDRESSED IN SECTION 4.1(F) THAT IS ALSO AN ENVIRONMENTAL PERMIT, AND WITH
RESPECT TO ANY ACTION, SUIT, REVOCATION, PROCEEDING OR INVESTIGATION ADDRESSED
IN SECTION 4.1(I) THAT IS ALSO AN ENVIRONMENTAL CLAIM.

 

(bb)         Employee Relations.  Each Loan Party and each of its Subsidiaries
(A) has adequate relations with its employees, and (B) is not, as of the
Original Agreement Date, except as set forth on Schedule 13  (as such schedule
was delivered on the Original Agreement Date), party to any collective
bargaining agreement.  As of the Original Agreement Date, except as set forth on
Schedule 13 (as such schedule was delivered on the Original Agreement Date), no
labor union

 

48

--------------------------------------------------------------------------------


 

has been recognized as the representative of any Loan Party’s or any of its
Subsidiaries’ employees, and no Loan Party is aware of any pending, threatened
or contemplated strikes, work stoppage or other material labor disputes
involving such Loan Party’s or any of its Subsidiaries’ employees.

 


SECTION 4.2             SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.


 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct in all
material aspects, at and as of the Agreement Date and on the date of each Loan
except (i) to the extent expressly applicable only to the Agreement Date (in
which case such representations and warranties shall have been true and correct
in all material respects as of the Agreement Date) or previously fulfilled in
accordance with the terms hereof, or (ii) to the extent already subject to a
materiality qualification (in which case such representations and warranties
shall be true and correct in all respects without further qualification).  All
representations and warranties made under this Agreement shall survive, and not
be waived by, the execution hereof by the Lenders and the Administrative Agent,
any investigation or inquiry by any Lender or the Administrative Agent, or the
making of any Loan under this Agreement.

 


ARTICLE 5.


 


GENERAL COVENANTS


 

So long as any of the Obligations is outstanding and unpaid, shall be
outstanding or Duratek shall have the right to borrow hereunder (whether or not
the conditions to borrowing have been or can be fulfilled), and unless the
Majority Lenders, or such greater number of Lenders as may be expressly provided
herein, shall otherwise consent in writing:

 


SECTION 5.1             PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.


 

Duratek, EnergySolutions and Parent each will, and will cause each of their
respective Subsidiaries to:

 

(a)           except as otherwise permitted hereunder, preserve and maintain its
existence, rights, franchises, licenses and privileges in the state of its
incorporation, organization or formation and in each other state in which it
operates a material part of its business, including, without limitation, the
Necessary Authorizations (other than any such the loss of which would not
reasonably be expected to result in a Material Adverse Change); and

 

(b)           qualify and remain qualified and authorized to do business in each
jurisdiction (other than its jurisdiction of incorporation, organization or
formation) in which the character of its properties or the nature of its
business makes such qualification or authorization prudent, except to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Change.

 


SECTION 5.2             BUSINESS; COMPLIANCE WITH APPLICABLE LAW.


 

Duratek, EnergySolutions and Parent each will, and will cause each of their
respective Subsidiaries to, (a) engage only in the Permitted Business and will
not engage in any other business activity, and (b) comply with the requirements
relating to the Licenses and of all Applicable Law except to the extent the
failure to so comply could not reasonably be expected to result in a Material
Adverse Change.


 


49

--------------------------------------------------------------------------------



 


SECTION 5.3             MAINTENANCE OF PROPERTIES.


 

Duratek, EnergySolutions and Parent each will, and will cause each of their
respective Subsidiaries to, maintain or cause to be maintained in the ordinary
course of business in good working order and condition (reasonable wear and tear
excepted and except for surplus and obsolete properties and properties damaged
from casualty) all properties used in their respective businesses (whether owned
or held under lease), and from time to time make or cause to be made all needed
and appropriate repairs, renewals, replacements, additions, betterments and
improvements thereto except, in each case, to the extent the failure to do so
could not reasonably be expected to result in a Material Adverse Change.

 


SECTION 5.4             ACCOUNTING METHODS AND FINANCIAL RECORDS.


 

Duratek, EnergySolutions and Parent each will, and will cause each of their
respective Subsidiaries on a consolidated basis to, maintain a system of
accounting established and administered in accordance with GAAP, keep adequate
records and books of account in which complete entries will be made in
accordance with GAAP and reflecting all transactions required to be reflected by
GAAP and keep accurate and complete records in all material respects of their
respective properties and assets.  EnergySolutions and Parent and their
respective Subsidiaries will maintain a fiscal year ending on December 31.

 


SECTION 5.5             INSURANCE.


 

Each of Duratek and EnergySolutions will, and each will cause each Subsidiary
to:

 

(a)           Maintain insurance (other than business interruption coverage
insurance) including, but not limited to, public liability coverage insurance
from responsible companies in such amounts and against such risks to
EnergySolutions and each Subsidiary as is prudent and reasonably satisfactory to
the Administrative Agent (including, without limitation, larceny, embezzlement,
employee fidelity and other criminal misappropriation insurance);

 

(b)           Keep their respective assets insured by responsible companies or
self-insured on terms and in a manner reasonably acceptable to the
Administrative Agent against loss or damage by fire, theft, burglary, pilferage,
loss in transit, explosions and hazards insured against by extended coverage, in
amounts which are prudent for the Permitted Businesses, in accordance with
industry standards, and reasonably satisfactory to the Administrative Agent, all
premiums thereon to be paid by EnergySolutions and each Subsidiary.

 

(c)           Require that each insurance policy for EnergySolutions and its
respective Subsidiaries provide for at least thirty (30) days’ prior written
notice to the Administrative Agent of any termination of or proposed
cancellation or nonrenewal of such policy, or material reduction in coverage,
and name, other than with respect to directors and officers liability insurance
coverage, the Collateral Agent (for itself and for the ratable benefit of the
Secured Parties) as additional named loss payee to the extent of the Obligations
and additional named insured.

 

(d)           Subject to Section 5.5(e), proceeds of insurance for
EnergySolutions and each Subsidiary paid to the Collateral Agent shall be
applied to the payment or prepayment of the Obligations as provided under
Section 2.10(c) or Section 8.3 hereof, as applicable.  Any balance thereof
remaining after payment in full of the Obligations shall be paid to
EnergySolutions or as otherwise required by law.

 

(e)           If in connection with any claim EnergySolutions or any Subsidiary
shall be entitled to receive proceeds from any policy for insurance less than
$10,000,000, then EnergySolutions

 

50

--------------------------------------------------------------------------------


 

or such Subsidiary shall have the right to elect (i) to use such proceeds to
repair, replace (including, without limitation, the purchase of replacement
assets similar in function to the assets as to which such proceeds are received)
or rebuild the affected assets within one year after receipt of such proceeds,
(ii) to reinvest such proceeds in assets used or useful to the business of
EnergySolutions or its respective Subsidiaries or (iii) to remit such proceeds
to the Administrative Agent as provided under Section 5.5(d) hereof.  In the
event such insurance proceeds from any such claim exceed such threshold, the
Administrative Agent shall hold such proceeds pending its receipt from
EnergySolutions of a plan for the use of such proceeds and the approval of such
plan by the Administrative Agent.

 


SECTION 5.6                                      PAYMENT OF TAXES AND CLAIMS.


 

Duratek, EnergySolutions and Parent each will, and will cause each of their
respective Subsidiaries to timely file all material tax returns (including
information returns), required by federal, state or other tax authorities and
pay and discharge all Taxes, including, without limitation, withholding taxes,
assessments and governmental charges or levies required to be paid by them or
imposed upon them or their income or profits or upon any properties belonging to
them, prior to the date on which penalties attach thereto, and all lawful claims
for labor, materials and supplies which, if unpaid, might reasonably be expected
to become a Lien or charge upon any of their properties, except (i) that no such
tax, assessment, charge, levy or claim need be paid which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on the appropriate books, but only so long as
such tax, assessment, charge, levy or claim does not become a Lien or charge
(other than a Permitted Lien) and no foreclosure, distraint, sale or similar
proceedings shall have been commenced and (ii) for failures to do so that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

 


SECTION 5.7                                      VISITS AND INSPECTIONS.


 

Duratek, EnergySolutions and Parent each will, and will cause each of their
respective Subsidiaries to, permit representatives of the Administrative Agent
and any of the Lenders, upon reasonable notice to EnergySolutions, Parent or the
relevant Subsidiary and during normal business hours, to (a) visit and inspect
the properties of EnergySolutions or such Subsidiary, (b) inspect and make
extracts from and copies of their respective books and records, and (c) discuss
with their respective principal officers their respective businesses, assets,
liabilities, financial positions, results of operations and business prospects
so long as EnergySolutions is given reasonable opportunity to be present at such
discussions, all at EnergySolutions’ expense in the case of actions described in
the foregoing clauses (a) through (c) by the Administrative Agent’s
representatives; provided, however, that unless an Event of Default shall have
occurred and be continuing, EnergySolutions shall not be obligated to reimburse
the Administrative Agent for more than one such visit or inspection per year. 
Duratek, EnergySolutions, Parent and each of their respective Subsidiaries will
also permit representatives of the Administrative Agent and any of the Lenders
to discuss with their respective auditors their respective businesses, assets,
liabilities, financial positions, results of operations and business prospects,
at (y) EnergySolutions’ expense, in the case of discussions between the
Administrative Agent’s representatives and such respective auditors and (z) the
Lender’s expense, in the case of discussions between any Lender’s
representatives (other than those of the Administrative Agent, in its capacity
as a Lender) and such respective auditors absent an Event of Default (provided
that upon the occurrence and during the continuation of any Event of Default,
the same shall be at EnergySolutions’ expense), in each case so long as
EnergySolutions is given reasonable opportunity to be present at such
discussions.

 

51

--------------------------------------------------------------------------------



 


SECTION 5.8                                      PAYMENT OF INDEBTEDNESS; LOANS.


 

Duratek, EnergySolutions and Parent each will, and will cause each of their
respective Subsidiaries to, pay any and all of their respective Indebtedness
when and as it becomes due, other than amounts diligently disputed in good faith
and for which adequate reserves have been set aside in accordance with GAAP.

 


SECTION 5.9                                      USE OF PROCEEDS.


 

No proceeds of Loans hereunder shall be used for the purchase or carrying or the
extension of credit for the purpose of purchasing or carrying any margin stock
within the meaning of Regulations T, U and X of the Board of Governors of the
Federal Reserve System.

 


SECTION 5.10                                REAL ESTATE.


 

Duratek, EnergySolutions and Parent each at its sole cost and expense will, and
will cause their respective Subsidiaries (other than a Special Purpose
Subsidiary) to, grant and record in the appropriate recording office an
Additional Mortgage securing the Secured Obligations to the Collateral Agent,
for itself and for the ratable benefit of the Secured Parties, in form and
substance reasonably satisfactory to the Collateral Agent, covering each
material fee-owned parcel of real estate hereafter acquired directly or
indirectly by EnergySolutions, Parent or any of their respective Subsidiaries
(other than a Special Purpose Subsidiary) after the Agreement Date.  Each such
Additional Mortgage shall be granted and recorded promptly (but in no event more
than 30 days) after any such acquisition.  EnergySolutions and Parent each at
its sole cost and expense will, and will cause its Subsidiaries to, deliver to
the Collateral Agent all documentation, including opinion of counsel, Flood
Determinations, property and liability insurance certificates and Mortgage
Policies, which in the reasonable opinion of the Collateral Agent is
appropriate, either in connection with any request for approval of a proposed
Permitted Acquisition or Real Property Acquisition or thereafter in connection
with such grant, including without limitation any survey or any Phase I
environmental audit requested by the Collateral Agent or any Lender in form and
substance acceptance to such requesting party.

 


SECTION 5.11                                INDEMNITY.


 

Duratek, EnergySolutions and Parent, each for itself and on behalf of each of
their respective Subsidiaries, agree jointly and severally to indemnify and hold
harmless each Lender and the Administrative Agent and each of their respective
affiliates, employees, representatives, officers, trustees, directors,
successors and assigns (any of the foregoing shall be an “Indemnitee”) from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable attorneys’ (limited to
the reasonable out-of-pocket fees and expenses of one outside counsel to all
Indemnitees with such local counsel as may be necessary), experts’, agents’ and
consultants’ fees and expenses (as such fees and expenses are incurred) and
demands by any party, including the costs in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith,
whether or not Duratek, EnergySolutions, Parent or any of their respective
Subsidiaries, or the Person seeking indemnification is the prevailing party,
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its members, managers, directors, shareholders or creditors or an
Indemnitee or any other Person, and whether or not any Indemnitee is otherwise a
party thereto, (a) resulting from any breach or alleged breach by Duratek,
EnergySolutions, Parent or any of their respective Subsidiaries of any
representation, warranty or covenant made hereunder or under any other Loan
Document; (b) arising out of or in connection with (i) any Commitment, any
Loans, any Letter of Credit or otherwise under this Agreement or any other Loan
Document (including the taking of Collateral for the Secured Obligations),
including the use of the proceeds of Loans or any Letter of Credit hereunder in
any fashion by

 

52

--------------------------------------------------------------------------------


 

Duratek, EnergySolutions, Parent or any of their respective Subsidiaries or the
performance of their respective obligations under the Loan Documents by
EnergySolutions, Parent or any of their respective Subsidiaries,
(ii) allegations of any participation by the Lenders or the Administrative
Agent, or any of them, in the affairs of Duratek, EnergySolutions, Parent or any
of their respective Subsidiaries, or allegations that any of them has any joint
liability with Duratek, EnergySolutions, Parent or any of their respective
Subsidiaries for any reason, (iii) any claims against the Lenders or the
Administrative Agent, or any of them, by any shareholder, partner or other
investor in or lender to EnergySolutions, Parent, or any of their respective
Subsidiaries, by any brokers or finders or investment advisers or investment
bankers retained by Duratek, EnergySolutions or Parent or by any other third
party, arising out of any Commitment, any Loans, any Letter of Credit or
otherwise under this Agreement or any other Loan Document, (iv) the presence,
use, generation, treatment, storage, recycling, management, Release or
threatened Release of any Hazardous Material at, in, on or under, or the
transport of Hazardous Materials to or from, property presently or formerly
owned or operated by EnergySolutions or Duratek or their predecessors, or any of
their respective Subsidiaries, (v) any Environmental Claim, (vi) the actual or
alleged violation of any Environmental Law or Environmental Permit, (vii) any
Environmental Testing or Environmental Clean-up Activities required by any
applicable governmental authority or Environmental Law, (viii) any undertaking
or action in response to a request for information, order or notice from, or
investigation by, any governmental authority acting under any applicable
Environmental Law, or (ix) any claims relating to natural resource damages,
property damage (including diminution in value) or the death, personal injury or
harm to any Person actually or allegedly arising from or relating to acts or
omissions of EnergySolutions or Duratek or their predecessors or any of their
respective Subsidiaries or to conduct by any Person on property presently or
formerly owned or operated by EnergySolutions or any of their respective
Subsidiaries; or (c) in connection with fees and other charges payable in
connection with the Loans, or the execution, delivery and enforcement of this
Agreement, the Security Documents, the other Loan Documents, and any amendments
thereto or waivers of any of the provisions thereof; in the case of clauses (a),
(b) or (c),  unless the Person seeking indemnification hereunder is determined
in such case to have acted with gross negligence or willful misconduct or in
breach of the Loan Documents, in any case by a final, non-appealable judicial
order.  The obligations of Duratek, EnergySolutions, Parent and their respective
Subsidiaries under this Section 5.11 are in addition to, and shall not otherwise
limit, any liabilities which EnergySolutions, Parent, or any respective
Subsidiary might otherwise have in connection with any warranties or similar
obligations of Duratek, EnergySolutions, Parent or such respective Subsidiary in
any other agreement or instrument or for any other reason.  For the avoidance of
doubt, nothing in this Section 5.11 shall be construed so as to apply to the
indemnification of Taxes that are neither Covered Taxes nor Other Taxes.

 


SECTION 5.12                                INTEREST RATE HEDGING.


 

Within sixty (60) days from the Agreement Date and at the end of each fiscal
quarter thereafter, EnergySolutions shall maintain in effect one or more Hedge
Agreements in such aggregate notional amount as necessary so that, with respect
to no less than thirty-three percent (33%) of the then outstanding aggregate
principal balance of the Loans and the EnergySolutions Term Loans,
EnergySolutions’ obligations to make floating rate interest payments thereunder
will be hedged with fixed rate payments to be paid under such Hedge Agreements.

 

Such Hedge Agreements shall provide interest rate protection on terms
(including, without limitation, consideration of the creditworthiness of the
other party to the proposed Hedge Agreement) reasonably acceptable to (and with
parties reasonably acceptable to) the Administrative Agent for an average period
of the lesser of (a) two (2) years from the date of such Hedge Agreement or
Hedge Agreements and (b) the period remaining from the date thereof until the
Maturity Date.  All Secured Obligations of EnergySolutions to any of the Lenders
pursuant to any Secured Hedge Agreement shall rank pari passu with

 

53

--------------------------------------------------------------------------------


 

all other Secured Obligations.  Any prepayment, acceleration, reduction,
increase or any other change in the terms of the Loans hereunder will not alter
the notional amount of any such Secured Hedge Agreement or otherwise affect
EnergySolutions’ obligation to continue making payments under any such Secured
Hedge Agreement, which will remain in full force and effect notwithstanding any
such prepayment, acceleration, reduction, increase or change, subject to the
terms of such Secured Hedge Agreement.

 


SECTION 5.13                                COVENANTS REGARDING FORMATION OF
SUBSIDIARIES AND THE MAKING OF ACQUISITIONS.


 

At the time of any Acquisition by EnergySolutions, Parent or any of their
respective Subsidiaries, or the formation of any new Subsidiary of any of
EnergySolutions, Parent or any of their respective Subsidiaries, EnergySolutions
and Parent each will, and will cause their respective Subsidiaries (except in
the case of any non-operating Subsidiary with total assets of less than
$1,000,000) to, (i) in the case of the formation or Acquisition of a new
Subsidiary, provide to the Administrative Agent an executed Subsidiary Security
Agreement for such new Subsidiary (other than any Non-U.S. Subsidiary or Special
Purpose Subsidiary, for which no such Subsidiary Security Agreement is
required), in substantially the form of Exhibits J-1 and J-2 attached hereto,
together with appropriate UCC-1 financing statements, as well as an executed
Subsidiary Guaranty for such new Subsidiary (other than any Non-U.S. Subsidiary
or Special Purpose Subsidiary, for which no such Subsidiary Guaranty is
required), in substantially the form of Exhibit H-1 attached hereto, which shall
constitute both Security Documents and Loan Documents for purposes of this
Agreement, as well as a loan certificate for such new Subsidiary, substantially
in the form of Exhibit M, Exhibit N or Exhibit O attached hereto, as
appropriate, together with appropriate attachments; provided that the
requirement that any new Subsidiary of any of EnergySolutions or Parent or any
of their respective Subsidiaries execute a Subsidiary Guaranty and a Subsidiary
Security Agreement shall not apply to a new non-wholly owned Subsidiary if, but
only for so long as, (x) such Subsidiary has total assets of less than
$5,000,000 individually and (y) the total assets of such Subsidiary, together
with the total assets of all domestic Subsidiaries that do not Guarantee the
Secured Obligations pursuant to this proviso are less than $10,000,000 in the
aggregate, (ii) in the case of any Acquisition by EnergySolutions, Parent or any
of their respective Subsidiaries or the formation of any new Subsidiary, pledge
to the Collateral Agent all of the capital stock, limited partnership interests,
general partnership interests, or other securities or other equity or ownership
interests of such Subsidiary or Person which is acquired or formed, beneficially
owned by EnergySolutions, Parent or any of their respective Subsidiaries, as the
case may be, as additional Collateral for the Secured Obligations to be held by
the Collateral Agent in accordance with the terms of EnergySolutions’ Pledge
Agreement, Parent Pledge Agreement, Subsidiary Pledge Agreement or a new
Subsidiary Pledge Agreement (it being understood that (i) no Non-U.S. Subsidiary
or Special Purpose Subsidiary shall be required to execute any such Subsidiary
Pledge Agreement and (ii) no Loan Party shall be required to pledge any equity
or ownership interest in a newly acquired Subsidiary if (A) with respect to
Acquisitions only, such pledge is prohibited by the terms of such Subsidiary’s
organizational documents to the extent such prohibition exists at the time such
Subsidiary is acquired (and not created in anticipation or contemplation hereof)
or (B) such Subsidiary as a Special Purpose Subsidiary) in substantially the
form of Exhibit A attached hereto, and execute and deliver to the Collateral
Agent all such documentation for such pledge as, in the reasonable opinion of
the Collateral Agent, is appropriate; provided that in the case of any
Acquisition by EnergySolutions, Parent or any of their respective Subsidiaries
or the formation of any new Subsidiary that is a “first tier” Non-U.S.
Subsidiary, not more than 65% of the capital stock, limited partnership
interests, general partnership interests, or other securities or other equity or
ownership interests, in each case, which are entitled to vote, of any
“first-tier” Non-U.S. Subsidiary or Person which is acquired or formed,
beneficially owned by EnergySolutions, Parent or any of their respective
Subsidiaries, as the case may be, shall be pledged to the Collateral Agent as
additional Collateral for the Secured Obligations to be held by the Collateral
Agent in accordance with the terms of EnergySolutions’ Pledge Agreement,
Parent Pledge Agreement, Subsidiary Pledge Agreement or a new

 

54

--------------------------------------------------------------------------------


 

Subsidiary Pledge Agreement; and (iii) provide all other documentation,
including one or more opinions of counsel reasonably satisfactory to the
Collateral Agent, which in the reasonable opinion of the Collateral Agent is
appropriate with respect to such Acquisition, Real Property Acquisition or the
formation of such Subsidiary and take all actions necessary or advisable in the
reasonable opinion of the Administrative Agent or the Collateral Agent to cause
the Lien created by the applicable Security Document to be duly perfected to the
extent required by such agreement in accordance with all Applicable Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent or Collateral Agent. 
Investments made by EnergySolutions, Parent or any of their respective
Subsidiaries after the Agreement Date shall also be treated as additional
Collateral and shall be subject to the provisions of the appropriate Security
Documents.  Any document, agreement or instrument executed or issued pursuant to
this Section 5.13 shall be a “Loan Document” for purposes of this Agreement. 
Notwithstanding anything to the contrary set forth in this Section 5.13, Parent
shall execute a Guaranty of the Secured Obligations in the form of Exhibit H-2,
a Security Agreement in the form of Exhibit J-1 and a Pledge Agreement in the
form of Exhibit A.

 


SECTION 5.14                                MAINTENANCE OF RATING.


 

The Loan Parties shall at all times during the term hereof use commercially
reasonable efforts to maintain ratings in respect of the Loans from S&P and
Moody’s.

 


SECTION 5.15                                ENVIRONMENTAL COMPLIANCE.


 

Except as, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Change, EnergySolutions and Duratek each shall:

 

(a)                                  comply, and cause all other Persons to
comply, with all Environmental Laws and Environmental Permits now or hereafter
applicable to the Property or the Permitted Business and EnergySolutions and
Duratek each shall have sole responsibility for all costs and expenses
(including legal, consultant and other professional fees and expenses and costs
of investigation) associated with such compliance;

 

(b)                                 obtain and maintain in full force and effect
all Environmental Permits required under applicable Environmental Law for
operation of the Permitted Business;

 

(c)                                  conduct and complete, at its sole cost and
expense, any investigation, study, sampling, monitoring or testing
(collectively, “Environmental Testing”) and undertake any investigation,
clean-up, removal, remedial, corrective, mitigation, response, monitoring or any
other activity (collectively, “Environmental Clean-up Activities”) required by
any applicable governmental authority or Environmental Law with respect to
Hazardous Materials at, in, on, under or from the Property, and any such
Environmental Testing or Environmental Clean-up Activities shall be undertaken
with appropriate diligence and in full compliance with all applicable
Environmental Laws;

 

(d)                                 provide as promptly as practicable (and in
any event within 20 days of receipt thereof) to the Collateral Agent written
notice of and copies of all written nonprivileged and material communications
relating to (A) any pending or threatened Environmental Claim pertaining to the
Property, or the use or operation thereof, EnergySolutions, Duratek, Parent or
the Permitted Business, or (B) any fact, condition, event or other circumstance
with respect to the Property or any other facility or property presently or
formerly owned or operated by EnergySolutions, Duratek, Parent or any Person for
which EnergySolutions, Duratek or Parent is responsible, which is reasonably
likely to result in a material Environmental Claim pertaining to the Property,

 

55

--------------------------------------------------------------------------------


 

EnergySolutions, Duratek or Parent; all such notices shall describe in
reasonable detail the nature of the Environmental Claim, investigation, fact,
condition, event or other circumstance and EnergySolutions’, Duratek’s or
Parent’s response thereto;

 

(e)                                  at any time, if EnergySolutions or Duratek
receives notice that an adverse change in the environmental condition of the
Property has occurred or an adverse environmental condition with respect to the
Property has been discovered, and at EnergySolutions’ or Duratek’s sole cost and
expense, (i) diligently commence (or cause another Person to commence) to cure
such condition, to the extent required by applicable Environmental Laws
(including commencing any evaluation or assessment of such conditions and the
development of an appropriate plan with respect thereto), within 30 days after
receipt of such notice (or such shorter period as may be required by applicable
Environmental Laws or in the event of an emergency) and (ii) thereafter
diligently prosecute (or cause another Person to diligently prosecute) such cure
to completion; and

 

(f)                                    EnergySolutions and Parent shall provide
to the Administrative Agent such detailed reports relating to any material
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Lenders.

 


SECTION 5.16                                REQUIRED CONSENTS AND TRANSFER OF
LICENSES IN EVENT OF DEFAULT.


 

If an Event of Default specified in Section 8.1 shall have occurred and be
continuing and the Administrative Agent exercises a remedy under Section 8.2,
EnergySolutions, Duratek and Parent shall, at the request of the Administrative
Agent:  (a) use commercially reasonable efforts to seek and obtain all required
prior approvals and consents to the direct or indirect transfer of control of
the Property, the Permitted Business or the applicable Licenses or Environmental
Permits, including all approvals and consents required by any Environmental Law,
License or Environmental Permit, (b) cooperate with the Administrative Agent, or
any receiver or other Person appointed by the Administrative Agent, to assist
such Person in identifying the Licenses and Environmental Permits required to
own, maintain, operate or transfer the Property or the Permitted Business from
and after the Event of Default, and (c) use commercially reasonable best efforts
to either transfer to the Administrative Agent or a Person designated by the
Administrative Agent the Licenses and Environmental Permits of EnergySolutions,
where permissible, or obtain new Licenses and Environmental Permits for the
Administrative Agent or Person designated by the Administrative Agent.  Such
efforts, cooperation and assistance shall include, but are not limited to,
EnergySolutions’, Duratek’s, Parent’s or their respective agents’ attendance at
public hearings and, to the extent necessary, the use of the knowledge,
expertise and information of EnergySolutions, Duratek, Parent and their
respective agents, experts and employees.

 


SECTION 5.17                                SUBORDINATION OF INTERCOMPANY LOANS.


 

Each Loan Party covenants and agrees that any existing and future debt
obligation of EnergySolutions or any Subsidiary to any Non-U.S. Subsidiary shall
be subordinated to the Loans.

 


ARTICLE 6.


 


INFORMATION COVENANTS


 

So long as any of the Obligations is outstanding and unpaid shall be outstanding
or Duratek has a right to borrow hereunder (whether or not the conditions to
borrowing have been or can be fulfilled), and unless the Majority Lenders, or
such greater number of Lenders as may be expressly provided herein,

 

56

--------------------------------------------------------------------------------


 

shall otherwise consent in writing, EnergySolutions will furnish or cause to be
furnished to each Lender and the Administrative Agent, at their respective
offices:

 


SECTION 6.1                                      QUARTERLY AND INTERIM FINANCIAL
STATEMENTS AND INFORMATION.


 

Within forty-five (45) days after the last day of each of the first three
quarters of each fiscal year of Parent, unaudited balance sheets of Parent on a
consolidated basis with all of its Subsidiaries, as at the end of such quarter
and as of the end of the preceding fiscal year, and the related statements of
operations and the related statements of cash flows of Parent on a consolidated
basis with all of its Subsidiaries, for such quarter and for the elapsed portion
of the year ended with the last day of such quarter, which shall set forth in
comparative form such figures as at the end of and for such quarter and the
appropriate prior period (but only for such quarter and other periods for which
such comparative figures are available) and shall be certified by the chief
financial officer of Parent to be, in his or her opinion, complete and correct
in all material respects and to present fairly, in accordance with GAAP (except
as to the exclusion of certain Subsidiaries which should be consolidated with
Parent under GAAP), the financial position of Parent on a consolidated basis
with all of its Subsidiaries as at the end of such period and the results of
operations for such period, and for the elapsed portion of the year ended with
the last day of such period, subject only to normal year-end adjustments.

 


SECTION 6.2                                      ANNUAL FINANCIAL STATEMENTS AND
INFORMATION.


 

Within one hundred twenty (120) days after the end of each fiscal year of
Parent, the audited consolidated balance sheets of Parent on a consolidated
basis with all of its Subsidiaries, as of the end of such fiscal year, and the
related audited consolidated statements of operations for such fiscal year and,
to the extent available, and not previously provided to the Administrative
Agent, for the previous two (2) fiscal years, the related audited consolidated
statements of changes in members’ equity for such fiscal year and, to the extent
available and not previously provided hereunder, for the previous two (2) fiscal
years, and related audited consolidated statements of cash flows for such fiscal
year and, to the extent available, for the previous two (2) fiscal years, which
shall be accompanied by an opinion (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) of Ernst & Young LLP or other independent certified public
accountants of recognized national standing or otherwise reasonably acceptable
to the Administrative Agent, together with a statement of such accountants that
in connection with their audit, nothing came to their attention that caused them
to believe that Parent was not in compliance with the terms, covenants,
provisions or conditions of Section 7.7 hereof.

 


SECTION 6.3                                      PERFORMANCE CERTIFICATES.


 

At the time the annual and quarterly financial statements are furnished pursuant
to Sections 6.1 and 6.2 hereof, the Performance Certificate:

 

(a)                                  setting forth as at the end of such
quarterly period or fiscal year, as the case may be, whether or not
EnergySolutions or Parent was in compliance with the requirements of Section 7.7
hereof; and

 

(b)                                 stating that, to his or her knowledge, no
Default or Event of Default has occurred as at the end of such quarterly period
or year, as the case may be, or, if a Default or an Event of Default has
occurred, disclosing each such Default or Event of Default and its nature, when
it occurred, whether it is continuing and the steps being taken by
EnergySolutions with respect to such Default or Event of Default.

 

57

--------------------------------------------------------------------------------



 


SECTION 6.4                                      COPIES OF OTHER REPORTS.


 


(A)                                  PROMPTLY UPON RECEIPT THEREOF, COPIES OF
ANY FINAL MANAGEMENT REPORT SUBMITTED TO ENERGYSOLUTIONS OR PARENT BY
ENERGYSOLUTIONS’ OR PARENT’S INDEPENDENT PUBLIC ACCOUNTANTS INCLUDING, WITHOUT
LIMITATION, THE REPORT PREPARED IN CONNECTION WITH THE ANNUAL AUDIT REFERRED TO
IN SECTION 6.2.


 


(B)                                 PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY
MATERIAL ADVERSE NOTICE OR REPORT REGARDING ANY LICENSE, THE LOSS OF WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE, HELD BY
ENERGYSOLUTIONS OR PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES.


 


(C)                                  IN CONNECTION WITH ANY PROPOSED ACQUISITION
BY ENERGYSOLUTIONS OR ANY SUBSIDIARY DESCRIBED IN SECTION 7.6(D)(II), OR ANY
PROPOSED REAL PROPERTY ACQUISITION, AND PROMPTLY UPON EACH REQUEST, SUCH DATA,
CERTIFICATES, REPORTS, STATEMENTS, OPINIONS OF COUNSEL PREPARED FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM, DOCUMENTS OR FURTHER
INFORMATION REGARDING THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL POSITION,
PROJECTIONS, RESULTS OF OPERATIONS OR BUSINESS PROSPECTS OF ENERGYSOLUTIONS OR
ANY SUBSIDIARY AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST,
INCLUDING, WITHOUT LIMITATION, A PHASE I ENVIRONMENTAL REPORT IN CONNECTION WITH
ANY PROPOSED REAL PROPERTY ACQUISITION.


 


(D)                                 ANNUALLY, A CERTIFICATE OF INSURANCE
INDICATING THAT THE REQUIREMENTS OF SECTION 5.5 HEREOF REMAIN SATISFIED FOR SUCH
FISCAL YEAR.


 


(E)                                  ANNUALLY, AND IN NO EVENT LATER THAN
JANUARY 31 OF ANY YEAR, A COPY OF ENERGYSOLUTIONS’ OR PARENT’S ANNUAL FINANCIAL
FORECASTS FOR ITSELF AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR.


 


(F)                                    WITHIN FORTY-FIVE (45) DAYS AFTER THE
LAST DAY OF EACH FISCAL QUARTER OF PARENT, BEGINNING ON THE LAST DAY OF THE
FISCAL QUARTER IN WHICH THE AGREEMENT DATE OCCURS AND ENDING ON THE REVOLVING
MATURITY DATE (AS DEFINED IN THE ENERGYSOLUTIONS CREDIT AGREEMENT), FINANCIAL
AND OPERATIONS STATUS REPORTS RELATING TO THE ZION ACQUISITION AND
ENERGYSOLUTIONS’ DECOMMISSIONING OBLIGATIONS RELATED THERETO, IN A FORM AS
AGREED TO BY THE ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS.


 


(G)                                 ANNUALLY UNTIL THE MATURITY DATE, AND IN NO
EVENT LATER THAN JANUARY 31 OF ANY YEAR, FUND REPORTS CREATED FOR
ENERGYSOLUTIONS BY ANY TRUSTEE IN CONNECTION WITH THE ZION ACQUISITION OR
PURSUANT TO THE ZION AGREEMENTS; PROVIDED THAT SUCH REPORTS INCLUDE (I) FUND
PERFORMANCE, (II) BEGINNING AND END OF YEAR ALLOCATION MIX, (III) BEGINNING AND
END OF YEAR NET ASSET VALUE AND (IV) A SUMMARY OF THE INVESTMENT POLICY.


 


SECTION 6.5                                      NOTICE OF LITIGATION AND OTHER
MATTERS.


 

Notice specifying the nature and status of any of the following events,
promptly, but in any event not later than fifteen (15) days after any officer of
EnergySolutions becomes aware of the occurrence of any of the following events:

 

(a)                                  the commencement of all material
proceedings and investigations by or before any governmental body and all
actions and proceedings in any court or before any arbitrator against, or to the
extent known to EnergySolutions or Parent, in any other way relating materially
adversely to, EnergySolutions, Parent or any of their respective Subsidiaries,
or any of their respective properties, assets or businesses or any License;

 

(b)                                 any adverse change with respect to the
business, assets, liabilities, financial position, results of operations or
business prospects of EnergySolutions or any Subsidiary, which has had or could
reasonably be expected to have a Material Adverse Change;

 

58

--------------------------------------------------------------------------------


 

(c)                                  any Default or the occurrence or
non-occurrence of any event (A) that constitutes, or that with the passage of
time or giving of notice or both would constitute, a material default by
EnergySolutions, Parent or any of their respective Subsidiaries under any
material agreement other than this Agreement to which EnergySolutions, Parent or
any of their respective Subsidiaries is a party or by which any of their
respective properties may be bound, or (B) that could reasonably be expected to
have a Material Adverse Change, giving in each case the details thereof and
specifying the action proposed to be taken with respect thereto;

 

(d)                                 (A) the occurrence of a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) with respect to any Plan that would result in the imposition on
EnergySolutions or any of its respective Subsidiaries of a tax or penalty,
(B) any Reportable Event (for which the 30-day notice requirement has not been
waived) with respect to any Plan, (C) the institution or, to the knowledge of
EnergySolutions or any Subsidiary, threatened institution by the PBGC of
proceedings under ERISA to terminate or to partially terminate any Plan or ERISA
Affiliate Plan or appoint a trustee to administer any such Plan, (D) the
commencement of or, to the knowledge of EnergySolutions or any Subsidiary,
threatened commencement of any litigation regarding any such Plan, in each case,
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Change;

 

(e)                                  the occurrence of any event subsequent to
the Agreement Date which, if such event had occurred prior to the Agreement
Date, would have constituted an exception to the representation and warranty in
Section 4.1(m) of this Agreement.

 


ARTICLE 7.


 


NEGATIVE COVENANTS


 

So long as any of the Obligations is outstanding and unpaid shall be outstanding
or Duratek has a right to borrow from the Lenders hereunder (whether or not the
conditions to borrowing have been or can be fulfilled), and unless the Majority
Lenders or such greater number of Lenders as may be expressly provided herein,
shall otherwise consent in writing:

 


SECTION 7.1                                      INDEBTEDNESS OF PARENT,
ENERGYSOLUTIONS AND THEIR RESPECTIVE SUBSIDIARIES.


 

EnergySolutions and Parent shall not, and shall cause each of their respective
Subsidiaries not to, create, assume, incur or otherwise become or remain
obligated in respect of, or permit to be outstanding, any Indebtedness, or enter
into any Derivatives Contract, except:

 

(a)                                  the Obligations;

 

(b)                                 current accounts payable, accrued expenses,
customer advance payment liabilities in connection with FASB 143, liabilities
that are not Indebtedness for Money Borrowed and liabilities that are related to
litigation, in each case, incurred in, or resulting from the conduct of, the
ordinary course of the Permitted Business;

 

(c)                                  Indebtedness secured by Permitted Liens
described in clauses (g), (h) and (j) of the definition of “Permitted Liens”;

 

(d)                                 Obligations under the Secured Hedge
Agreements;

 

59

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness expressly permitted under
Section 7.5 hereof;

 

(f)                                    Guaranties and Indebtedness existing on
the Original Agreement Date and listed on Schedule 14 (as reduced by any
permanent repayments of principal thereof), without giving effect to any
subsequent extension, renewal or refinancing thereof except to the extent set
forth on Schedule 14, provided that the aggregate principal amount of the
Indebtedness to be extended, renewed or refinanced does not increase from that
amount outstanding at the time of any such extension, renewal or refinancing;

 

(g)                                 Indebtedness of EnergySolutions and its
respective Subsidiaries (other than Indebtedness of the type acquired or assumed
in accordance with Section 7.1(l)) evidenced by Capitalized Lease Obligations
(to the extent permitted hereby) and purchase money Indebtedness, provided that
in no event shall the sum of the aggregate principal amount of all Capitalized
Lease Obligations and purchase money Indebtedness permitted by this
Section 7.1(g) exceed $40,000,000 at any time outstanding;

 

(h)                                 so long as no Default or Event of Default
then exists or would result therefrom, Additional Permitted Debt to the extent
that (i) such Additional Permitted Debt is issued to the seller as all or part
of the consideration for any Permitted Acquisition or Real Property Acquisition
or (ii) the Net Proceeds thereof are used within 90 days after the date of
issuance thereof to finance all or a part of any Permitted Acquisition or Real
Property Acquisition (including to refinance any Indebtedness of either the
Acquisition Entity or the business acquired) and to pay the related fees and
expenses, provided that (x) the sum of (1) the aggregate principal amount of all
Additional Permitted Debt incurred pursuant to this Section 7.1(h) plus (2) the
aggregate principal amount of all Indebtedness incurred pursuant to
Section 7.1(i) shall not exceed $10,000,000 at any time outstanding, and (y) if
all or any portion of the Net Proceeds of such Additional Permitted Debt are not
so used within such 90-day period (or such earlier date, if any, as
EnergySolutions determines not to (or that it cannot) consummate a Permitted
Acquisition within such 90-day period), such remaining portion shall be repaid
to the extent not prohibited by the terms thereof, and to the extent so
prohibited, shall be applied on the last day of such period (or such earlier
date of determination, if any) as a mandatory prepayment of principal of the
Loans to be applied in accordance with Section 2.6(b) hereof;

 

(i)                                     Indebtedness of a Subsidiary acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness) or Real Property
Acquisition, provided that (x) such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, such Permitted Acquisition or Real
Property Acquisition, (y) such Indebtedness does not constitute Indebtedness for
Money Borrowed, it being understood and agreed that Capitalized Lease
Obligations and purchase money Indebtedness shall not constitute Indebtedness
for Money Borrowed for purposes of this clause (y), and (z) the aggregate
principal amount of all Indebtedness permitted by this Section 7.1(i) shall not
exceed at any time outstanding the aggregate principal amount which, when added
to the aggregate principal amount of all Indebtedness then outstanding pursuant
to Section 7.1(h), equals $10,000,000;

 

(j)                                     so long as no Default or Event of
Default then exists or would result therefrom, Indebtedness incurred by
EnergySolutions and its respective Subsidiaries in the ordinary course of the
Permitted Business, including without limitation the amount by which the
aggregate amount of performance or fidelity bonds permitted under
Section 7.1(l) below exceeds the aggregate amount of cash and Letters of Credit
(as such term is defined in the EnergySolutions Credit Agreement) securing the
same, not to exceed an aggregate principal amount of $5,000,000 at any

 

60

--------------------------------------------------------------------------------


 

one time outstanding; provided that no more than $2,500,000 of the Indebtedness
incurred pursuant to this clause (j) may be secured by a Lien on the property of
EnergySolutions and its respective Subsidiaries;

 

(k)                                  intercompany Indebtedness to the extent
permitted by Section 7.6(c)(v) or 7.6(c)(x);

 

(l)                                     EnergySolutions’ reimbursement and other
obligations in connection with performance bonds and/or fidelity bonds that are
secured only by either cash proceeds of Revolving Loans or by Letters of Credit
(as such terms are defined in the EnergySolutions Credit Agreement) issued
hereunder, which bonds are required to be furnished by EnergySolutions or any
Subsidiary in connection with contracts entered into by EnergySolutions or such
Subsidiary in the ordinary course of its Permitted Business;

 

(m)                               Guaranties by EnergySolutions or any
Subsidiary Guarantor in respect of any Indebtedness of EnergySolutions or any
Subsidiary Guarantor, in each case, otherwise permitted under this Section 7.1;

 

(n)                                 Indebtedness representing replacement,
renewal, extension, refinancing or refunding of the foregoing (other than
Section 7.1(a) and Section 7.1(f)); provided, however, that such Indebtedness
does not exceed the principal amount of outstanding or committed Indebtedness so
replaced, renewed, extended, refinanced or refunded plus financing fees and
other expenses associated therewith; provided further, however, that (A) such
replacing, renewing, extending, refinancing or refunding Indebtedness shall have
no mandatory repayments or redemptions prior to the Indebtedness being replaced,
renewed, extended, refinanced or refunded, (B) in the case of any replacing,
renewing, extending, refinancing or refunding of Indebtedness pari passu to the
Obligations hereunder, the replacing, renewing, extending, refinancing or
refunding Indebtedness is made pari passu or subordinated to the Obligations
hereunder and, in the case of any replacing, renewing, extending, refinancing or
refunding of Indebtedness subordinated to the Obligations hereunder, the
replacing, extending, refinancing or refunding Indebtedness is made subordinate
to the Obligations hereunder to substantially the same or a greater extent as
the Indebtedness replaced, renewed, extended, refinanced or refunded and (C) if
the Indebtedness being replaced, renewed, extended, refinanced or refunded was
incurred pursuant to Section 7.1(w) or incurred pursuant to this clause (n) but
was previously incurred pursuant to such Section 7.1(w), such replacing,
renewing, extending, refinancing or refunding Indebtedness shall be unsecured
and only a Loan Party may be an obligor with respect thereto;

 

(o)                                 Indebtedness of up to $705,000,000 aggregate
principal amount outstanding under the EnergySolutions Credit Agreement and, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, Permitted Refinancing Indebtedness in respect thereof;

 

(p)                                 Indebtedness from Loans made pursuant to
Section 2.15 of the EnergySolutions Credit Agreement (other than Loans made
pursuant to Section 2.15(a)(iv) thereto), which is used solely to finance a
Permitted Acquisition (and to pay fees and expenses related thereto); provided
that after giving effect to the incurrence of such Indebtedness (and any other
Indebtedness incurred since the last day of the immediately preceding test
period) on a pro forma basis as if it was incurred on the first day of the
immediately preceding fiscal quarter, Parent would be in compliance with
Section 7.7;

 

61

--------------------------------------------------------------------------------


 

(q)                                 Indebtedness incurred by Non-U.S.
Subsidiaries in an aggregate amount not to exceed $15,000,000 at any time
outstanding;

 

(r)                                    Indebtedness of up to $30,000,000 million
aggregate principal amount incurred pursuant to a United Kingdom working capital
facility;

 

(s)                                  on or after the Agreement Date,
(i) Indebtedness outstanding pursuant to the Zion Credit Support Obligation and
(ii) Indebtedness incurred pursuant to Section 2.15(a)(iv) of the
EnergySolutions Credit Agreement; provided that any such Indebtedness incurred
pursuant to this Section 7.1(s) is incurred solely to provide credit support for
the Zion Acquisition or for ZionSolutions;

 

(t)                                    Indebtedness of any Special Purpose
Subsidiary other than ZionSolutions not to exceed $10,000,000 per such Special
Purpose Subsidiary;

 

(u)                                 on or after the Agreement Date, unsecured
obligations by EnergySolutions or Parent pursuant to documents identified in
clauses (b), (h) and (l) in the definition of “Zion Agreements” hereto;

 

(v)                                 unsecured obligations of EnergySolutions or
Parent pursuant to any SPS Project Documentation, including any guarantee bond;
provided that the aggregate amount of such obligations shall not exceed
$50,000,000 per Special Purpose Subsidiary; provided further that the aggregate
amount of all such obligations shall not exceed $150,000,000; and

 

(w)                               any other Additional Permitted Debt of any
Loan Party issued for cash, so long as the Applicable Section 7.1(w) Prepayment
Percentage of the Net Proceeds thereof are used, notwithstanding anything else
contained herein, to prepay Loans and the Term Facility on a pro rata basis
until the Loans and the Term Facility are repaid in full; provided that after
giving effect to the incurrence of such Indebtedness and the use of proceeds
therefrom, the covenants in Section 7.7 would have been satisfied as of the last
day of the most recently ended fiscal quarter at the end of which financial
statements were required to have been delivered pursuant to Section 6.1 or 6.2
(the “Latest Financial Reporting Date”).

 


SECTION 7.2                                      LIMITATION ON LIENS.


 

EnergySolutions and Parent each shall not, and shall cause each of their
respective Subsidiaries not to, create, assume, incur or permit to exist or to
be created, assumed, incurred or permitted to exist, directly or indirectly, any
Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for Permitted Liens.

 


SECTION 7.3                                      AMENDMENT AND WAIVER.


 

EnergySolutions and Parent each shall not, and shall cause each of their
respective Subsidiaries not to, except in connection with a transaction
otherwise permitted hereunder, enter into any amendment of its articles or
certificate of incorporation or organization or, as applicable, operating
agreement or partnership agreement, except in each case to the extent that the
Administrative Agent determines, in its reasonable credit judgment, that such
amendment is not material and not adverse to the interests of the Lenders.

 

62

--------------------------------------------------------------------------------



 


SECTION 7.4                                      LIQUIDATION, MERGER,
DISPOSITION OF ASSETS.


 


(A)                                  DISPOSITION OF ASSETS.  ENERGYSOLUTIONS,
PARENT AND EACH SHALL NOT, AND SHALL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES
NOT TO, AT ANY TIME SELL, LEASE, LICENSE, ABANDON, TRANSFER, ASSIGN OR OTHERWISE
DISPOSE OF ANY OF THEIR ASSETS (OTHER THAN EXCLUDED ASSET SALES), UNLESS (I) ANY
NET PROCEEDS THEREFROM ARE APPLIED AS PROVIDED IN SECTION 2.6(B) HEREOF,
(II) ANY SUCH SALE, LEASE, LICENSE OR DISPOSITION RESULTING IN NET PROCEEDS IN
EXCESS OF $1,000,000 IS MADE FOR FAIR MARKET VALUE AS DETERMINED BY THE MANAGERS
OF ENERGYSOLUTIONS, (III) AT LEAST 75% OF THE CONSIDERATION RECEIVED CONSISTS OF
CASH OR READILY MARKETABLE CASH EQUIVALENTS OR THE ASSUMPTION OF INDEBTEDNESS OF
ENERGYSOLUTIONS OR ANY SUBSIDIARY AND NO DEFAULT THEN EXISTS OR WOULD BE CAUSED
THEREBY (UNLESS SUCH SALE, LEASE, LICENSE, ABANDONMENT OR OTHER DISPOSAL WOULD
CURE ANY SUCH DEFAULT) AND (IV) AS TO ANY SUCH SALE, LEASE, LICENSE OR OTHER
DISPOSITION WHERE THE AGGREGATE CONSIDERATION TO BE RECEIVED IS IN EXCESS OF
$20,000,000, THE MAJORITY LENDERS SHALL HAVE GIVEN THEIR EXPRESS PRIOR WRITTEN
CONSENT, AFTER RECEIVING SUCH INFORMATION AND DOCUMENTS AS THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY REQUEST.  AT THE TIME OF ANY SUCH PERMITTED ASSET SALE
HEREUNDER IN WHICH THE AGGREGATE CONSIDERATION THEREFOR EXCEEDS $10,000,000,
ENERGYSOLUTIONS SHALL PROVIDE THE ADMINISTRATIVE AGENT AND THE LENDERS WITH
PROJECTIONS ASSUMING THE CONSUMMATION OF THE PERMITTED ASSET SALE AND
DEMONSTRATING PRO FORMA COMPLIANCE WITH SECTION 7.7 HEREOF FOR THE REMAINING
TERM OF THIS AGREEMENT.


 


(B)                                 LIQUIDATION, MERGER OR CONSOLIDATION. 
ENERGYSOLUTIONS AND PARENT EACH SHALL NOT, AND SHALL CAUSE EACH OF THEIR
RESPECTIVE SUBSIDIARIES (OTHER THAN A SPECIAL PURPOSE SUBSIDIARY) NOT TO, AT ANY
TIME LIQUIDATE OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION) OR
OTHERWISE WIND UP, OR ENTER INTO ANY MERGER OR CONSOLIDATION; PROVIDED THAT IF
NO DEFAULT THEN EXISTS OR WOULD BE CAUSED THEREBY, THE FOLLOWING SUCH
TRANSACTIONS ARE PERMITTED: (I) A MERGER OR CONSOLIDATION AMONG ENERGYSOLUTIONS
AND ONE OR MORE OF ITS SUBSIDIARIES THAT IS A WHOLLY-OWNED SUBSIDIARY GUARANTOR,
PROVIDED ENERGYSOLUTIONS IS THE SURVIVING PERSON; (II) A MERGER OR CONSOLIDATION
AMONG DURATEK AND ONE OR MORE OF ITS SUBSIDIARIES THAT IS A WHOLLY-OWNED
SUBSIDIARY GUARANTOR, PROVIDED DURATEK IS THE SURVIVING PERSON; (III) A MERGER
OR CONSOLIDATION BETWEEN OR AMONG TWO OR MORE SUBSIDIARIES; PROVIDED THAT IF ANY
OF THE ENTITIES IS A SUBSIDIARY GUARANTOR, THE SURVIVING ENTITY SHALL BE A
SUBSIDIARY GUARANTOR; (IV) AN ACQUISITION PERMITTED HEREUNDER EFFECTED BY A
MERGER OR CONSOLIDATION IN WHICH ENERGYSOLUTIONS OR A SUBSIDIARY IS THE
SURVIVING PERSON; (V) A LIQUIDATION OR DISSOLUTION OF ONE OR MORE SUBSIDIARIES
INTO ITS OR THEIR PARENT ENTITY (PROVIDED ENERGYSOLUTIONS OR ONE OF ITS
RESPECTIVE SUBSIDIARIES IS SUCH PARENT ENTITY); AND (VI) ANY TRANSACTION OR
SERIES OF RELATED TRANSACTIONS WHEREBY ENERGYSOLUTIONS BECOMES A CORPORATION
ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE OR THE STATE OF UTAH, SO LONG
AS, FOLLOWING SUCH TRANSACTION OR TRANSACTIONS, NO PERSON OTHER THAN PARENT HAS
AN ECONOMIC OR VOTING INTEREST IN ENERGYSOLUTIONS; PROVIDED THAT, AT LEAST TEN
(10) DAYS PRIOR TO EXECUTING ANY TRANSACTION OR TRANSACTIONS PERMITTED BY CLAUSE
(V) OF THIS SECTION 7.4(B), ENERGYSOLUTIONS SHALL PROVIDE WRITTEN NOTICE TO THE
COLLATERAL AGENT AND SHALL EXECUTE ANY AMENDMENT TO THE LOAN DOCUMENTS
REASONABLY REQUESTED BY THE COLLATERAL AGENT TO MAINTAIN A VALID AND PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL IN FAVOR OF THE COLLATERAL
AGENT, FOR ITSELF AND FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, SECURING,
IN ACCORDANCE WITH THE TERMS OF THE SECURITY DOCUMENTS, THE OUTSTANDING SECURED
OBLIGATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY LOAN DOCUMENT
(OTHER THAN THIS AGREEMENT), ANY REORGANIZATION PERMITTED PURSUANT TO CLAUSE
(VI) OF THIS SECTION 7.4(B) SHALL BE DEEMED NOT TO BE A BREACH OF ANY
REPRESENTATION OR WARRANTY IN ANY LOAN DOCUMENT (OTHER THAN THIS AGREEMENT), SO
LONG AS ENERGYSOLUTIONS COMPLIES WITH THE NOTIFICATION AND DOCUMENTATION
REQUIREMENTS IN SUCH CLAUSE (V).  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED ABOVE, PARENT MUST AT ALL TIMES DIRECTLY OR INDIRECTLY OWN 100% OF THE
EQUITY INTERESTS OF EACH OF ENERGYSOLUTIONS AND DURATEK.


 


63

--------------------------------------------------------------------------------



 


SECTION 7.5                                      LIMITATION ON GUARANTEES.


 

Except as permitted under Section 7.1, EnergySolutions and Parent shall not, and
shall cause each of their respective Subsidiaries not to, at any time Guaranty,
assume or be obligated with respect to, or permit to be outstanding any Guaranty
of, any obligation of any other Person other than (a) a Guaranty by endorsement
of negotiable instruments for collection in the ordinary course of business,
(b) obligations under agreements of EnergySolutions or any of its respective
Subsidiaries entered into in connection with providing or the acquisition of
services, supplies and equipment in the ordinary course of the Permitted
Business of EnergySolutions or any of its respective Subsidiaries, (c) on or
after the Agreement Date, any Guaranty contemplated by Sections 7.1(s) and
(u) hereto, any Guaranty contemplated by the Asset Sale Agreement and any
Guaranty undertaken pursuant to the Zion Credit Support Obligation,
(d) unsecured obligations of EnergySolutions or Parent pursuant to any SPS
Project Documentation, including any guarantee bond; provided that the aggregate
amount of such obligations shall not exceed $50,000,000 per Special Purpose
Subsidiary; provided further that the aggregate amount of all such obligations
shall not exceed $150,000,000 and (e) as may be contained in any Loan Document
including, without limitation, the Guaranty and the Subsidiary Guaranty and
Guarantees by Loan Parties of Indebtedness incurred pursuant to
Section 7.1(w) and refinancings (including successive refinancings) thereof
pursuant to Section 7.1(n).

 


SECTION 7.6                                      INVESTMENTS AND ACQUISITIONS.


 

EnergySolutions and Parent shall not, and shall cause each Subsidiary not to,
make any Investment in any Person, or make any Acquisition, or any acquisition
of any interest in real property, except that EnergySolutions may enter into the
Secured Hedge Agreements, and that, so long as no Default exists before and
after giving effect thereto:

 

(a)                                  Cash Equivalents.  EnergySolutions and each
Subsidiary may, directly or through a brokerage account, purchase (i) marketable
direct obligations of the United States of America, its agencies and
instrumentalities maturing within one year from the date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (iii) dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of any Lender or any commercial bank having, or
which is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
S&P or “A2” or the equivalent thereof from Moody’s with maturities of not more
than one year from the date of acquisition by such Person, (iv) repurchase
obligations with a term of not more than seven days for underlying securities of
the type described in clauses (i) and (ii) above entered into with any bank
meeting the qualifications specified in clause (iii) above, (v) commercial paper
issued by any Person incorporated in the United States rated at least “A-1” or
the equivalent thereof by S&P or at least “P-1” or the equivalent thereof by
Moody’s and in each case maturing not more than one year after the date of
acquisition by such Person, and (vi) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above (collectively, “Cash Equivalents”).

 

(b)                                 Acquisitions.  Subject to compliance with
Section 7.6(d), EnergySolutions and its respective Subsidiaries may make
Permitted Acquisitions and Real Property Acquisitions.

 

64

--------------------------------------------------------------------------------


 

(c)                                  Investments.  Subject to compliance with
Section 7.6(d), EnergySolutions and its respective Subsidiaries may make the
following Investments (collectively, “Permitted Investments”):

 

(i)                                     EnergySolutions and its respective
Subsidiaries may acquire and hold accounts receivable owing to any of them, if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms of EnergySolutions or
such Subsidiary;

 

(ii)                                  EnergySolutions and its consolidated
Subsidiaries and each Consolidated Subsidiary of Parent may acquire and own
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of their suppliers and customers or in good faith
settlement of delinquent obligations of, and other disputes with, their
customers and suppliers arising in the ordinary course of business;

 

(iii)                               EnergySolutions and its consolidated
Subsidiaries and each Consolidated Subsidiary of Parent may make Investments
consisting of loans and advances to officers and employees for moving,
relocation and travel expenses and other similar expenditures, in each case in
the ordinary course of business and in an aggregate amount not to exceed
$1,000,000 at any time outstanding (determined without regard to any write-downs
or write-offs of such loans and advances);

 

(iv)                              EnergySolutions and its consolidated
Subsidiaries and each Consolidated Subsidiary of Parent may enter into Secured
Hedge Agreements;

 

(v)                                 the Loan Parties may make intercompany loans
and advances between and among one another (collectively, the “Intercompany
Loans”), provided that (A) each Intercompany Loan made shall be evidenced by an
intercompany promissory note, which note shall be pledged to the Collateral
Agent pursuant to, and to the extent required by, the Pledge Agreement, and
(B) each obligor and obligee in respect of each such Intercompany Loan shall
have executed and delivered to the Collateral Agent a counterpart of a
Subordination Agreement;

 

(vi)                              EnergySolutions and its respective
Subsidiaries may make Investments in their respective Subsidiaries that are
Subsidiary Guarantors;

 

(vii)                           a Subsidiary that is not a Subsidiary Guarantor
may make Investments in another Subsidiary that is not a Subsidiary Guarantor;

 

(viii)                        EnergySolutions and its respective Subsidiaries
may acquire and hold promissory notes and other non-cash consideration issued by
the purchaser of assets in connection with a sale of such assets to the extent
permitted by the definition of “Permitted Asset Sale”;

 

(ix)                                Investments outstanding on the Original
Agreement Date and set forth on Schedule 17;

 

(x)                                   other Investments in any Subsidiary that
is not a Subsidiary Guarantor and joint ventures not to exceed $60,000,000 at
any time outstanding; provided that any Investment in the form of a loan or
advance shall be evidenced by a note and, in the case

 

65

--------------------------------------------------------------------------------


 

of a loan or advance by a Loan Party, pledged by such Loan Party as Collateral
pursuant to the Security Documents;

 

(xi)                                Investments in ZionSolutions
(A) contemplated by Sections 7.1(s) and (u) hereto and (B) pursuant to the Zion
Agreements in an aggregate amount not greater than the aggregate amount of
Investments to be made pursuant to the Zion Agreements in the forms most
recently delivered to the Administrative Agent prior to the date hereof
(without, for the avoidance of doubt, giving effect to any amendments or
modifications thereof pursuant to clause (o) of the definition of Zion
Agreements); and

 

(xii)                             Investments in Special Purpose Subsidiaries
other than ZionSolutions not to exceed $10,000,000 per Special Purpose
Subsidiary.

 

(d)                                 Conditions to Permitted Acquisitions, Real
Property Acquisitions and Permitted Investments.  No Permitted Acquisition, Real
Property Acquisition or Permitted Investment permitted under Section 7.6(b) or
(c) hereof may be consummated unless:

 

(i)                                     (A) EnergySolutions or Parent shall be
in pro forma compliance with the financial covenants set forth in Section 7.7
before and after giving effect to such Permitted Acquisition, Real Property
Acquisition or Permitted Investment, as the case may be, (B) no Default shall
have occurred and be continuing (or would occur after giving effect thereto) and
(C) such Permitted Acquisition, Real Property Acquisition or Permitted
Investment shall not be reasonably expected to have a Material Adverse Change;

 

(ii)                                       With respect to any Permitted
Acquisition, Real Property Acquisition or Permitted Investment of more than
$20,000,000, EnergySolutions shall provide the Administrative Agent and the
Lenders with notice thereof, not less than ten (10) days prior to the proposed
closing thereof, and with copies of all material information pertaining to such
Permitted Acquisition, Real Property Acquisition or Permitted Investment, as the
case may be, and a certificate signed by the chief financial officer of
EnergySolutions, certifying pro forma compliance with the covenants listed in
clause (i) of this Section 7.6(d), together with any calculations necessary to
demonstrate such compliance; and

 

(iii)                                    Sections 5.10, 5.13 and 6.4(c) of this
Agreement have been complied with.

 


SECTION 7.7                                      FINANCIAL COVENANTS.


 

Parent and its Subsidiaries shall not:

 

(a)                                  Leverage Ratio.  Permit the Leverage Ratio
to exceed the ratios for the respective periods ended on the dates set forth
below:

 

Four Fiscal Quarters Ended

 

Maximum Ratio

 

March 31, 2007 – September 30, 2007

 

5.25

 

December 31, 2007

 

5.00

 

March 31, 2008 – September 30, 2008

 

4.75

 

December 31, 2008

 

4.50

 

March 31, 2009 – June 30, 2009

 

4.25

 

 

66

--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ended

 

Maximum Ratio

 

September 30, 2009 – December 31, 2010

 

4.00

 

March 31, 2011 – thereafter

 

3.50

 

 

(b)                                 First Lien Leverage Ratio.  Permit the First
Lien Leverage Ratio to exceed the ratios for the respective periods ended on the
dates set forth below:

 

Four Fiscal Quarters Ended

 

Maximum Ratio

 

March 31, 2007 – September 30, 2007

 

4.75

 

December 31, 2007

 

4.50

 

March 31, 2008 – September 30, 2008

 

4.25

 

December 31, 2008

 

4.00

 

March 31, 2009 – December 31, 2009

 

3.75

 

March 31, 2010 – December 31, 2010

 

3.50

 

March 31, 2011

 

3.25

 

June 30, 2011 – thereafter

 

3.00

 

 

(c)                                  Interest Coverage Ratio.  Permit the
Interest Coverage Ratio to be less than the ratios for the respective periods
ended on the dates set forth below:

 

Four Fiscal Quarters Ended

 

Minimum Ratio

 

March 31, 2007 – December 31, 2007

 

2.00

 

March 31, 2008

 

2.25

 

June 30, 2008 – March 31, 2009

 

2.50

 

June 30, 2009 – December 31, 2009

 

2.75

 

March 31, 2010 – thereafter

 

3.00

 

 

Notwithstanding the foregoing, at all times after the EnergySolutions Payoff,
for the purpose of calculating the Leverage Ratio pursuant to Section 7.7(a),
the First Lien Leverage Ratio pursuant to Section 7.7(b) and the Interest
Coverage Ratio pursuant to this Section 7.7(c), Operating Cash Flow shall
exclude (x) the net income of EnergySolutions and its Subsidiaries on a
consolidated basis determined in accordance with GAAP and (y) any items that
would be added to the net income of EnergySolutions and its Subsidiaries (other
than Duratek and its Subsidiaries) in the calculation of the operating cash flow
of Duratek and its Subsidiaries (calculated in the same manner, and with the
same adjustments, as “Operating Cash Flow” of Parent and its Subsidiaries);
provided that (A) “Duratek and its Subsidiaries” shall not include
EnergySolutions and its Subsidiaries if EnergySolutions is a Subsidiary of
Duratek and (B) if Duratek is a Subsidiary of EnergySolutions, “Energy Solutions
and its Subsidiaries” shall not include Duratek and its Subsidiaries for
purposes of the above calculation.

 

(d)                                 Maximum Capital Expenditures.  Permit the
aggregate Capital Expenditures of EnergySolutions and its respective
Subsidiaries on a consolidated basis to be greater than the amounts for the
respective fiscal years set forth below:

 

67

--------------------------------------------------------------------------------


 

Fiscal Year

 

Maximum Capital Expenditures

 

2006

 

$40.0 million

 

2007 – 2009

 

$30.0 million

 

2010 – thereafter

 

$40.0 million

 

 

However, to the extent the aggregate Capital Expenditures of EnergySolutions and
its respective Subsidiaries on a consolidated basis in any one fiscal year
(ending on or after December 31, 2005) are less than the maximum amount
permitted pursuant to this Section 7.7(d), then EnergySolutions and its
Subsidiaries on a consolidated basis may expend an additional amount on Capital
Expenditures in a subsequent fiscal year equal to the dollar amount of the
lesser of the shortfall from such fiscal year and 50% of the amount permitted
for Capital Expenditures in the prior fiscal year; however, in no circumstance
may any shortfall be carried forward from more than one fiscal year at any time.

 


SECTION 7.8                                      AFFILIATE TRANSACTIONS AND
RESTRICTED PAYMENTS.


 


(A)                                  EXCEPT AS SPECIFICALLY PROVIDED HEREIN
(INCLUDING, WITHOUT LIMITATION, SECTION 7.7 AND SECTION 7.8(B) HEREOF),
ENERGYSOLUTIONS AND PARENT EACH SHALL NOT, AND SHALL CAUSE EACH OF THEIR
RESPECTIVE SUBSIDIARIES NOT TO, AT ANY TIME ENTER INTO ANY TRANSACTION OR SERIES
OF RELATED TRANSACTIONS WITH ANY AFFILIATE OF ENERGYSOLUTIONS OR ANY OF ITS
RESPECTIVE SUBSIDIARIES, OTHER THAN (I)(A) IN THE ORDINARY COURSE OF BUSINESS OR
(B) IN AN AMOUNT LESS THAN $250,000 PER YEAR IN THE AGGREGATE FOR ALL SUCH
TRANSACTIONS AND (II) IN EACH CASE, ON TERMS THAT ARE NO LESS FAVORABLE TO
ENERGYSOLUTIONS OR SUCH SUBSIDIARY, AS THE CASE MAY BE, THAN THOSE THAT WOULD
REASONABLY BE OBTAINED BY ENERGYSOLUTIONS OR SUCH SUBSIDIARY AT THAT TIME IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE,
EXCEPT (A) AS DESCRIBED ON SCHEDULE 10 ATTACHED HERETO (AS SUCH SCHEDULE WAS
DELIVERED ON THE ORIGINAL AGREEMENT DATE), (B) REASONABLE AND CUSTOMARY FEES
PAID TO NON-OFFICER MEMBERS OF THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING
BODY) OF ENERGYSOLUTIONS AND ITS RESPECTIVE SUBSIDIARIES AND (C) AFTER THE
CONSUMMATION OF THE INITIAL PUBLIC OFFERING OF THE SHARES OF COMMON STOCK OF
PARENT, TO THE HOLDERS OF EQUITY INTERESTS OF ENERGYSOLUTIONS AND PARENT,
(I) ANNUALIZED PRORATED DIVIDENDS OF UP TO $10,000,000 FOR THE FISCAL YEAR
ENDING DECEMBER 31, 2007, (II) DIVIDENDS OF UP TO $10,000,000 FOR THE FISCAL
YEAR ENDING DECEMBER 31, 2008, AND (III) DIVIDENDS UP TO THE GREATER OF
(A) $10,000,000 AND (B) 15% OF ADJUSTED NET INCOME, FOR EACH CONSECUTIVE FOUR
FISCAL QUARTER PERIOD THEREAFTER, PROVIDED THAT FOR THE 2009 FISCAL YEAR AND
EACH FISCAL YEAR THEREAFTER, THE AMOUNT OF DIVIDENDS PAID IN ANY CONSECUTIVE
FOUR FISCAL QUARTER PERIOD SHALL NOT EXCEED  THE LESSER OF (X) THE AMOUNT
REFERRED TO IN CLAUSE (III) ABOVE OR (Y) 15% OF THE AVAILABLE ADJUSTED NET
INCOME AS OF THE END OF SUCH PERIOD.


 


(B)                                 THE LOAN PARTIES WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, DECLARE OR MAKE, OR AGREE TO
PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, OTHER THAN PERMITTED RESTRICTED
PAYMENTS.


 


SECTION 7.9                                      REAL ESTATE.


 

None of Parent, EnergySolutions or any of their respective Subsidiaries shall
purchase any single parcel of real estate other than any purchase that
constitutes a Real Property Acquisition.

 


SECTION 7.10                                ERISA LIABILITIES.


 

Parent shall not, and shall cause each of its Subsidiaries not to, permit the
assets of any of its respective Plans to be less than the accumulated benefit
obligations of all such Plans (based on the

 

68

--------------------------------------------------------------------------------


 

assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) by an amount that could reasonably be expected to have a Material
Adverse Change if the Plans were terminated.

 


SECTION 7.11                                LIMITATION ON PREFERRED STOCK.


 

EnergySolutions and Parent each shall not permit any of their respective
Subsidiaries (other than a Special Purpose Subsidiary) to create or issue any
preferred capital stock, limited partnership interest, general partnership
interest, or other securities or other equity or ownership interest except for
(a) preferred capital stock, limited partnership interests, general partnership
interests, and other securities and other equity and ownership interests
outstanding on the Agreement Date or (b) preferred capital stock, limited
partnership interests, general partnership interests, or other securities or
other equity or ownership interests issued to and held by EnergySolutions,
Parent or any other Subsidiary.

 


SECTION 7.12                                NEGATIVE PLEDGE.


 


(A)                                  ENERGYSOLUTIONS AND PARENT EACH SHALL NOT,
AND SHALL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN A SPECIAL
PURPOSE SUBSIDIARY) NOT TO, ENTER INTO AFTER THE AGREEMENT DATE OR PERMIT TO
EXIST AFTER THE AGREEMENT DATE ANY NEW AGREEMENT (OTHER THAN THIS AGREEMENT, ANY
DURATEK LOAN DOCUMENT OR ANY OTHER LOAN DOCUMENT) THAT LIMITS OR CONDITIONS THE
ABILITY OF ENERGYSOLUTIONS, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO
CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS ON PROPERTY OF SUCH PERSON EXCEPT
THAT THIS SECTION 7.12 SHALL NOT PROHIBIT (A) ANY NEGATIVE PLEDGE INCURRED OR
PROVIDED IN CONNECTION WITH ANY LIEN REFERRED TO IN CLAUSE (E) OF THE DEFINITION
OF “PERMITTED LIEN” IN ARTICLE 1 SOLELY TO THE EXTENT ANY SUCH NEGATIVE PLEDGE
RELATES TO THE PROPERTY SECURED BY OR THE SUBJECT OF SUCH LIEN, (B) ANY
RESTRICTIONS ON ANY SUBSIDIARY OF ENERGYSOLUTIONS UNDER ANY AGREEMENT IN EFFECT
AT THE TIME SUCH SUBSIDIARY BECOMES A SUBSIDIARY OF ENERGYSOLUTIONS OR PARENT,
SO LONG AS SUCH AGREEMENT WAS NOT ENTERED INTO IN CONTEMPLATION OF SUCH PERSON
BECOMING A SUBSIDIARY, (C) ANY AGREEMENTS GOVERNING ANY PURCHASE MONEY LIENS OR
CAPITALIZED LEASE OBLIGATIONS OTHERWISE PERMITTED HEREBY (IN WHICH CASE, ANY
PROHIBITION OR LIMITATION SHALL ONLY BE EFFECTIVE AGAINST THE ASSETS FINANCED
THEREBY), (D) ADDITIONAL PERMITTED DEBT, (E) CUSTOMARY RESTRICTIONS ON
ASSIGNMENT OF CONTRACTS (OTHER THAN ASSIGNMENTS IN FAVOR OF THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED PARTIES) CONTAINED WITHIN SUCH AGREEMENTS,
(F) CUSTOMARY RESTRICTIONS WITH RESPECT TO AN ASSET IMPOSED PURSUANT TO AN
AGREEMENT FOR THE DISPOSITION OF SUCH ASSET (SO LONG AS SUCH DISPOSITION IS
PERMITTED BY SECTION 7.6 HEREOF AND WHICH AGREEMENT IS NOT PROSCRIBED BY A
PROVISION HEREOF OTHER THAN THOSE CONTAINED IN THIS SECTION 7.12), (G) CUSTOMARY
RESTRICTIONS IN JOINT VENTURE AGREEMENTS OF JOINT VENTURES THAT ARE NOT
SUBSIDIARIES AND (H) THIS AGREEMENT AND THE ENERGYSOLUTIONS CREDIT AGREEMENT.


 


(B)                                 TO THE EXTENT ANY SPECIAL PURPOSE SUBSIDIARY
IS RESTRICTED OR PROHIBITED BY THE UNITED STATES NUCLEAR REGULATORY COMMISSION
OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL ENTITY, OR BY A COUNTERPARTY TO SUCH
SPECIAL PURPOSE SUBSIDIARY’S SPS PROJECT DOCUMENTATION, FROM GRANTING LIENS ON
SUCH SPECIAL PURPOSE SUBSIDIARY’S ASSETS FOR THE BENEFIT OF THE LENDERS, THEN
SUCH SPECIAL PURPOSE SUBSIDIARY SHALL NOT, AND SHALL CAUSE EACH OF ITS
RESPECTIVE SUBSIDIARIES NOT TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS,
OTHER THAN PERMITTED LIENS, ON THE PROPERTY OF SUCH SPECIAL PURPOSE SUBSIDIARY
FOR THE BENEFIT OF ANY PERSON THAT IS NOT A COUNTERPARTY TO SUCH SPECIAL PURPOSE
SUBSIDIARY’S SPS PROJECT DOCUMENTATION.


 


SECTION 7.13                                PAYMENT RESTRICTIONS AFFECTING
SUBSIDIARIES.


 

EnergySolutions or Parent shall not, directly or indirectly, enter into after
the Agreement Date or suffer to exist after the Agreement Date, or permit any
Subsidiary (other than a Special Purpose Subsidiary) to enter into after the
Agreement Date or suffer to exist after the Agreement Date, any new agreement or
arrangement limiting the ability of any of such Subsidiaries to declare or pay
dividends or other distributions in respect of its equity interests or repay or
prepay any Indebtedness owed to, make loans or

 

69

--------------------------------------------------------------------------------


 

advances to, or otherwise transfer assets to or invest in, EnergySolutions or
any Subsidiary (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (a) the
Loan Documents, (b) any agreement in effect at the time a Subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary, (c) restrictions on the transfer of any asset
subject to a Lien permitted by Section 7.2, (d) Additional Permitted Debt,
(e) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of EnergySolutions or any of its respective
Subsidiaries (other than in favor of the Collateral Agent for the benefit of the
Secured Parties), (f) customary provisions restricting assignment (other than in
favor of the Collateral Agent for the benefit of the Secured Parties) of any
licensing agreement (in which EnergySolutions or any of its respective
Subsidiaries is the licensee) or other contract entered into by EnergySolutions
or any of its respective Subsidiaries in the ordinary course of business, and
(g) restrictions on the transfer (other than in favor of the Collateral Agent
for the benefit of the Secured Parties) of any asset subject to a Lien permitted
by Section 7.2.

 


SECTION 7.14                                SPECULATIVE TRANSACTIONS.


 

EnergySolutions and Parent shall not, and shall cause each of their respective
Subsidiaries (other than a Special Purpose Subsidiary) not to, enter into any
derivatives transaction other than a Hedge Agreement or a currency swap
transaction involving the exchange of Dollars to U.K. pounds, entered into
pursuant to the U.K. Acquisition, on terms reasonably acceptable to the
Administrative Agent.

 


SECTION 7.15                                NAME, JURISDICTION OF ORGANIZATION
AND BUSINESS.


 

Other that as permitted pursuant to Section 7.4, no Loan Party shall change its
name or its jurisdiction of incorporation without (i) 10 Business Days’ notice
to the Administrative Agent and (ii) taking all actions reasonably satisfactory
to the Collateral Agent that are necessary to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable, nor shall EnergySolutions or
any of its respective Subsidiaries enter into or conduct any business other than
a Permitted Business.

 


SECTION 7.16                                [RESERVED].


 

Section 7.17                                Permitted Activities of Parent.

 

Parent shall not (a) incur, directly or indirectly, any Indebtedness (other than
Indebtedness permitted by Section 7.1); (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired by it other than the
Liens created under the Security Documents or permitted pursuant to Section 7.2;
(c) engage in any business or activity or own any assets other than (i) the
equity interests of EnergySolutions and Duratek or a holding company that is a
Loan Party and that owns, directly or indirectly, the Equity Interests of
EnergySolutions and Duratek, (ii) performing its obligations and activities
incidental thereto under the Loan Documents and (iii) making Restricted Payments
and Investments to the extent permitted by this Agreement; (d) consolidate with
or merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person; (e) sell or otherwise dispose of any Equity Interests of
EnergySolutions or Duratek; (f) create or acquire any Subsidiary or make or own
any Investment in any Person other than EnergySolutions or Duratek; (g) fail to
hold itself out to the public as a legal entity separate and distinct from all
other Persons; and (h) become an obligor in respect of Indebtedness incurred
pursuant to Section 7.1(w) and replacements, renewals, extensions, refinancings
or refundings thereof pursuant to Section 7.1(n).

 

70

--------------------------------------------------------------------------------



 


ARTICLE 8.


 


DEFAULT


 


SECTION 8.1                                      EVENTS OF DEFAULT.


 

Each of the following events shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment or order of any court
or any order, rule or regulation of any governmental or non-governmental body:

 

(a)                                  Any representation or warranty made under
this Agreement or any other Loan Document shall prove to be incorrect or
misleading in any material respect when made, or when deemed to be made pursuant
to Section 4.2 hereof;

 

(b)                                 Duratek (i) shall default in the payment of
any principal amount of the Loans, or (ii) shall default in the payment of any
interest, fees or other amounts payable to the Lenders, the Administrative Agent
or any of them, when due, and such Default, in the case of this clause (ii),
shall not be cured by payment in full within three (3) Business Days;

 

(c)                                  EnergySolutions, Duratek, Parent or any of
their respective Subsidiaries shall default in the performance or observance of
any agreement or covenant contained in Article 7 hereof;

 

(d)                                 EnergySolutions, Duratek, Parent or any of
their respective Subsidiaries shall default in the performance or observance of
any other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 8.1, and such default shall not be cured
within a period of thirty (30) days after the earlier of the date that (i) any
officer or manager of Duratek or EnergySolutions becomes aware of such default
or (ii) notice of such default to Duratek or EnergySolutions from the
Administrative Agent or any Lender becomes effective in accordance with
Section 11.1 hereof;

 

(e)                                  There shall occur any default in the
performance or observance of any agreement or covenant or breach of any
representation or warranty contained in any of the Loan Documents (other than
this Agreement or as otherwise provided in this Section 8.1) by Duratek or
EnergySolutions, any of their respective Subsidiaries or any other obligor
thereunder, which shall not be cured within a period of thirty (30) days after
the earlier of the date that (i) any officer or manager of Duratek or
EnergySolutions becomes aware of such default or (ii) notice of such default to
Duratek or EnergySolutions from the Administrative Agent or any Lender becomes
effective in accordance with Section 11.1 hereof;

 

(f)                                    There shall be entered and remain
unstayed a decree or order for relief in respect of Parent, Duratek,
EnergySolutions or any of their respective Subsidiaries under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of Parent, Duratek, EnergySolutions or any of their respective
Subsidiaries, or of any substantial part of their respective properties, or
ordering the winding-up or liquidation of the affairs of Parent, EnergySolutions
or any of their respective Subsidiaries; or an involuntary petition shall be
filed or case commenced against Parent, EnergySolutions or any of their
respective Subsidiaries and a temporary stay entered, and (i) such petition

 

71

--------------------------------------------------------------------------------


 

and stay shall not be diligently contested, or (ii) such petition and stay shall
continue undismissed for a period of forty-five (45) consecutive days;

 

(g)                                 Parent, Duratek, EnergySolutions or any of
their respective Subsidiaries shall file a petition, answer or consent seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal or state bankruptcy law or other
similar law, or Parent, Duratek, EnergySolutions or any of their respective
Subsidiaries shall consent to the institution of proceedings thereunder or to
the filing of any such petition or shall seek or consent to the appointment or
taking of possession of a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of Parent, Duratek, EnergySolutions or
any of their respective Subsidiaries, or of any substantial part of their
respective properties, or Parent, Duratek, EnergySolutions or any their
respective Subsidiaries shall fail generally to pay its debts as they become
due, or Parent, Duratek, EnergySolutions or any of their respective Subsidiaries
shall take any action in furtherance of any such action;

 

(h)                                 A judgment shall be entered by any court
against Parent, Duratek, EnergySolutions or any of their respective Subsidiaries
for the payment of money which, singly or in the aggregate with other such
judgments (to the extent the amount of such judgment exceeds the amount of
insurance coverage therefor, net of any deductible or co-payment, and as to
which the related carrier has been notified of such judgment and has responded
in writing and not denied insurance coverage therefor, including without
limitation the amount of such coverage), exceeds $10,000,000 or a warrant of
attachment or execution or similar process shall be issued or levied against
property of Parent, Duratek, EnergySolutions or any of their respective
Subsidiaries which, together with all other such property of Parent and
EnergySolutions or any of their respective Subsidiaries subject to other such
process, exceeds in value $10,000,000 in the aggregate, and within sixty (60)
days after the entry, issue or levy thereof, such judgment, warrant or process
shall not have been paid or discharged or stayed pending appeal, or after the
expiration of any such stay, such judgment, warrant or process shall not have
been paid, discharged or reduced to an amount less than $5,000,000;

 

(i)                                     (A) There shall be at any time any
“accumulated funding deficiency,” as defined in Section 302 of ERISA or in
Section 412 of the Code, with respect to any Plan or any ERISA Affiliate Plan;
(B) a trustee shall be appointed by a United States District Court to administer
any such Plan or ERISA Affiliate Plan; (C) the filing pursuant to
Section 412(d) of the Code or Section 303 of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan or ERISA
Affiliate Plan; (D) the PBGC or a plan administrator shall institute proceedings
to terminate any Plan or ERISA Affiliate Plan; or EnergySolutions, Parent or any
of their respective Subsidiaries shall incur any liability under Title IV of
ERISA in connection with the termination of any Plan or an ERISA Affiliate Plan
(other than liabilities for benefit obligations that are sufficiently funded at
the time of termination in accordance with applicable provisions of Title IV of
ERISA); (E) any Plan, or trust created under any such Plan, shall engage in a
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) which would subject EnergySolutions or any of its
respective Subsidiaries to a tax or penalty in any amount on “prohibited
transactions” imposed by Section 502 of ERISA or Section 4975 of the Code or an
obligation to indemnify any other person for such tax or penalty; or (F) the
incurrence by EnergySolutions, Parent or any of their respective Subsidiaries of
any liability with respect to a withdrawal or partial withdrawal from any
Multiemployer Plan or the receipt by EnergySolutions or any Subsidiary of any
notice, or the receipt by any Multiemployer Plan from EnergySolutions or any
Subsidiary of any notice, concerning the imposition on EnergySolutions or any
Subsidiary of withdrawal liability as defined under Title IV of ERISA or a
determination

 

72

--------------------------------------------------------------------------------


 

that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization with the meaning of Title IV of ERISA, and, in each case, such
event or condition, together with other such events or conditions, if any, would
reasonably be expected to subject EnergySolutions and its respective
Subsidiaries to any tax, liability or penalty in excess of $5,000,000;

 

(j)                                     There shall occur (i) any default under
any Indebtedness (other than the Loans) of Parent, EnergySolutions, Duratek or
any of their respective Subsidiaries in an aggregate principal amount exceeding
$5,000,000 at maturity and which default shall continue unremedied for any
applicable period of time sufficient to allow the holder of such Indebtedness to
accelerate the maturity of such Indebtedness; (ii) any default under any Hedge
Agreement having a notional principal amount of $5,000,000 or more; or
(iii) unless otherwise permitted herein, any defeasance or any other action the
result of which is to defease or repay any other subordinated Indebtedness of
EnergySolutions without payment in full of the Obligations;

 

(k)                                  One or more of the Necessary Authorizations
shall be terminated or revoked such that EnergySolutions and its respective
Subsidiaries are no longer able to operate their businesses or any portion
thereof or any of such Necessary Authorizations shall fail to be renewed at the
stated expiration thereof such that EnergySolutions and its respective
Subsidiaries are no longer able to operate their businesses or any portion
thereof and retain the revenue received therefrom, except in the event that the
termination or revocation could not reasonably be expected to have a Material
Adverse Change;

 

(l)                                     Any Security Document or any Note or any
other Loan Document or any material provision thereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by EnergySolutions and Parent or any of their
respective Subsidiaries or by any governmental authority having jurisdiction
over any of them seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or
EnergySolutions, Duratek, Parent or any of their respective Subsidiaries shall
deny that it has any liability or obligation for the payment of principal or
interest or other obligations purported to be created under any Loan Document;

 

(m)                               Any Security Document shall for any reason
fail or cease to create a valid and first priority Lien on or Security Interest
in any material portion of the Collateral purported to be covered thereby,
subject to any Permitted Lien, or any such Lien or Security Interest shall cease
to be perfected, except if such failure results from the Collateral Agent’s
failure to file any UCC-l financing statement or UCC-3 continuation statement in
the appropriate jurisdiction or to maintain possession or control of such
portion of the Collateral as a result of a sale or assignment of such Collateral
by the Collateral Agent; or

 

(n)                                 There shall occur a Change of Control.

 


SECTION 8.2                                      REMEDIES.


 


(A)                                  IF AN EVENT OF DEFAULT SPECIFIED IN
SECTION 8.1 (OTHER THAN AN EVENT OF DEFAULT UNDER SECTION 8.1(F) OR
SECTION 8.1(G)) SHALL HAVE OCCURRED AND SHALL BE CONTINUING, THE ADMINISTRATIVE
AGENT, AT THE REQUEST OF THE MAJORITY LENDERS, MAY FORMALLY DECLARE THAT AN
EVENT OF DEFAULT HAS OCCURRED AND, AT THE REQUEST OF THE MAJORITY LENDERS, MAY
DECLARE THE PRINCIPAL OF AND INTEREST ON THE LOANS AND ANY NOTES AND ALL OTHER
AMOUNTS OWED TO THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT
AND ANY NOTES AND ANY OTHER OBLIGATIONS TO BE FORTHWITH DUE AND PAYABLE WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED, ANYTHING IN THIS AGREEMENT OR IN THE NOTES OR ANY


 


73

--------------------------------------------------------------------------------



 


OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING, AND THE COMMITMENTS SHALL
THEREUPON FORTHWITH TERMINATE AND ALL SUCH AMOUNTS SHALL BE IMMEDIATELY DUE AND
PAYABLE.


 


(B)                                 UPON THE OCCURRENCE AND CONTINUANCE OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 8.1(F) OR SECTION 8.1(G), ALL PRINCIPAL,
INTEREST AND OTHER AMOUNTS DUE HEREUNDER AND UNDER ANY NOTES, AND ALL OTHER
OBLIGATIONS, SHALL THEREUPON AND CONCURRENTLY THEREWITH BECOME DUE AND PAYABLE,
THE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING HEREUNDER SHALL BEAR INTEREST AT
THE DEFAULT RATE, ALL WITHOUT ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
LENDERS OR THE MAJORITY LENDERS OR ANY OF THEM AND WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED, ANYTHING
IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS TO THE CONTRARY
NOTWITHSTANDING.


 


(C)                                  UPON ACCELERATION OF THE OBLIGATIONS, AS
PROVIDED IN SECTION 8.2(A) OR (B), THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL HAVE ALL OF THE POST-DEFAULT RIGHTS GRANTED TO THEM, OR ANY OF THEM, UNDER
THE LOAN DOCUMENTS AND UNDER APPLICABLE LAW.


 


(D)                                 UPON ACCELERATION OF THE OBLIGATIONS, AS
PROVIDED IN SECTION 8.2(A) OR (B), THE ADMINISTRATIVE AGENT, UPON REQUEST OF THE
MAJORITY LENDERS, SHALL HAVE THE RIGHT TO THE APPOINTMENT OF A RECEIVER FOR THE
PROPERTIES AND ASSETS OF ENERGYSOLUTIONS AND ITS RESPECTIVE SUBSIDIARIES, BOTH
TO OPERATE AND TO SELL SUCH PROPERTIES AND ASSETS, AND ENERGYSOLUTIONS, FOR
ITSELF AND ON BEHALF OF ITS RESPECTIVE SUBSIDIARIES, HEREBY CONSENTS TO SUCH
RIGHT AND SUCH APPOINTMENT AND HEREBY WAIVES ANY OBJECTION ENERGYSOLUTIONS OR
ANY SUBSIDIARY MAY HAVE THERETO OR THE RIGHT TO HAVE A BOND OR OTHER SECURITY
POSTED BY THE COLLATERAL AGENT ON BEHALF OF THE SECURED PARTIES, IN CONNECTION
THEREWITH.


 


(E)                                  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREUNDER SHALL BE
CUMULATIVE AND NOT EXCLUSIVE.


 


SECTION 8.3                                      PAYMENTS SUBSEQUENT TO
DECLARATION OF EVENT OF DEFAULT.


 

Subsequent to the acceleration of the Loans under Section 8.2 hereof, payments
and prepayments under this Agreement made to any of the Administrative Agent,
the Collateral Agent or the Lenders or otherwise received by any of such Persons
(from realization on Collateral for the Obligations or otherwise) shall be paid
over to the Administrative Agent (if necessary) and distributed by the
Administrative Agent as follows:  first, to reimburse the reasonable costs and
expenses, if any, incurred in connection with the collection of such payment or
prepayment including, without limitation, any reasonable costs incurred by any
of them in connection with the sale or disposition of any Collateral for the
Secured Obligations; second, to make distributions in accordance with
Section 2.10(c); and third, upon satisfaction in full of all Secured
Obligations, to Duratek or as otherwise required by law.

 


SECTION 8.4                                      [RESERVED].


 


SECTION 8.5                                      CERTAIN CURE RIGHTS.


 


(A)                                  FINANCIAL CONDITION COVENANTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 8.1, IN THE EVENT
THAT PARENT FAILS TO COMPLY WITH THE REQUIREMENTS OF ANY COVENANTS SET FORTH IN
SECTION 7.7(A) OR (B) (EACH, A “FINANCIAL CONDITION COVENANT”), UNTIL THE
EXPIRATION OF THE 20TH DAY SUBSEQUENT TO THE DATE THE CERTIFICATE CALCULATING
SUCH FINANCIAL CONDITION COVENANT IS REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 6.3, PARENT SHALL HAVE THE RIGHT TO ISSUE EQUITY INTERESTS TO THE EQUITY
SPONSORS FOR CASH, AND, IN EACH CASE, TO CONTRIBUTE ANY SUCH CASH TO THE CAPITAL
OF ENERGYSOLUTIONS (COLLECTIVELY, THE “CURE RIGHT”), AND UPON THE RECEIPT BY
ENERGYSOLUTIONS OF SUCH CASH (THE “CURE AMOUNT”) PURSUANT TO THE EXERCISE BY
PARENT OF SUCH CURE RIGHT SUCH FINANCIAL CONDITION COVENANT SHALL BE
RECALCULATED GIVING EFFECT TO THE FOLLOWING PRO FORMA ADJUSTMENTS:


 


74

--------------------------------------------------------------------------------

 


 

(I)                                     OPERATING CASH FLOW SHALL BE INCREASED,
SOLELY FOR THE PURPOSE OF MEASURING THE FINANCIAL CONDITION COVENANTS AND NOT
FOR ANY OTHER PURPOSE UNDER THIS AGREEMENT, BY AN AMOUNT EQUAL TO THE CURE
AMOUNT; AND

 

(II)                                  IF, AFTER GIVING EFFECT TO THE FOREGOING
RECALCULATIONS, PARENT SHALL THEN BE IN COMPLIANCE WITH THE REQUIREMENTS OF ALL
FINANCIAL CONDITION COVENANTS, PARENT SHALL BE DEEMED TO HAVE SATISFIED THE
REQUIREMENTS OF THE FINANCIAL CONDITION COVENANTS AS OF THE RELEVANT DATE OF
DETERMINATION WITH THE SAME EFFECT AS THOUGH THERE HAD BEEN NO FAILURE TO COMPLY
THEREWITH AT SUCH DATE, AND THE APPLICABLE BREACH OR DEFAULT OF THE FINANCIAL
CONDITION COVENANTS WHICH HAD OCCURRED SHALL BE DEEMED CURED FOR ALL PURPOSES OF
THIS AGREEMENT.

 


(B)                                 LIMITATIONS ON EXERCISE OF CURE RIGHT, ETC. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (A) IN NO EVENT SHALL PARENT BE
ENTITLED TO EXERCISE THE CURE RIGHT IN MORE THAN TWO CONSECUTIVE FISCAL QUARTERS
AND (B) EACH CURE AMOUNT SHALL NOT EXCEED THE AMOUNT REQUIRED TO CURE THE
APPLICABLE FAILURE TO COMPLY WITH A FINANCIAL CONDITION COVENANT.  TO THE EXTENT
A FISCAL QUARTER ENDED FOR WHICH THE FINANCIAL CONDITION COVENANTS ARE INITIALLY
RECALCULATED AS A RESULT OF A CURE RIGHT IS INCLUDED IN THE CALCULATION OF A
FINANCIAL CONDITION COVENANT IN A SUBSEQUENT FISCAL PERIOD, THE CURE AMOUNT
SHALL BE INCLUDED IN THE AMOUNT OF OPERATING CASH FLOW FOR SUCH INITIAL FISCAL
PERIOD.


 


ARTICLE 9.

 


THE AGENTS

 


SECTION 9.1                                      APPOINTMENT AND AUTHORIZATION.


 

Each Lender (in its capacities as a Lender) hereby irrevocably appoints and
authorizes, and hereby agrees that it will require any transferee of any of its
interest in its Loans irrevocably to appoint and authorize, CNAI as the
Administrative Agent and the Collateral Agent, as applicable, to take such
actions as agents on its behalf and to exercise such powers hereunder, under the
Security Documents as are delegated by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto.  Notwithstanding anything
in the Loan Documents to the contrary, neither the Administrative Agent, the
Collateral Agent nor any of their respective directors, officers, employees or
agents shall be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct.

 


SECTION 9.2                                      INTEREST HOLDERS.


 

The Administrative Agent may treat each Lender, or the Person designated in the
last notice filed with the Administrative Agent, whether under Section 11.1,
Section 11.5 or otherwise hereunder, as the holder of all of the interests of
such Lender in its Loans and Commitments until written notice of transfer,
signed by such Lender (or the Person designated in the last notice filed with
the Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent.

 


SECTION 9.3                                      CONSULTATION WITH COUNSEL.


 

The Administrative Agent and the Collateral Agent may consult with legal counsel
selected by it with due care (which may include counsel to Duratek) and shall
not be liable for any action taken or suffered by it in good faith in
consultation with the Majority Lenders and in reasonable reliance on such
consultations.

 

75

--------------------------------------------------------------------------------


 


SECTION 9.4                                      DOCUMENTS.

 

The Administrative Agent and the Collateral Agent shall be under no duty to
examine, inquire into or pass upon the validity, effectiveness or genuineness of
this Agreement, any Note, any other Loan Document or any other instrument,
document or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent and the Collateral Agent shall be entitled to
assume (absent knowledge to the contrary) that they are valid, effective and
genuine, have been signed or sent by the proper parties and are what they
purport to be.

 


SECTION 9.5                                      CNAI AND AFFILIATES.

 

With respect to its Commitments, the Loans made by it and the Notes issued to
it, if any, CNAI shall have the same rights and powers under the Loan Documents
as any other Lender and may exercise the same as though it were not an Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include CNAI in its individual capacity.  CNAI and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business with or own securities of any Loan Party or any such Subsidiary, all as
if CNAI was not an Agent and without any duty to account therefor to the
Lenders.  No Agent shall have any duty to disclose any information obtained or
received by it or any of its Affiliates relating to any Loan Party or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as such Agent.

 


SECTION 9.6                                      RESPONSIBILITY OF THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT.

 

The duties and obligations of the Administrative Agent and the Collateral Agent
under this Agreement and the Security Documents are only those expressly set
forth in this Agreement and the Security Documents.  The term “Agent” is used
merely for convenience of reference, and the Administrative Agent and the
Collateral Agent shall not, either as a result of the use of such term or for
any other reason, have any duties or responsibilities except those expressly set
forth herein or in the other Loan Documents, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent or the Collateral Agent.  Each of the
Administrative Agent and the Collateral Agent shall be entitled to assume that
no Default has occurred and is continuing unless it has actual knowledge, or has
been notified by Duratek, of such fact or has been notified by a Lender in
writing that such Lender considers that a Default has occurred and is
continuing, and such Lender shall specify in detail the nature thereof in
writing.  Each of the Administrative Agent and the Collateral Agent shall not be
liable hereunder for any action taken or omitted to be taken except for its own
gross negligence or willful misconduct.  The Administrative Agent shall provide
promptly each Lender with copies of such documents received from Duratek in
connection with this Agreement as such Lender may reasonably request.

 


SECTION 9.7                                      COLLATERAL AND GUARANTY
MATTERS.


 


(A)                                  THE COLLATERAL AGENT, AS COLLATERAL AGENT
HEREUNDER AND UNDER THE SECURITY DOCUMENTS, IS HEREBY AUTHORIZED TO ACT ON
BEHALF OF THE SECURED PARTIES, IN ITS OWN CAPACITY AND THROUGH OTHER AGENTS AND
SUB-AGENTS APPOINTED BY IT WITH DUE CARE, UNDER THE SECURITY DOCUMENTS.  IN
CONNECTION WITH ITS ROLE AS SECURED PARTY WITH RESPECT TO THE COLLATERAL
HEREUNDER, THE COLLATERAL AGENT SHALL ACT AS COLLATERAL AGENT, FOR ITSELF AND
FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, AND SUCH ROLE AS COLLATERAL
AGENT SHALL BE DISCLOSED ON ALL APPROPRIATE ACCOUNTS, CERTIFICATES, FILINGS,
MORTGAGES AND OTHER COLLATERAL DOCUMENTATION.

 

76

--------------------------------------------------------------------------------



 


(B)                                 THE LENDERS IRREVOCABLY AUTHORIZE THE
COLLATERAL AGENT, AT ITS OPTION AND IN ITS DISCRETION, AND THE COLLATERAL AGENT
MAY, WITHOUT FURTHER WRITTEN CONSENT OR AUTHORIZATION FROM LENDERS (SUBJECT TO
SECTION 11.12 HEREOF), AND AGREES WITH AND FOR THE BENEFIT OF DURATEK THAT IT
SHALL EXECUTE ANY DOCUMENTS OR INSTRUMENTS AND TAKE ANY FURTHER ACTIONS, IN EACH
CASE AT THE SOLE COST AND EXPENSE OF DURATEK, NECESSARY:


 

(I)                                     TO RELEASE ANY LIEN ON ANY PROPERTY
GRANTED TO OR HELD BY THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT (A) UPON
TERMINATION OF THE COMMITMENTS AND PAYMENT IN FULL OF ALL SECURED OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS), (B) THAT IS SOLD OR
TRANSFERRED OR TO BE SOLD OR TRANSFERRED AS PART OF OR IN CONNECTION WITH ANY
SALE, OR TRANSFERRED IN ANY LIQUIDATION OR MERGER, IN EACH CASE, PERMITTED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (C) SUBJECT TO SECTION 11.12, IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE MAJORITY LENDERS; OR

 

(II)                                  TO RELEASE ANY GUARANTOR (OTHER THAN
PARENT) FROM ITS OBLIGATIONS UNDER THE GUARANTY IF SUCH PERSON (X) CEASES TO BE
A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED HEREUNDER OR (Y) THAT IS A
SPECIAL PURPOSE SUBSIDIARY, SO LONG AS, IN THE CASE OF THIS CLAUSE (Y),
ENERGYSOLUTIONS HAS PROVIDED A CERTIFICATE OF ONE OF ITS FINANCIAL OFFICERS
STATING THAT SUCH GUARANTOR IS A SPECIAL PURPOSE SUBSIDIARY THAT HAS BEEN, AND
UPON RELEASE SHALL BE, FORMED AND EXISTING IN COMPLIANCE WITH THE PROVISIONS OF
THE LOAN DOCUMENTS APPLICABLE TO SPECIAL PURPOSE SUBSIDIARIES.

 

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s or the Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.7.

 


SECTION 9.8                                      ACTION BY THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT.

 


(A)                                  EACH OF THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT SHALL BE ENTITLED TO USE ITS DISCRETION WITH RESPECT TO
EXERCISING OR REFRAINING FROM EXERCISING ANY RIGHTS WHICH MAY BE VESTED IN IT
BY, AND WITH RESPECT TO TAKING OR REFRAINING FROM TAKING ANY ACTION OR ACTIONS
WHICH IT MAY BE ABLE TO TAKE UNDER OR IN RESPECT OF, THIS AGREEMENT, UNLESS THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, SHALL HAVE BEEN
INSTRUCTED BY THE MAJORITY LENDERS TO EXERCISE OR REFRAIN FROM EXERCISING SUCH
RIGHTS OR TO TAKE OR REFRAIN FROM TAKING SUCH ACTION.  NEITHER THE
ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT SHALL INCUR ANY LIABILITY UNDER OR
IN RESPECT OF THIS AGREEMENT WITH RESPECT TO ANYTHING WHICH IT MAY DO OR REFRAIN
FROM DOING IN THE REASONABLE EXERCISE OF ITS JUDGMENT OR WHICH MAY SEEM TO IT TO
BE NECESSARY OR DESIRABLE IN THE CIRCUMSTANCES FOR THE PROTECTION OF THE
INTERESTS OF THE LENDERS, EXCEPT FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NON-APPEALABLE ORDER OF A COURT HAVING JURISDICTION
OVER THE SUBJECT MATTER.


 


(B)                                 IN ANY EVENT, NEITHER THE COLLATERAL AGENT
NOR THE ADMINISTRATIVE AGENT SHALL BE LIABLE TO THE LENDERS OR TO ANY LENDER IN
ACTING OR REFRAINING FROM ACTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ACCORDANCE WITH THE INSTRUCTIONS OF THE MAJORITY LENDERS OR OF ALL THE
LENDERS, WHERE EXPRESSLY REQUIRED BY THIS AGREEMENT, AND ANY ACTION TAKEN OR
FAILURE TO ACT PURSUANT TO SUCH INSTRUCTIONS SHALL BE BINDING ON ALL LENDERS.


 


SECTION 9.9                                      NOTICE OF DEFAULT OR EVENT OF
DEFAULT.


 

In the event that the Administrative Agent or any Lender shall acquire actual
knowledge, or shall have been notified, of any Default (other than through a
notice by one party hereto to all other parties), the Administrative Agent or
such Lender shall promptly notify the Administrative Agent, and the
Administrative

 

77

--------------------------------------------------------------------------------


 

Agent shall take such action and assert such rights under this Agreement as the
Majority Lenders or of all the Lenders, where expressly required by this
Agreement, shall request in writing, and the Administrative Agent shall not be
subject to any liability by reason of its acting pursuant to any such request. 
If the Majority Lenders shall fail to request the Administrative Agent to take
action or to assert rights under this Agreement in respect of any Default within
ten (10) days after their receipt of the notice of any Default from the
Administrative Agent or any Lender, or shall request inconsistent action with
respect to such Default, the Administrative Agent may, but shall not be required
to, take such action and assert such rights as it deems in its discretion to be
advisable for the protection of the Lenders.

 


SECTION 9.10                                RESPONSIBILITY DISCLAIMED.

 

Each of the Administrative Agent and the Collateral Agent shall not be under any
liability or responsibility whatsoever as agent:

 

(a)                                  to Duratek or any other Person as a
consequence of any failure or delay in performance by or any breach by any
Lender or Lenders of any of its or their obligations under this Agreement;

 

(b)                                 to any Lender or Lenders as a consequence of
any failure or delay in performance by, or any breach by, (i) Duratek of any of
its obligations under this Agreement or any Notes or any other Loan Document, or
(ii) any Subsidiary or any other obligor under any other Loan Document;

 

(c)                                  to any Lender or Lenders, for any
statements, representations or warranties in this Agreement, or any other
document contemplated by this Agreement or any other Loan Document, or any
information provided pursuant to this Agreement, any other Loan Document or any
other document contemplated by this Agreement, or for the validity,
effectiveness, enforceability or sufficiency of this Agreement, any Notes, any
other Loan Document or any other document contemplated by this Agreement;

 

(d)                                 to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; or

 

(e)                                  Under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

 


SECTION 9.11                              INDEMNIFICATION.

 


(A)                                  EACH LENDER SEVERALLY AGREES TO INDEMNIFY
EACH AGENT (TO THE EXTENT NOT PROMPTLY REIMBURSED BY DURATEK) FROM AND AGAINST
SUCH LENDER’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH AGENT IN ANY WAY RELATING TO
OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY SUCH
AGENT UNDER THE LOAN DOCUMENTS (COLLECTIVELY, THE “INDEMNIFIED COSTS”);
PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES
TO REIMBURSE EACH AGENT PROMPTLY UPON DEMAND

 

78

--------------------------------------------------------------------------------


 


FOR ITS RATABLE SHARE OF ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
FEES AND EXPENSES OF COUNSEL) PAYABLE BY DURATEK UNDER SECTION 11.2, TO THE
EXTENT THAT SUCH AGENT IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY
DURATEK.  IN THE CASE OF ANY INVESTIGATION, LITIGATION OR PROCEEDING GIVING RISE
TO ANY INDEMNIFIED COSTS, THIS SECTION 9.11 APPLIES WHETHER ANY SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY LENDER OR ANY OTHER
PERSON.


 


(B)                                 [RESERVED].


 


(C)                                  FOR PURPOSES OF THIS SECTION 9.11, THE
LENDERS’ RESPECTIVE RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED, WITH
RESPECT TO ANY TIME DEEMED APPROPRIATE BY SUCH AGENT, ACCORDING TO THE AGGREGATE
PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING AT SUCH TIME AND OWING TO THE
RESPECTIVE LENDERS.  THE FAILURE OF ANY LENDER TO REIMBURSE ANY AGENT, AS THE
CASE MAY BE, PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY AMOUNT REQUIRED
TO BE PAID BY THE LENDERS TO SUCH AGENT, AS THE CASE MAY BE, AS PROVIDED HEREIN
SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO REIMBURSE SUCH
AGENT FOR ITS RATABLE SHARE OF SUCH AMOUNT, BUT NO LENDER SHALL BE RESPONSIBLE
FOR THE FAILURE OF ANY OTHER LENDER TO REIMBURSE SUCH AGENT FOR SUCH OTHER
LENDER’S RATABLE SHARE OF SUCH AMOUNT.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF ANY LENDER HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH
LENDER CONTAINED IN THIS SECTION 9.11 SHALL SURVIVE THE PAYMENT IN FULL OF
PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS.


 


SECTION 9.12                                CREDIT DECISION.


 

Each Lender represents and warrants to each other Lender, to each Agent and to
the Administrative Agent that:

 

(a)                                  in making its decision to enter into this
Agreement and to make its Loans it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of
EnergySolutions and its respective Subsidiaries and that it has made an
independent credit judgment, and that it has not relied upon the Administrative
Agent, any Agent or any other Lender, or information provided by the
Administrative Agent (other than information provided to the Administrative
Agent by EnergySolutions and forwarded by the Administrative Agent to the
Lenders); and

 

(b)                                 so long as any portion of the Obligations
remains outstanding, it will continue to make its own independent evaluation of
the financial condition and affairs of EnergySolutions and its respective
Subsidiaries.

 


SECTION 9.13                                SUCCESSOR AGENTS.


 


(A)                                  RESIGNATION OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE FIVE DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH RESIGNATION TO THE LENDERS AND DURATEK. 
UPON ANY SUCH RESIGNATION, THE MAJORITY LENDERS SHALL HAVE THE RIGHT, IN
CONSULTATION WITH DURATEK, TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT; PROVIDED
THAT, AT THE TIME OF THE RESIGNATION OF THE ADMINISTRATIVE AGENT, NO SUCCESSOR
ADMINISTRATIVE AGENT HAS BEEN APPOINTED BY THE MAJORITY LENDERS, THE RETIRING
ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT, WHICH SHALL BE ANY LENDER OR A COMMERCIAL BANK ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION
THEREOF WHICH HAS COMBINED CAPITAL AND RESERVES IN EXCESS OF $250,000,000.  UPON
THE ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A
SUCCESSOR ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES,
DUTIES AND OBLIGATIONS OF THE RETIRING ADMINISTRATIVE AGENT AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER
THE LOAN DOCUMENTS.  AFTER

 

79

--------------------------------------------------------------------------------



 


ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE
AGENT, THE PROVISIONS OF THIS ARTICLE 9 SHALL CONTINUE IN EFFECT FOR ITS BENEFIT
IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING
AS THE ADMINISTRATIVE AGENT.


 


(B)                                 RESIGNATION OF COLLATERAL AGENT.  THE
COLLATERAL AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE OF SUCH
RESIGNATION TO THE LENDERS AND DURATEK.  UPON ANY SUCH RESIGNATION, THE MAJORITY
LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH DURATEK, TO APPOINT A
SUCCESSOR COLLATERAL AGENT; PROVIDED THAT IF, AT THE TIME OF THE RESIGNATION OF
THE ADMINISTRATIVE AGENT, NO SUCCESSOR COLLATERAL AGENT HAS BEEN APPOINTED BY
THE MAJORITY LENDERS, THE RETIRING COLLATERAL AGENT MAY, ON BEHALF OF THE
LENDERS, APPOINT A SUCCESSOR COLLATERAL AGENT AND, AFTER ITS RESIGNATION AND
PRIOR TO THE APPOINTMENT OF ANY SUCCESSOR COLLATERAL AGENT, THE RETIRING
COLLATERAL AGENT WILL ACT AS A NOMINEE FOR PERFECTION WITH RESPECT TO THE
APPLICABLE COLLATERAL.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS COLLATERAL
AGENT HEREUNDER BY A SUCCESSOR COLLATERAL AGENT, SUCH SUCCESSOR COLLATERAL AGENT
SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES, DUTIES AND OBLIGATIONS OF THE RETIRING COLLATERAL AGENT AND THE
RETIRING COLLATERAL AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
UNDER THE LOAN DOCUMENTS.  AFTER ANY RETIRING COLLATERAL AGENT’S RESIGNATION
HEREUNDER AS COLLATERAL AGENT, THE PROVISIONS OF THIS ARTICLE SHALL CONTINUE IN
EFFECT FOR ITS BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY
IT WHILE IT WAS ACTING AS THE COLLATERAL AGENT.


 


(C)                                  GENERAL.  IF NO SUCCESSOR AGENT SHALL HAVE
BEEN APPOINTED AND SHALL HAVE ACCEPTED SUCH APPOINTMENT PRIOR TO THE RESIGNATION
OF THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT, THEN THE RETIRING
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, SHALL THEREUPON BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS AND
(III) THE MAJORITY LENDERS SHALL THEREAFTER PERFORM ALL DUTIES OF THE RETIRING
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, UNDER THE LOAN
DOCUMENTS UNTIL SUCH TIME, IF ANY, AS THE MAJORITY LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, AS PROVIDED ABOVE. 
AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT OR
COLLATERAL AGENT SHALL HAVE BECOME EFFECTIVE, THE PROVISIONS OF THIS ARTICLE 9
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, UNDER THIS
AGREEMENT.


 


SECTION 9.14                                DELEGATION OF DUTIES.


 

The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys selected by it using reasonable care, and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.

 


SECTION 9.15                                ADDITIONAL AGENTS.


 

None of the Lenders or other entities identified on the facing page of,
signature pages of or elsewhere in this Agreement as a “syndication agent,”
“documentation agent,” “sole bookrunner” or “sole lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lenders so identified shall have or
be deemed to have any fiduciary relationship with any other Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other entities so identified in deciding to enter into this Agreement or any
other Loan Document or in taking or not taking action hereunder or thereunder.

 


SECTION 9.16                                ADMINISTRATIVE AGENT MAY FILE PROOFS
OF CLAIM.


 


(A)                                  IN CASE OF THE PENDENCY OF ANY
RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL PROCEEDING RELATIVE TO ANY LOAN PARTY,

 

80

--------------------------------------------------------------------------------



 


THE ADMINISTRATIVE AGENT OR ITS DESIGNEE (IRRESPECTIVE OF WHETHER THE PRINCIPAL
OF ANY LOAN SHALL THEN BE DUE AND PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION
OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE
MADE ANY DEMAND ON DURATEK) SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN
SUCH PROCEEDING OR OTHERWISE:


 

(I)                                     TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS
AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.3 AND
11.2) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

 

(II)                                  TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5 and 11.2.

 


(B)                                 NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
AUTHORIZE THE ADMINISTRATIVE AGENT TO AUTHORIZE OR CONSENT TO OR ACCEPT OR ADOPT
ON BEHALF OF ANY LENDER ANY PLAN OF REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR
COMPOSITION AFFECTING THE OBLIGATIONS OR THE RIGHTS OF ANY LENDER OR TO
AUTHORIZE THE ADMINISTRATIVE AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY LENDER
IN ANY SUCH PROCEEDING.


 


SECTION 9.17                                SECURITY DOCUMENTS.


 

Notwithstanding anything herein to the contrary, each Lender also acknowledges
that CNAI, Collateral Agent hereunder, is also acting as Collateral Agent under
the EnergySolutions Credit Agreement, and in such dual capacities has entered
into the Security Documents on behalf of both the Secured Parties hereunder as
well as the secured parties under the EnergySolutions Credit Agreement, each
Secured Party hereby waiving any actual or potential conflict or breach of duty
created or existing as the result of such dual capacities and acknowledging that
it has read the terms and conditions of the Security Documents and has accepted
the same without reliance on any of the Agents.

 


ARTICLE 10.


 


CHANGE IN CIRCUMSTANCES
AFFECTING FIXED RATE LOANS


 


SECTION 10.1                                EURODOLLAR BASIS DETERMINATION
INADEQUATE OR UNFAIR.


 

If, with respect to any proposed Eurodollar Loan for any Interest Period, the
Administrative Agent determines after consultation with the Lenders that
deposits in Dollars (in the applicable amount) are not being offered to each of
the Lenders in the relevant market for such Interest Period, the Administrative
Agent shall forthwith give notice thereof to Duratek and the Lenders, whereupon
until the Administrative Agent notifies Duratek that the circumstances giving
rise to such situation no longer exist, the obligations of any affected Lender
to make or continue Eurodollar Loans shall be suspended.

 

81

--------------------------------------------------------------------------------


 


SECTION 10.2                                ILLEGALITY.

 

If after the Agreement Date the adoption of any Applicable Law, or any change in
any Applicable Law (whether adopted before or after the Agreement Date), or any
change in interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any directive (whether
or not having the force of law) of any such authority, central bank or
comparable agency, shall make it unlawful or impossible, or any such
governmental authority, central bank or comparable agency shall assert that it
is unlawful, for any Lender to make, maintain or fund Eurodollar Loans, such
Lender shall so notify the Administrative Agent, and the Administrative Agent
shall forthwith give notice thereof to the other Lenders and Duratek.  Before
giving any notice to the Administrative Agent pursuant to this Section 10.2,
such Lender shall designate a different lending office if such designation will
avoid the need for giving such notice and will not, in the sole judgment of such
Lender, be otherwise materially disadvantageous to such Lender.  Upon receipt of
such notice, notwithstanding anything contained in Article 2 hereof, (a) the
obligation of the Lenders to make or continue Eurodollar Loans shall be
suspended until the Administrative Agent shall notify Duratek and the Lenders
that the circumstances causing such suspension no longer exist and (b) unless
Duratek, within three (3) Business Days thereafter, converts all Eurodollar
Loans into Base Rate Loans in accordance with the terms of this Agreement,
Duratek shall repay in full the then outstanding principal amount of each
affected Eurodollar Loan of such Lender, together with accrued interest thereon
and any reimbursement required under Section 2.11 hereof, on either (i) the last
day of the then current Interest Period applicable to such affected Eurodollar
Loans if such Lender may lawfully continue to maintain and fund such Eurodollar
Loans to such day or (ii) immediately if such Lender may not lawfully continue
to fund and maintain such affected Eurodollar Loans to such day.  Concurrently
with repaying each affected Eurodollar Loan of such Lender, notwithstanding
anything contained in Article 2 or Article 3 hereof, Duratek may borrow a Base
Rate Loan from such Lender, and such Lender shall make such Base Rate Loan, if
so requested, in an amount such that the outstanding principal amount held by
such Lender shall equal the outstanding principal amount immediately prior to
such repayment.

 


SECTION 10.3                                INCREASED COSTS.


 


(A)                                  IF AFTER THE AGREEMENT DATE THE ADOPTION OR
EFFECTIVENESS OF ANY APPLICABLE LAW OR ANY CHANGE OR EFFECTIVENESS IN ANY
APPLICABLE LAW (WHETHER ADOPTED BEFORE OR AFTER THE AGREEMENT DATE) OR ANY
INTERPRETATION OR CHANGE IN INTERPRETATION OR ADMINISTRATION OR EFFECTIVENESS
THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION THEREOF OR COMPLIANCE BY ANY LENDER
WITH ANY DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY:


 

(I)                                     SHALL SUBJECT ANY LENDER TO ANY TAX,
DUTY OR OTHER CHARGE WITH RESPECT TO ITS OBLIGATION TO MAKE OR CONTINUE
EURODOLLAR LOANS, OR ITS EURODOLLAR LOANS, OR SHALL CHANGE THE BASIS OF TAXATION
OF PAYMENTS TO ANY LENDER OF THE PRINCIPAL OF OR INTEREST ON ITS EURODOLLAR
LOANS OR IN RESPECT OF ANY OTHER AMOUNTS DUE UNDER THIS AGREEMENT, IN RESPECT OF
ITS EURODOLLAR LOANS OR ITS OBLIGATION TO MAKE OR CONTINUE EURODOLLAR LOANS
(EXCEPT FOR CHANGES IN THE RATE OR METHOD OF CALCULATION OF TAX ON THE OVERALL
NET INCOME OF SUCH LENDER); OR

 

(II)                                  SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE (INCLUDING, WITHOUT LIMITATION, ANY IMPOSED BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, BUT EXCLUDING ANY INCLUDED IN AN
APPLICABLE EURODOLLAR RESERVE PERCENTAGE), SPECIAL DEPOSIT, CAPITAL ADEQUACY,
ASSESSMENT OR OTHER REQUIREMENT OR CONDITION AGAINST ASSETS OF, DEPOSITS WITH OR
FOR THE ACCOUNT OF, OR COMMITMENTS OR CREDIT EXTENDED BY, ANY LENDER OR SHALL
IMPOSE ON ANY LENDER OR THE LONDON

 

82

--------------------------------------------------------------------------------


 

INTERBANK BORROWING MARKET OR THE NEW YORK CERTIFICATE OF DEPOSIT MARKET ANY
OTHER CONDITION AFFECTING ITS OBLIGATION TO MAKE OR CONTINUE EURODOLLAR LOANS OR
ITS EURODOLLAR LOANS;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any such Eurodollar Loans or to reduce the amount of any
sum received or receivable by such Lender under this Agreement with respect
thereto, then, within five (5) days after demand by such Lender, Duratek agrees
to pay to such Lender such additional amount or amounts as will compensate such
Lender for such increased costs (other than any increased costs resulting from
Taxes that are Covered Taxes or Other Taxes (which shall be governed exclusively
by Section 2.14) or are excluded from the definition of “Covered Taxes” under
Section 2.14(a)).  Each Lender will promptly notify Duratek and the
Administrative Agent of any event of which it has knowledge, occurring after the
Agreement Date, which will entitle such Lender to compensation pursuant to this
Section 10.3 and will designate a different lending office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the sole judgment of such Lender, be otherwise disadvantageous to such
Lender.

 


(B)                                 ANY LENDER CLAIMING COMPENSATION UNDER THIS
SECTION 10.3 SHALL PROVIDE DURATEK WITH A WRITTEN CERTIFICATE SETTING FORTH THE
ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER AND CALCULATIONS
THEREFOR IN REASONABLE DETAIL.  SUCH CERTIFICATE SHALL BE PRESUMPTIVELY CORRECT,
ABSENT MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH LENDER MAY USE ANY
REASONABLE AVERAGING AND ATTRIBUTION METHODS.  IF ANY LENDER DEMANDS
COMPENSATION UNDER THIS SECTION 10.3, DURATEK MAY AT ANY TIME, UPON AT LEAST
FIVE (5) BUSINESS DAYS’ PRIOR NOTICE TO SUCH LENDER, PREPAY IN FULL THE THEN
OUTSTANDING AFFECTED EURODOLLAR LOANS OF SUCH LENDER, TOGETHER WITH ACCRUED
INTEREST THEREON TO THE DATE OF PREPAYMENT, ALONG WITH ANY REIMBURSEMENT
REQUIRED UNDER SECTION 2.11 HEREOF.  CONCURRENTLY WITH PREPAYING SUCH EURODOLLAR
LOANS, NOTWITHSTANDING ANYTHING CONTAINED IN ARTICLE 2 OR ARTICLE 3 HEREOF,
DURATEK MAY BORROW A BASE RATE LOAN FROM SUCH LENDER, AND SUCH LENDER SHALL, IF
SO REQUESTED, MAKE SUCH BASE RATE LOAN IN AN AMOUNT SUCH THAT THE OUTSTANDING
PRINCIPAL AMOUNT HELD BY SUCH LENDER SHALL EQUAL THE OUTSTANDING PRINCIPAL
AMOUNT IMMEDIATELY PRIOR TO SUCH PREPAYMENT.


 


(C)                                  IF ANY LENDER REQUESTS COMPENSATION UNDER
THIS SECTION 10.3, THEN ENERGYSOLUTIONS MAY, AT ITS SOLE EXPENSE AND EFFORT,
UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 11.5), ALL OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN
DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT: 
(I) ENERGYSOLUTIONS SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT
FEE SPECIFIED IN SECTION 11.5, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF
AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF AND PREMIUM (IF ANY) ON ITS
LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO
IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS SPECIFIED
IN SECTION 2.11, TREATING SUCH ASSIGNMENT AS A VOLUNTARY PREPAYMENT) FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR ENERGYSOLUTIONS (IN THE CASE OF ALL OTHER AMOUNTS); (III) SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS
THEREAFTER; AND (IV) SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAW.  A
LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT OR DELEGATION IF, PRIOR
THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING ENERGYSOLUTIONS TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO
APPLY.  EACH LENDER AGREES THAT, IF ENERGYSOLUTIONS ELECTS TO REPLACE SUCH
LENDER IN ACCORDANCE WITH THIS SECTION, IT SHALL PROMPTLY EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION AGREEMENT TO EVIDENCE SUCH
SALE AND PURCHASE AND SHALL DELIVER TO THE ADMINISTRATIVE AGENT ANY NOTE (IF
NOTES HAVE BEEN ISSUED IN RESPECT OF SUCH LENDER’S LOANS) SUBJECT TO SUCH
ASSIGNMENT AND ASSUMPTION AGREEMENT; PROVIDED THAT THE FAILURE OF ANY SUCH
NON-CONSENTING LENDER TO EXECUTE AN ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL
NOT RENDER SUCH SALE

 

83

--------------------------------------------------------------------------------



 


AND PURCHASE (AND THE CORRESPONDING ASSIGNMENT) INVALID AND SUCH ASSIGNMENT
SHALL BE RECORDED IN THE REGISTER.


 


SECTION 10.4                                EFFECT ON OTHER LOANS.


 


(A)                                  IF NOTICE HAS BEEN GIVEN PURSUANT TO
SECTION 10.1, 10.2 OR 10.3 SUSPENDING THE OBLIGATION OF ANY LENDER TO MAKE OR
CONTINUE EURODOLLAR LOANS, OR REQUIRING EURODOLLAR LOANS OF ANY LENDER TO BE
REPAID OR PREPAID, THEN, UNLESS AND UNTIL SUCH LENDER NOTIFIES DURATEK THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH REPAYMENT NO LONGER APPLY, ALL LOANS WHICH
WOULD OTHERWISE BE MADE OR CONTINUED AS EURODOLLAR LOANS SHALL, AT THE OPTION OF
DURATEK, BE MADE OR CONTINUED INSTEAD AS BASE RATE LOANS.


 


(B)                                 IF, WITH RESPECT TO ANY EURODOLLAR LOAN,
LENDERS OWED AT LEAST 51% OF THE THEN AGGREGATE UNPAID PRINCIPAL AMOUNT THEREOF
NOTIFY THE ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE FOR ANY INTEREST PERIOD
FOR SUCH LOAN WILL NOT ADEQUATELY REFLECT THE COST TO SUCH LENDERS OF MAKING,
FUNDING OR MAINTAINING THEIR EURODOLLAR LOANS FOR SUCH INTEREST PERIOD, THE
ADMINISTRATIVE AGENT SHALL FORTHWITH SO NOTIFY DURATEK AND THE LENDERS WHICH
HAVE MADE SUCH LOAN, WHEREUPON (I) SUCH EURODOLLAR LOAN WILL AUTOMATICALLY, ON
THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR, BE CONTINUED AS A
BASE RATE LOAN AND (II) THE OBLIGATION OF THE LENDERS WHICH HAVE MADE SUCH LOAN
TO MAKE FURTHER OR CONTINUE EURODOLLAR LOANS SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT SHALL NOTIFY DURATEK THAT SUCH LENDERS HAVE DETERMINED THAT
THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.


 


ARTICLE 11.


 


MISCELLANEOUS

 


SECTION 11.1                                NOTICES.

 


(A)                                  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING FAX OR E-MAIL
COMMUNICATION) AND MAILED, TELECOPIED OR DELIVERED.  ALL SUCH NOTICES AND OTHER
COMMUNICATIONS SHALL, WHEN MAILED, FAXED OR E-MAILED, BE EFFECTIVE WHEN
DEPOSITED IN THE MAILS, TRANSMITTED BY FAX OR E-MAIL, EXCEPT THAT NOTICES AND
COMMUNICATIONS TO ANY AGENT PURSUANT TO ARTICLE 2, 3 OR 9 SHALL NOT BE EFFECTIVE
UNTIL RECEIVED BY SUCH AGENT.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE GIVEN TO THE PARTIES HERETO AT THE FOLLOWING ADDRESSES:


 

(i)                If to Duratek, to it at:

 

c/o EnergySolutions, LLC
423 West 300 South
Salt Lake City, UT  84101
Attn:  Phillip Strawbridge
Tel:  (801) 649-2298
Fax:  (801) 413-5649
E-mail: pstrawbridge@energysolutions.com

 

84

--------------------------------------------------------------------------------


 

If to the Administrative Agent, to it at:

Citicorp North America, Inc.
390 Greenwich Street
New York, NY 10013
Attn: James Granello, Director, Leveraged Finance
Tel: (212) 723-4955
E-mail: james.granello@citi.com

 

with a copy to such counsel to the Administrative Agent as the Administrative
Agent may designate in writing from time to time.

 

(II)           IF TO THE LENDERS, TO THEM AT THE ADDRESSES SET FORTH BESIDE
THEIR NAMES ON SCHEDULE 4.

 

Copies shall be provided to Persons other than parties hereto only in the case
of notices under Article 8 hereof.

 


(B)           ANY PARTY HERETO MAY CHANGE THE ADDRESS TO WHICH NOTICES SHALL BE
DIRECTED UNDER THIS SECTION 11.1 BY GIVING TEN (10) DAYS’ WRITTEN NOTICE OF SUCH
CHANGE TO THE OTHER PARTIES.


 


(C)           DELIVERY BY FAX OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO
ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE NOTES OR OF
ANY EXHIBIT HERETO TO BE EXECUTED AND DELIVERED HEREUNDER SHALL BE EFFECTIVE AS
DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART THEREOF.  ELECTRONIC MAIL AND
INTERNET AND INTRANET WEBSITES MAY BE USED BY THE ADMINISTRATIVE AGENT AND/OR
THE AGENTS TO DISTRIBUTE COMMUNICATIONS, SUCH AS FINANCIAL STATEMENTS AND OTHER
INFORMATION AS PROVIDED IN ARTICLE 6, AND TO DISTRIBUTE LOAN DOCUMENTS FOR
EXECUTION BY THE PARTIES THERETO, AND THE ADMINISTRATIVE AGENT AND THE AGENTS
SHALL NOT BE RESPONSIBLE FOR ANY LOSSES, COSTS, EXPENSES AND LIABILITIES THAT
MAY ARISE BY REASON OF THE USE THEREOF, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  THE ADMINISTRATIVE AGENT AND THE PARTIES SHALL BE ENTITLED
TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC NOTICES) PURPORTEDLY
GIVEN BY OR ON BEHALF OF DURATEK EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A
MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY
FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  NO AGENT AND NO LENDER SHALL
BE LIABLE OR RESPONSIBLE FOR ANY LOSS, COST, EXPENSE OR LIABILITY RESULTING FROM
THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF
DURATEK IN ACCORDANCE WITH THIS AGREEMENT, OTHER THAN, WITH RESPECT TO ANY AGENT
OR LENDER, THE LOSSES, COSTS, EXPENSES AND LIABILITIES THAT RESULT FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT OR LENDER.  ALL TELEPHONIC
NOTICES TO AND OTHER COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE
RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


 


SECTION 11.2           COSTS AND EXPENSES.

 


(A)           DURATEK WILL PROMPTLY PAY, OR REIMBURSE, WITHOUT DUPLICATION:


 

(I)            ALL REASONABLE OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT IN CONNECTION WITH THE PREPARATION, STRUCTURING, DUE
DILIGENCE, NEGOTIATION, EXECUTION, DELIVERY, SYNDICATION AND ADMINISTRATION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS RELATED HERETO,
CONTEMPLATED HEREUNDER AND THEREUNDER AND THE MAKING OF THE INITIAL LOANS
HEREUNDER (WHETHER OR NOT SUCH LOANS ARE MADE), INCLUDING, BUT NOT LIMITED TO,
THE REASONABLE FEES AND DISBURSEMENTS OF CAHILL GORDON & REINDEL LLP, SPECIAL
COUNSEL FOR THE ARRANGER;

 

85

--------------------------------------------------------------------------------


 

(II)           ALL REASONABLE OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT IN CONNECTION WITH THE ADMINISTRATION OF THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE
RESTRUCTURING AND “WORK OUT” OF SUCH TRANSACTIONS AND THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF ANY WAIVER, AMENDMENT OR CONSENT, WHETHER
OR NOT SUCH WAIVER, AMENDMENT OR CONSENT SHALL BECOME EFFECTIVE, BY THE
ADMINISTRATIVE AGENT AND THE LENDERS RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND
DISBURSEMENTS OF ANY EXPERTS, AGENTS OR CONSULTANTS AND OF SPECIAL COUNSEL FOR
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (LIMITED TO ONE OUTSIDE COUNSEL
TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND SUCH LOCAL COUNSEL AS
MAY BE NECESSARY FOR THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT), BUT
EXCLUDING ANY ASSIGNMENT FEE PURSUANT TO SECTION 11.5(B) HEREOF; AND

 

(III)          ALL OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT AND THE LENDERS IN CONNECTION WITH THE ENFORCEMENT OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AND ALL OUT-OF-POCKET COSTS AND
EXPENSES OF COLLECTION IF AN EVENT OF DEFAULT OCCURS IN THE PAYMENT OF THE LOANS
OR THE OTHER OBLIGATIONS, WHETHER IN ANY ACTION, SUIT OR LITIGATION, OR ANY
BANKRUPTCY, INSOLVENCY, LIQUIDATION, OR OTHER SIMILAR PROCEEDING AFFECTING
CREDITORS’ RIGHTS GENERALLY, WHICH IN EACH CASE SHALL INCLUDE REASONABLE FEES
AND OUT-OF-POCKET EXPENSES OF ONE RESPECTIVE OUTSIDE COUNSEL AND SUCH LOCAL
COUNSEL AS MAY BE NECESSARY FOR THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
AND THE LENDERS.

 


(B)           DURATEK ALSO AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY AGENT, ANY
LENDER OR ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE
RELATING TO THE COMMITMENTS, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF ANY
LOAN, THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS.


 


(C)           IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY COSTS, EXPENSES OR
OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, FEES AND EXPENSES OF COUNSEL AND INDEMNITIES, SUCH AMOUNT MAY BE
PAID ON BEHALF OF SUCH LOAN PARTY BY THE ADMINISTRATIVE AGENT.


 


SECTION 11.3           WAIVERS.

 

The rights and remedies of the Administrative Agent, the Collateral Agent and
the Lenders under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have.  No failure or delay by the Administrative Agent, the Collateral
Agent or the Lenders, or any of them, in exercising any right shall operate as a
waiver of such right.  The Administrative Agent and the Lenders expressly
reserve the right to require strict compliance with the terms of this Agreement
in connection with any future funding of a request for a Loan.  In the event the
Lenders decide to fund a Loan at a time when Duratek is not in strict compliance
with the terms of this Agreement, such decision by the Lenders shall not be
deemed to constitute an undertaking by the Lenders to fund any further Loans, or
to preclude the Lenders and the Administrative Agent from exercising any rights
available under the Loan Documents or at law or equity.  Any waiver or
indulgence granted by the Administrative Agent, the Lenders or the Majority
Lenders shall not constitute a modification of this Agreement, except to the
extent expressly provided in such waiver or indulgence, or constitute a course
of dealing at variance with the terms of this Agreement such as to require
further notice of their intent to require strict adherence to the terms of this
Agreement in the future.

 

86

--------------------------------------------------------------------------------


 


SECTION 11.4           SET-OFF.

 

In addition to any rights now or hereafter granted under Applicable Law and not
by way of limitation of any such rights, upon the occurrence of an Event of
Default and during the continuation thereof, the Administrative Agent and the
Lenders are hereby authorized by Duratek at any time or from time to time,
without notice to Duratek or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, including, but not limited to,
Indebtedness evidenced by certificates of deposit, in each case whether matured
or unmatured) and any other Indebtedness at any time held or owing by any Lender
or the Administrative Agent to or for the credit or the account of Duratek or
any of its Subsidiaries against and on account of the Obligations irrespective
of whether (a) any Lender or the Administrative Agent shall have made any demand
hereunder or (b) the Administrative Agent shall have declared the principal of
and interest on the Loans and other amounts due hereunder to be due and payable
as permitted by Section 8.2 and although such Obligations or any of them shall
be contingent or unmatured.  Upon direction by the Administrative Agent with the
consent of the Majority Lenders, each Lender holding deposits of Duratek or any
of its Subsidiaries shall exercise its set-off rights as so directed.

 


SECTION 11.5           BINDING EFFECT AND ASSIGNMENT.

 


(A)           THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY DURATEK AND EACH AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
NOTIFIED BY EACH LENDER HERETO, AND DURATEK SHALL HAVE BEEN NOTIFIED BY THE
ADMINISTRATIVE AGENT, THAT EACH SUCH LENDER HERETO HAS EXECUTED IT AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF DURATEK, EACH AGENT
AND EACH SUCH LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
DURATEK SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST
HEREIN WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE LENDERS.


 


(B)           EACH LENDER MAY ENTER FREELY INTO PARTICIPATION AGREEMENTS WITH
RESPECT TO OR OTHERWISE GRANT PARTICIPATIONS IN ITS LOANS TO ONE OR MORE BANKS
OR OTHER LENDERS OR FINANCIAL INSTITUTIONS; PROVIDED, HOWEVER, THAT (I) SUCH
LENDER’S OBLIGATIONS HEREUNDER SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, (III) THE PARTICIPANT SHALL NOT BE ENTITLED BY THE BENEFIT OF
ITS PARTICIPATION TO VOTE OR OTHERWISE TAKE ACTION UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, EXCEPT WITH RESPECT TO THE MATTERS REFERRED TO IN
SECTION 11.12 HEREOF RELATING TO THE MATTERS IN WHICH AFFECTED LENDERS ARE
REQUIRED TO VOTE OR ALL LENDERS ARE REQUIRED TO VOTE, (IV) SUCH LENDER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AND DURATEK (IN SUCH NUMBER OF COPIES AS
SHALL BE REASONABLY REQUESTED BY THE RECIPIENT) DULY SIGNED AND PROPERLY
COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8 IMY (OR ANY SUCCESSOR
THERETO) FOR EACH PARTICIPANT, AND (V) DURATEK SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS HEREUNDER.  IN ADDITION, EACH LENDER MAY SELL UP TO 100%, ASSIGN OR
CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS TO ANY OTHER PERSON ON AN ASSIGNMENT BASIS;
PROVIDED THAT (A) (I) AT ANY TIME HEREUNDER, SUCH ASSIGNMENT IS TO AN AFFILIATE
OF THE ASSIGNOR, AN APPROVED FUND, ANOTHER LENDER OR ANY CONDUIT LENDER,
(II) PRIOR TO A DATE TO BE SEPARATELY AGREED AMONG DURATEK AND THE ARRANGER (THE
“SYNDICATION DATE”), SUCH ASSIGNMENT IS MADE BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH SYNDICATION OF ANY OF THE LOANS, (III) PRIOR TO THE SYNDICATION
DATE, THE ADMINISTRATIVE AGENT HAS GIVEN ITS WRITTEN CONSENT TO THE PROPOSED
ASSIGNEE OF A LENDER HEREUNDER OR (IV) AFTER THE SYNDICATION DATE, DURATEK
(UNLESS THERE EXISTS AT THE TIME OF SUCH ASSIGNMENT AN EVENT OF DEFAULT
HEREUNDER) AND THE ADMINISTRATIVE AGENT HAVE GIVEN THEIR PRIOR WRITTEN CONSENT
TO THE PROPOSED ASSIGNEE OF A LENDER HEREUNDER, WHICH CONSENTS SHALL NOT BE
UNREASONABLY DELAYED, CONDITIONED OR WITHHELD, AND (B) EACH SUCH ASSIGNMENT
SHALL BE IN A PRINCIPAL AMOUNT OF NOT LESS THAN THE LESSER OF (I) THE ENTIRE
AMOUNT OF SUCH LENDER’S INTEREST HEREUNDER OR (II) $1,000,000 (CALCULATED ON A
COMBINED BASIS WITH SUCH LENDER’S CONTEMPORANEOUS ASSIGNMENT OF ITS
ENERGYSOLUTIONS TERM LOANS AND SYNTHETIC DEPOSITS

 

87

--------------------------------------------------------------------------------


 


UNLESS AN ASSIGNMENT IS FROM ONE LENDER TO ANOTHER OR TO AN APPROVED FUND OR AN
AFFILIATE OF A LENDER, IN WHICH CASE THERE SHALL BE NO MINIMUM ASSIGNMENT
AMOUNT.  EACH LENDER WHO SELLS OR ASSIGNS A PORTION OF ITS LOANS PURSUANT HERETO
SHALL PAY TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT FEE OF $3,500 WITH RESPECT
TO EACH ASSIGNMENT (EXCEPT THAT ONE SUCH FEE SHALL BE PAYABLE IN CONNECTION WITH
SIMULTANEOUS ASSIGNMENTS (I) TO OR BY TWO OR MORE APPROVED FUNDS AND (II) OF THE
ENERGYSOLUTIONS TERM LOANS), SUCH FEE TO BE PAID TO THE ADMINISTRATIVE AGENT NOT
LATER THAN THE EFFECTIVE DATE OF THE ASSIGNMENT OF THE LOAN RELATING THERETO. 
ALL ASSIGNMENTS BY ANY OF THE LENDERS OF ANY INTERESTS HEREUNDER SHALL BE MADE
PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT.  EACH LENDER MAY PROVIDE ANY
PROPOSED PARTICIPANT OR ASSIGNEE WITH CONFIDENTIAL INFORMATION PROVIDED TO SUCH
LENDER REGARDING ENERGYSOLUTIONS, PARENT, DURATEK AND THEIR RESPECTIVE
SUBSIDIARIES ON A CONFIDENTIAL BASIS, AND SUCH PARTICIPANT OR ASSIGNEE SHALL
AGREE TO MAINTAIN SUCH CONFIDENTIALITY IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 11.19 HEREOF.  FURTHER, EACH PERMITTED ASSIGNEE OR PARTICIPANT WITH
RESPECT TO ANY PORTION OF THE LOANS SHALL BE ENTITLED TO THE BENEFITS, AND
SUBJECT TO THE BURDENS, OF SECTIONS 2.11, 2.13, 2.14 AND ARTICLE 10 HEREOF AND
ALL OTHER PROVISIONS HEREOF AND OF THE OTHER LOAN DOCUMENTS AS A “LENDER”
HEREUNDER.  EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.11,
2.13 AND 2.14 AND ARTICLE 10 (SUBJECT TO THE REQUIREMENTS OF THOSE SECTIONS) TO
THE SAME EXTENT AS IF IT WERE A LENDER, BUT NO PARTICIPANT SHALL BE ENTITLED TO
A GREATER PAYMENT UNDER SECTION 2.14 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD.  UPON THE GRANT OF A
PARTICIPATION OF ITS COMMITMENT BY A LENDER PURSUANT TO THIS SECTION 11.5(B),
SUCH LENDER (ON BEHALF OF DURATEK) SHALL MAINTAIN A REGISTER ANALOGOUS TO THE
REGISTER DESCRIBED IN SECTION 11.5(C) BELOW.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN, EACH ASSIGNMENT BY A LENDER OF ITS LOANS HEREUNDER
SHALL BE MADE CONCURRENTLY WITH THE RATABLE ASSIGNMENT OF ALL OR A PORTION OF
SUCH LENDER’S ENERGYSOLUTIONS TERM LOANS AND SYNTHETIC DEPOSITS (OTHER THAN
SYNTHETIC A DEPOSITS (AS DEFINED IN THE ENERGYSOLUTIONS CREDIT AGREEMENT)) AND
NO ASSIGNMENT OF THE LOANS SHALL BE MADE BY ANY LENDER HEREUNDER UNLESS SUCH
LENDER MAKES A SIMULTANEOUS RATABLE ASSIGNMENT OF ALL OR A PORTION OF ITS
ENERGYSOLUTIONS LOANS AND SYNTHETIC DEPOSITS (OTHER THAN SYNTHETIC A DEPOSITS
(AS DEFINED IN THE ENERGYSOLUTIONS CREDIT AGREEMENT)).  BEFORE AND AFTER ANY
ASSIGNMENT OF TERM LOANS BY ANY LENDER, THE RATIOS OF (I) SUCH LENDER’S TERM
LOANS TO THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS OUTSTANDING, (II) SUCH
LENDER’S SYNTHETIC DEPOSITS (OTHER THAN SYNTHETIC A DEPOSITS (AS DEFINED IN THE
ENERGYSOLUTIONS CREDIT AGREEMENT)) TO THE AGGREGATE PRINCIPAL AMOUNT OF
SYNTHETIC DEPOSITS (OTHER THAN SYNTHETIC A DEPOSITS (AS DEFINED IN THE
ENERGYSOLUTIONS CREDIT AGREEMENT)) AND (III) SUCH LENDER’S ENERGYSOLUTIONS TERM
LOANS TO THE AGGREGATE PRINCIPAL AMOUNT OF ENERGYSOLUTIONS TERM LOANS
OUTSTANDING, SHALL BE IDENTICAL; PROVIDED THAT IMMATERIAL DEVIATIONS OF THE
RATABLE ASSIGNMENT PROVISIONS OF THIS SECTION 11.5(B) SHALL BE PERMITTED.


 


(C)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
DURATEK, SHALL MAINTAIN A COPY OF EACH ASSIGNMENT AND ASSUMPTION AGREEMENT
DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS AND THE COMMITMENTS OF AND THE PRINCIPAL AMOUNT OF THE LOANS OWING
TO EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR, AND
DURATEK, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION AT THE OFFICES OF THE
ADMINISTRATIVE AGENT BY DURATEK OR ANY LENDER, AT ANY REASONABLE TIME DURING
NORMAL BUSINESS HOURS AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  EACH
LENDER AGREES TO PROVIDE THE ADMINISTRATIVE AGENT AND DURATEK WITH WRITTEN
NOTICE OF THE ASSIGNMENT OF ALL OR PART OF ITS RIGHTS HEREUNDER.  UPON THE
ADMINISTRATIVE AGENT’S RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
AGREEMENT EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE LENDER, THE ASSIGNEE’S
COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE IS ALREADY A
LENDER), THE FEE REFERRED TO IN SECTION 11.5(B) ABOVE AND ANY WRITTEN CONSENT TO
SUCH ASSIGNMENT REQUIRED THEREBY, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH
ASSIGNMENT AND ASSUMPTION AGREEMENT AND RECORD THE INFORMATION

 

88

--------------------------------------------------------------------------------



 


CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTED FOR PURPOSES
OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN
THIS PARAGRAPH.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 11.5, ANY LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS MAY (WITHOUT
THE CONSENT OF DURATEK OR THE ADMINISTRATIVE AGENT) PLEDGE ALL OR A PORTION OF
ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT TO THE TRUSTEE OR ANY HOLDER OF
OBLIGATIONS OR AGENTS THEREFOR OWED, OR SECURITIES ISSUED, BY SUCH FUND AS
SECURITY FOR SUCH OBLIGATIONS OR SECURITIES.  NO PLEDGE DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE SHALL RELEASE ANY SUCH LENDER FROM ITS
OBLIGATIONS HEREUNDER.


 


(E)           [RESERVED].


 


(F)            EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 11.5(B) HEREOF,
NOTHING IN THIS AGREEMENT OR ANY NOTES, EXPRESS OR IMPLIED, IS INTENDED TO OR
SHALL CONFER ON ANY PERSON OTHER THAN THE RESPECTIVE PARTIES HERETO AND THERETO
AND THEIR SUCCESSORS AND ASSIGNEES PERMITTED HEREUNDER AND THEREUNDER ANY
BENEFIT OR ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR OTHER CLAIM UNDER THIS
AGREEMENT OR ANY NOTES.


 


(G)           THE PROVISIONS OF THIS SECTION 11.5 SHALL NOT APPLY TO ANY
PURCHASE OF PARTICIPATIONS AMONG THE LENDERS PURSUANT TO SECTION 2.12 HEREOF.


 


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND DURATEK (A “CONDUIT LENDER”) THE OPTION TO PROVIDE ALL
OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED
TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY CONDUIT LENDER TO FUND ANY LOAN, AND (II) IF A
CONDUIT LENDER ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL
OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH
LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY A CONDUIT LENDER
HEREUNDER SHALL UTILIZE THE APPLICABLE COMMITMENT OF THE GRANTING LENDER TO THE
SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY
HERETO HEREBY AGREES THAT (I) NO CONDUIT LENDER SHALL BE LIABLE FOR ANY
INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A LENDER
WOULD BE LIABLE, (II) NO CONDUIT LENDER SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.13, 2.14 AND 10.3 (OR ANY OTHER INCREASED COSTS PROTECTION PROVISION)
TO ANY GREATER EXTENT THAN THE GRANTING LENDER WOULD HAVE BEEN ENTITLED ABSENT
THE USE OF A CONDUIT LENDER AND (III) THE GRANTING LENDER SHALL FOR ALL
PURPOSES, INCLUDING, WITHOUT LIMITATION, THE APPROVAL OF ANY AMENDMENT OR WAIVER
OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. 
IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH
AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE
DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING
COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY CONDUIT LENDER, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH CONDUIT
LENDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY
CONDUIT LENDER MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF, DURATEK AND
THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN
ALL OR ANY PORTION OF ITS INTEREST IN ANY LOAN TO THE GRANTING LENDER AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
FUNDING OF ADVANCES TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF
ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH CONDUIT
LENDER.  THIS SECTION 11.5(H) MAY NOT BE AMENDED WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH GRANTING LENDER ALL OR ANY PART OF WHOSE LOANS ARE BEING FUNDED
BY A CONDUIT LENDER AT THE TIME OF SUCH AMENDMENT.


 


(I)            NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS SECTION 11.5, ANY
LENDER MAY AT ANY TIME PLEDGE THE OBLIGATIONS HELD BY IT AND SUCH LENDER’S
RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN

 

89

--------------------------------------------------------------------------------



 


DOCUMENTS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE TO A FEDERAL
RESERVE BANK SHALL RELEASE SUCH LENDER FROM SUCH LENDER’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT.


 


SECTION 11.6           ACCOUNTING PRINCIPLES.

 

Except as set forth in the following sentence, references in this Agreement to
GAAP shall be to such principles as defined in Section 1.4, and all accounting
terms used herein without definition shall be used as defined under GAAP.  All
references to Operating Cash Flow, Debt Service and other such terms shall be
deemed to refer to such items of Parent and its respective Subsidiaries on a
consolidated basis, consistently applied, unless otherwise indicated herein.

 


SECTION 11.7           COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument.

 


SECTION 11.8           GOVERNING LAW AND JURISDICTION.

 


(A)           THIS AGREEMENT, ANY NOTES AND ANY LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN NEW YORK.


 


(B)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE COURTS OF
ANY JURISDICTION.


 


(C)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UN-CONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL
COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

90

--------------------------------------------------------------------------------


 


SECTION 11.9           SEVERABILITY.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 


SECTION 11.10         INTEREST.

 


(A)           IN NO EVENT SHALL THE AMOUNT OF INTEREST DUE OR PAYABLE HEREUNDER
OR UNDER ANY NOTES EXCEED THE MAXIMUM RATE OF INTEREST ALLOWED BY APPLICABLE
LAW, AND IN THE EVENT ANY SUCH PAYMENT IS INADVERTENTLY MADE BY DURATEK OR
INADVERTENTLY RECEIVED BY ANY LENDER, THEN SUCH EXCESS SUM SHALL BE CREDITED AS
A PAYMENT OF PRINCIPAL, UNLESS DURATEK SHALL NOTIFY THE ADMINISTRATIVE AGENT OR
SUCH LENDER IN WRITING THAT IT ELECTS TO HAVE SUCH EXCESS RETURNED FORTHWITH. 
IT IS THE EXPRESS INTENT HEREOF THAT DURATEK NOT PAY AND THE LENDERS NOT
RECEIVE, DIRECTLY OR INDIRECTLY IN ANY MANNER WHATSOEVER, INTEREST IN EXCESS OF
THAT WHICH MAY LEGALLY BE PAID BY DURATEK UNDER APPLICABLE LAW.


 


(B)           NOTWITHSTANDING THE USE BY THE LENDERS OF THE BASE RATE, THE
FEDERAL FUNDS RATE AND THE EURODOLLAR RATE AS REFERENCE RATES FOR THE
DETERMINATION OF INTEREST ON THE LOANS, THE LENDERS SHALL BE UNDER NO OBLIGATION
TO OBTAIN FUNDS FROM ANY PARTICULAR SOURCE IN ORDER TO CHARGE INTEREST TO
DURATEK AT INTEREST RATES RELATED TO SUCH REFERENCE RATES.


 


SECTION 11.11         TABLE OF CONTENTS AND HEADINGS.


 

The Table of Contents and the headings of the various subdivisions used in this
Agreement are for convenience only and shall not in any way modify or amend any
of the terms or provisions hereof, nor be used in connection with the
interpretation of any provision hereof.

 


SECTION 11.12         AMENDMENT AND WAIVER.


 

Neither this Agreement nor any other Loan Document nor any term hereof or
thereof may be amended orally, nor may any provision hereof or thereof be waived
orally but only by an instrument in writing signed by the Administrative Agent
(or, in the case of Security Documents executed by the Collateral Agent for
itself and on behalf of the Secured Parties, signed by the Collateral Agent and
approved by) the Majority Lenders and, in the case of an amendment, by Duratek,
except that (a) any amendment or waiver or consent relating to (i) any delay or
extension in the terms of repayment or of the expiration date of any Commitment,
or change in the order of application of repayment or application in the
reduction of any Commitment of the Loans provided in Section 2.4 or Section 2.8
hereof shall be made only with the written consent by each Lender directly
affected thereby, (ii) any reduction in principal, interest (other than as a
result of any waiver in respect of the Default Rate), premium or fees due
hereunder or postponement of the payment thereof shall be made only with the
written consent by each Lender directly affected thereby, (iii) the release of
all or substantially all of the Collateral for the Loans, shall be made only
with the written consent by each Lender, (iv) any waiver of any Default due to
the failure by Duratek to pay any sum due to any of the Lenders hereunder shall
be made only with the written consent by each Lender directly affected thereby,
(v) any release of Holdco or any material Subsidiary Guarantor from its Guaranty
of all or any portion of the Obligations, except in connection with a merger,
sale or other disposition otherwise permitted hereunder, shall be made only with
the written consent by each Lender, (vi) any portion of Section 2.6, 2.8, 2.10,
2.12 or 8.3, as it relates to the relative priority of payment among the
Obligations, or any other provision of this Agreement or any of the other Loan
Documents specifically requiring the consent or approval of each of the Lenders
directly affected thereby shall be made only with the written consent by each
Lender directly affected thereby, (vii) any amendment of this Section 11.12,

 

91

--------------------------------------------------------------------------------


 

the definition of Majority Lenders or any other change or modification of any of
the voting percentage requirements hereunder shall be made only with the written
consent by each Lender, (viii) any amendment that extends the Eurodollar Period
beyond six months shall be made with the consent of each Lender directly
affected thereby and (ix) any amendment, waiver or modification of the
prepayment provisions of Section 2.6 or Section 2.8, or any change in the
definitions related thereto, shall be made only with the written consent by each
Lender directly affected thereby, (b) any amendment relating to any increase in
any Commitment of any Lender shall be made only by an instrument in writing
signed by such Lender, the Administrative Agent and Duratek and (c) the Fee
Letter may be amended or otherwise modified by the parties thereto without the
consent of, or notice to, any other Person.  Any amendment to any provision
hereunder governing the rights, obligations or liabilities of the Administrative
Agent in its capacity as such may be made only by an instrument in writing
signed by the Administrative Agent and by each of the Lenders.

 

If, in connection with any proposed change, waiver, discharge or termination of
or to any of the provisions of this Agreement (other than as contemplated by
clause (b) above), and the consent of all Lenders required hereunder would have
been obtained but for any Lender’s failure to consent (such Lender, a
“Non-Consenting Lender”) and the consent of Majority Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Duratek shall have the right, so long as all Non-Consenting
Lenders whose individual consent is required are treated as described in either
clause (i) or (ii) below, to either (i) replace each such Non-Consenting Lender
or Lenders (or, at the option of Duratek if the respective Lender’s consent is
required with respect to less than all Loans (or related Commitments), to
replace only the Commitments and/or Loans of the respective Non-Consenting
Lender that gave rise to the need to obtain such Lender’s individual consent)
with one or more assignees pursuant to, and with the effect of an assignment
under, Section 10.3 so long as at the time of such replacement, each such
assignee consents to the proposed change, waiver, discharge or termination or
(ii) terminate such Non-Consenting Lender’s Commitment (if such Lender’s consent
is required as a result of its Commitment) and/or repay all outstanding Loans
that gave rise to the need to obtain such Lender’s consent in accordance with
this Agreement; provided that, unless the Commitments that are terminated, Loans
that are repaid pursuant to the preceding clause (ii) are immediately replaced
in full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to the
preceding clause (ii), the Majority Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto.  In addition, any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of the Lenders may be effected by an
agreement or agreements in writing entered into by Duratek and the requisite
percentage in interest of the affected class of Lenders that would be required
to consent thereto under this Section 11.12 if such Lenders were the only
Lenders hereunder at the time; provided further that Duratek shall pay to any
Non-Consenting Lender any premium that would be payable in the event of a
prepayment on such date.

 


SECTION 11.13         ENTIRE AGREEMENT.


 

Except as otherwise expressly provided herein, this Agreement and the other
documents described or contemplated herein embody the entire agreement and
understanding among the parties hereto and thereto and supersede all prior
agreements and understandings relating to the subject matter hereof and thereof.

 

92

--------------------------------------------------------------------------------


 


SECTION 11.14         OTHER RELATIONSHIPS.


 

No relationship created hereunder or under any other Loan Document shall in any
way affect the ability of the Administrative Agent or its Affiliates and each
Lender or its respective Affiliates to enter into or maintain business
relationships with Duratek or any of its Affiliates beyond the relationships
specifically contemplated by this Agreement and the other Loan Documents.

 


SECTION 11.15         DIRECTLY OR INDIRECTLY.


 

If any provision in this Agreement refers to any action taken or to be taken by
any Person or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person, whether or not expressly specified in such provision.

 


SECTION 11.16         RELIANCE ON AND SURVIVAL OF VARIOUS PROVISIONS.


 

All covenants, agreements, statements, representations and warranties made
herein or in any certificate delivered pursuant hereto (a) shall be deemed to
have been relied upon by the Administrative Agent and each of the Lenders
notwithstanding any investigation heretofore or hereafter made by them and
(b) shall survive the execution and delivery of this Agreement and shall
continue in full force and effect so long as any Obligation is outstanding and
unpaid.  Any right to indemnification hereunder, including, without limitation,
rights pursuant to Sections 2.11, 2.13, 2.14, 5.11, 9.11, 10.3 and 11.2 hereof,
shall survive the termination of this Agreement and the payment and performance
of all other Obligations.

 


SECTION 11.17         SENIOR DEBT.


 

The Indebtedness of Duratek evidenced by this Agreement is secured by the
Security Documents and is intended by the parties hereto to be in parity with
the Secured Hedge Agreements in effect from time to time (with respect to
Secured Obligations under Secured Hedge Agreements) and senior in right of
payment to any other investors of EnergySolutions and Duratek.

 


SECTION 11.18         OBLIGATIONS SEVERAL.


 

The obligations of the Administrative Agent and each of the Lenders hereunder
are several, not joint.

 


SECTION 11.19         CONFIDENTIALITY.


 

The Lenders shall hold all information which has been identified as non-public,
proprietary or confidential by Duratek obtained pursuant to the requirements of
this Agreement in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
financial service industry practices; provided, however, that the Lenders may
make disclosure of any such information (a) to their examiners, Affiliates,
outside auditors, counsel, consultants, appraisers and other professional
advisors in connection with this Agreement; (b) to any pledgee referred to in
Section 11.5(d) or any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such pledgee, contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this
Section 11.19); (c) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender; (d) as reasonably
required by any proposed syndicate member or any proposed transferee or
participant in connection with the contemplated transfer of any Loans or
participation therein (so long as such proposed syndicate member or proposed
transferee or

 

93

--------------------------------------------------------------------------------


 

participant agrees to be bound by the provisions of this Section 11.19); (e) as
required or requested by any governmental authority or representative thereof;
(f) in connection with the exercise of any right or remedy under this Agreement,
the Secured Hedge Agreements, any other Loan Document or related document;
(g) as required by any law, rule, regulation or judicial process; or (h) with
respect to any litigation to which any Loan Party, any Agent, any Lender or any
of their Affiliates is a party.  In no event shall any Lender be obligated or
required to return any materials furnished to it by Duratek.  The foregoing
provisions shall not apply to a Lender with respect to information that (i) is
or becomes generally available to the public (other than through a breach of
this Section 11.19 by such Lender), (ii) is already in the possession of such
Lender on a nonconfidential basis, or (iii) comes into the possession of such
Lender in a manner not known to such Lender to involve a breach of a duty of
confidentiality owing to Duratek.

 


SECTION 11.20         [RESERVED].

 


SECTION 11.21         PATRIOT ACT NOTICE.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.  Duratek shall, and shall cause each of its Subsidiaries
to provide, and EnergySolutions shall provide and cause each of its Subsidiaries
to provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lenders in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 


SECTION 11.22         PERFORMANCE.


 

If any performance (other than payment) under this Agreement or any of the other
Loan Documents is specified to be made on a day which is not a Business Day, it
shall be made on the next Business Day.

 


SECTION 11.23         THE PLATFORM.


 

Duratek hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com.  In addition, Duratek
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent.

 

Duratek further agrees that the Administrative Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission systems (the “Platform”).

 

94

--------------------------------------------------------------------------------


 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO DURATEK, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF DURATEK’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Agent for purposes of the Loan
Documents.  Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents.  Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 


ARTICLE 12.


 


WAIVER OF JURY TRIAL


 


SECTION 12.1           WAIVER OF JURY TRIAL.


 

EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR THE
ACTIONS OF ANY AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed as of the date first above written.

 

 

DURATEK, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Richard Tooze

 

Name: Richard Tooze

 

Title: Treasurer

 

[signatures continue on the following pages]

 

[AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC.,

 

as sole lead arranger and bookrunner

 

 

 

 

 

By:

/s/ Brent G. Dickson

 

Name: Brent G. Dickson

 

Title: Director

 

[AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIGROUP NORTH AMERICA, INC.,

 

as administrative agent, collateral agent and

 

successor agent

 

 

 

 

 

 

By:

/s/ Blake Gronich

 

Name: Blake Gronich

 

Title: Vice President

 

[AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------